Exhibit 10.1


Portions of this exhibit marked by [***] have been omitted pursuant to Rule
601(b)(10) of Regulation S-K. The omitted information is not material and, if
publicly disclosed, would likely cause competitive harm to the registrant.




AMENDMENT NO. 20 TO CREDIT AGREEMENT
This AMENDMENT NO. 20 TO CREDIT AGREEMENT (this “Amendment”), dated as of
January 31, 2020, is among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement
described below) (in such capacity, the “Administrative Agent”), and each of the
Lenders party hereto, and, for purposes of Sections 1, 4, 7, 8 and 10 hereof,
acknowledged and agreed by certain Subsidiaries of the Borrower, as Guarantors.
W I T N E S S E T H:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement, dated as of May 11, 2015 (as amended by
Amendment No. 1 to Credit Agreement, dated as of June 10, 2016, Amendment No. 2
to Credit Agreement, dated as of February 24, 2017, Amendment No. 3 to Credit
Agreement, dated as of August 9, 2017, Amendment No. 4 to Credit Agreement,
dated as of September 20, 2017, Amendment No. 5 to Credit Agreement, dated as of
March 1, 2018, Amendment No. 6 to Credit Agreement, dated as of April 10, 2018,
Consent and Amendment No. 7 to Credit Agreement, dated as of June 1, 2018,
Amendment No. 8 to Credit Agreement, dated as of August 9, 2018, Amendment No. 9
and Consent to Credit Agreement, dated as of September 14, 2018, Amendment No.
10 to the Credit Agreement, dated as of September 28, 2018, Amendment No. 11 to
the Credit Agreement, dated as of October 4, 2018, Amendment No. 12 to the
Credit Agreement, dated as of October 31, 2018, Amendment No. 13 to the Credit
Agreement, dated as of December 19, 2018, Amendment No. 14 to the Credit
Agreement, dated as of January 15, 2019, Amendment No. 15 and Limited Waiver to
the Credit Agreement, dated as of March 19, 2019, Amendment No. 16 to the Credit
Agreement, dated as of April 5, 2019, Amendment No. 17 to the Credit Agreement,
dated as of August 7, 2019, Amendment No. 18 to the Credit Agreement, dated as
of December 31, 2019, and Amendment No. 19 to the Credit Agreement, dated as of
January 17, 2020 and from time to time further amended, supplemented, restated,
amended and restated or otherwise modified, the “Credit Agreement”; capitalized
terms used in this Amendment not otherwise defined herein shall have the
respective meanings given thereto in the Credit Agreement (as amended hereby),
pursuant to which the Revolving Credit Lenders have provided the Revolving
Credit Facility to the Borrower and the Term Loan Lenders have provided the Term
Loan Facility to the Borrower; and
WHEREAS, the Borrower has requested that (i) the Administrative Agent and the
Required Lenders agree to, among other items, add an additional term loan
tranche under the existing Term Loan Facility and the extension of credit and
related obligations and liabilities arising from time to time thereunder shall
be on a subordinated basis to the Revolving Credit Facility and (ii) the
Administrative Agent, the L/C Issuers and the Revolving Credit Lenders agree to
extend certain of


1



--------------------------------------------------------------------------------




their commitments upon the occurrence of certain events by amending and
restating the Credit Agreement substantially in accordance with the Term Sheet
attached hereto as Annex A (the “Refinancing Term Sheet”), and the Lenders and
L/C Issuers signatory hereto are willing to consent to effect such amendments on
the terms and conditions contained in this Amendment.
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.
Initial Amendments to the Credit Agreement.

The Credit Agreement is, effective as of the Amendment No. 20 Effective Date (as
defined below), hereby amended as follows:
(a)
The Credit Agreement shall be amended by deleting the stricken text (indicated
textually in the same manner as the following example: stricken text) and by
adding the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) in the form set out in Annex B
hereto.

(b)
Schedule 2.01 (Commitments and Applicable Percentages) to the Credit Agreement
is hereby amended and restated in its entirety in the form set out on Annex C
hereto.

(c)
Exhibit A (Committed Loan Notice) to the Credit Agreement is hereby amended and
restated in its entirety in the form set out on Annex D hereto.

(d)
Exhibit E-1 (Assignment and Assumption) to the Credit Agreement is hereby
amended and restated in its entirety in the form set out on Annex E hereto.

2.
Joinder

From and after the Amendment No. 20 Effective Date, pursuant to Section 10.01 of
the Credit Agreement, each Tranche A-4 Term Loan Lender and Tranche A-5 Term
Loan Lender executing this Amendment shall become a party to the Credit
Agreement (to the extent not already a party) and have the rights and
obligations of a Term Loan Lender thereunder and under the other Loan Documents
and shall be bound by the provisions thereof.
3.
Subsequent Amendment and Restatement to the Credit Agreement

(a)
Upon the occurrence of each “Conditions Precedent to the Refinancing
Transaction” set forth on Annex F hereto, the Administrative Agent, the Lenders
and the L/C Issuers hereby agree to amend and restate the Credit Agreement
substantially in accordance with the terms and conditions set forth in the
Refinancing Term Sheet and in form and substance satisfactory to the
Administrative Agent and the Loan Parties.



2



--------------------------------------------------------------------------------




(b)
Notwithstanding the above, nothing in this Section 3 shall be deemed a consent
by the Administrative Agent, any Lender or any L/C Issuer to any amendment,
waiver or modification to the Credit Agreement if the consent of the
Administrative Agent, such Lender or such L/C Issuer would be required under
Section 10.01 of the Credit Agreement, except to the extent expressly set forth
in the Refinancing Term Sheet.

(c)
Condition precedent 5 [Flood Diligence] listed on Annex F hereto shall not be
waived without the consent of each Revolving Credit Lender.

(d)
Upon the satisfaction of condition precedent 18 [Return of Certain Letters of
Credit] listed on Annex F hereto, Credit Agricole Corporate and Investment Bank
and its affiliates shall be deemed to have been removed in its capacity as L/C
Issuer under the Credit Agreement, and Credit Agricole Corporate and Investment
Bank consents to such removal.

4.
Additional Agreements and Acknowledgments

(a)
The Borrower agrees to pay, or cause to be paid, to the Administrative Agent,
for the account of each Revolving Credit Lender who consented to this Amendment
by executing and delivering to the Administrative Agent a signature page hereto
on or prior to the Amendment No. 20 Effective Date, an amendment fee equal to
100 basis points (1.00%) of the portion of the Revolving Credit Facility held by
such consenting Revolving Credit Lender as of the Amendment No. 20 Effective
Date which fees shall be earned on the Amendment No. 20 Effective Date and shall
be payable in immediately available funds upon the Amendment No. 20 Effective
Date (the fees under this Section 4(a)(i), the “Amendment Fees”).

(b)
The Borrower and the other Loan Parties shall promptly provide the
Administrative Agent and advisors to the Lenders with any information (financial
or otherwise) that the Administrative Agent or advisors to the Lenders
reasonably request, including, without limitation, projections, forecasts,
budgets and information regarding liquidity, cash flow, proposed financing
activities (equity or debt) and proposed corporate transactions (including, any
contemplated sales or mergers); provided, that the Borrower shall notify the
Administrative Agent whether or not such information constitutes material
non-public information.

(c)
Each of the Borrower and the other Loan Parties hereby jointly and severally
agrees, on demand, to reimburse the Administrative Agent and the Revolving
Credit Lenders for all reasonable and out-of-pocket costs and expenses of the
Administrative Agent and the Revolving Credit Lenders related to or in
connection with this Amendment and any documents, agreements or instruments
referred to herein, including, without



3



--------------------------------------------------------------------------------




limitation, the reasonable fees and out-of-pocket expenses of Freshfields
Bruckhaus Deringer US LLP (the “Agent’s Legal Advisor”), FTI, and any
consultants, including any engineering consultant, attorneys or other
professionals retained by the Administrative Agent and/or the Lenders in
connection with the Loan Documents, including without limitation, in connection
with (i) the negotiation and preparation of this Amendment, the enforcement of
their rights and remedies under this Amendment, and (ii) the negotiation,
documentation and analysis related to any “work out,” amendment to the Credit
Agreement, or restructuring of the Obligations, or any of the Loan Documents (in
each case, whether or not incurred prior to the date of this Amendment). All
such fees, costs and expenses shall constitute Obligations under the Credit
Agreement secured by the Collateral under the Security Instruments. Nothing in
this Amendment shall be intended or construed to hold the Administrative Agent,
the Revolving Credit Lenders or any other Secured Party liable or responsible
for any expense, liability or obligation of any kind or nature whatsoever
(including, without limitation, attorneys’ fees and expenses, other
professionals’ fees and expenses, wages, salaries, payroll taxes, withholdings,
benefits or other amounts payable by or on behalf of the Loan Parties).
(d)
The Borrower, the Administrative Agent, and the Required Lenders reaffirm their
agreement to negotiate in good faith modifications to (i) clause (e) of Section
7.03 (Investments) to limit the amount of Investments made by any Loan Party in
any Foreign Subsidiary and (ii) clause (h) of Section 7.04 (Asset Sales), clause
(b) of Section 7.05 (Restricted Payments), and clauses (a) and (b) of Section
7.06 (Fundamental Changes) to limit certain transactions with Foreign Security
Providers. The Borrower reaffirms that the Borrower shall not, and shall cause
its Subsidiaries not to, engage in any transactions with respect to its Foreign
Subsidiaries outside of the ordinary course of business or outside of past
practice prior to the effectiveness of such modifications (other than the
Borrower or its Subsidiaries entry into and performance of its obligations under
the Vølund Settlement Agreements (as defined below)).

(e)
As soon as commercially reasonable and in no event later than 15 days after the
date hereof (or such longer period as permitted by the Administrative Agent in
its sole discretion), the Borrower shall open and maintain the Recovery Event
Proceeds Account (as defined in the Credit Agreement, as amended by Amendment
No. 20) with the Administrative Agent.

(f)
The Borrower and the other Loan Parties each acknowledge and agree that the
breach or failure to comply in any respect with the terms and conditions of this
Section 4 shall constitute an immediate Event of Default under Section 8.01 of
the Credit Agreement.



4



--------------------------------------------------------------------------------




5.
Effectiveness; Conditions Precedent.

The amendments contained herein shall only be effective upon the satisfaction or
waiver of each of the following conditions precedent (the date of satisfaction
or waiver, the “Amendment No. 20 Effective Date”):
(a)
the Administrative Agent shall have received each of the following documents or
instruments in form and substance acceptable to the Administrative Agent:

(i)
counterparts of this Amendment executed by the Loan Parties, the Administrative
Agent, the Tranche A-4 Term Loan Lenders, the Tranche A-5 Term Loan Lenders, the
Required Lenders, each Revolving Credit Lender and each L/C Issuer, in its
capacity as L/C Issuer;

(ii)
a certificate of the chief financial officer or treasurer of the Borrower
certifying that as of the Amendment No. 20 Effective Date (A) all of the
representations and warranties in this Amendment are true and correct in all
material respects (or, to the extent any such representation and warranty is
modified by a materiality or Material Adverse Effect standard, in all respects)
as of such date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (or, to the extent any such representation and
warranty is modified by a materiality or Material Adverse Effect standard, in
all respects) as of such earlier date), (B) no Default shall exist on, or would
result from the occurrence of, the Amendment No. 20 Effective Date and (C) that
since December 31, 2018, there have not occurred any facts, circumstances,
changes, developments or events (other than with respect to the Vølund Projects
located at [***] including but not limited to the Borrower or its Subsidiaries’
entry into and performance of its obligations under the settlement agreements
with respect to the Vølund Projects located at [***] (the “Vølund Settlement
Agreements”)) which, individually or in the aggregate, have constituted or would
reasonably be expected to result in, a Material Adverse Effect;

(iii)
a certificate of the secretary or assistant secretary of each of the Loan
Parties that are Domestic Subsidiaries certifying and confirming that (i)
attached thereto is a true, correct and complete copy of resolutions duly
adopted by the board of directors (or similar governing body) of each such Loan
Party, authorizing the execution, delivery and performance of the Amendment and
the Loan Documents to which such Loan Party is a party, or is to be, a party,



5



--------------------------------------------------------------------------------




and that such resolutions have not been amended, rescinded or otherwise modified
and are in full force and effect in the form adopted; (ii) a true, correct and
complete copy of the certificate of incorporation or certificate of formation
(or the equivalent organizational documents) of each such Loan Party, together
with any amendments thereto, was previously delivered to the Administrative
Agent on or prior to April 5, 2019 or is attached thereto, and that the
certified charter has not been revoked, amended, rescinded or modified and
remains in full force and effect as of the date thereof; (iii) a true, correct,
and complete copy of the bylaws, partnership agreement or operation agreement
(or the equivalent governing documentation) of each such Loan Party, together
with any amendments thereto, was previously delivered to the Administrative
Agent on or prior to April 5, 2019 or is attached thereto, and that the bylaws
have not been revoked, amended, rescinded or modified and remain in full force
and effect as of the date hereof; and (iv) attached thereto is a true, correct
and complete list of names, offices and true signatures of the duly qualified,
acting and elected or appointed officers of each such Loan Party authorized to
sign the Amendment and the Loan Documents to which the such Loan Party is, or is
to be, a party and the other agreements, instruments and documents to be
delivered by such Loan Party pursuant to the Amendment and the Loan Documents;
(iv)
such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party that are Domestic Subsidiaries that
each such Loan Party is validly existing and in good standing in its
jurisdiction of organization;

(v)
satisfactory opinions of each of the Loan Parties’ counsel, including the Loan
Parties’ in-house counsel, regarding due execution, enforceability and
non-contravention of law, in form and substance satisfactory to the
Administrative Agent (which opinions shall also retroactively cover the above
described scope with respect to Amendment No. 17, Amendment No. 18 and Amendment
No. 19 to the extent not previously delivered);

(vi)
a solvency certificate, executed by a Responsible Officer of the Borrower in
form and substance reasonably acceptable to the Administrative Agent, which,
among other things, shall certify that the Borrower will be Solvent as of the
date hereof;



6



--------------------------------------------------------------------------------




(vii)
a funds flow memorandum, in form and substance reasonably acceptable to the
Administrative Agent, detailing the flow of funds in respect to the Tranche A-4
Term Loan Borrowing;

(viii)
a duly executed copy of a backstop financing commitment letter, between Borrower
and B. Riley FBR, Inc., in form and substance satisfactory to the Administrative
Agent and the Required Lenders, which fully backstops additional refinancing for
the Borrower’s receipt of net cash proceeds of at least $200,000,000 (inclusive
of proceeds used to repay Revolving Credit Loans on the effective date of the
Refinancing (as defined in the Refinancing Term Sheet)), structured as set forth
in the Refinancing Term Sheet.

(b)
without prejudice to, or limiting the Borrower’s obligations under, Section
10.04 (Expenses; Indemnity; Damage Waiver) of the Credit Agreement, all
outstanding fees, costs and expenses due to the Administrative Agent and the
Revolving Credit Lenders, including on account of the Agent’s Legal Advisor and
FTI, shall have been paid in full to the extent that the Borrower has received
an invoice therefor (with reasonable and customary supporting documentation) at
least two Business Days prior to the Amendment No. 20 Effective Date (without
prejudice to any post-closing settlement of such fees, costs and expenses to the
extent not so invoiced);

(c)
The Administrative Agent shall have received, on account of each Revolving
Credit Lender who consented to this Amendment, the Amendment Fees;

(d)
Each Tranche A-4 Term Loan Lender shall have made the full amount of its Tranche
A-4 Term Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. Eastern time (or such
later time as the Administrative Agent may agree in its sole discretion) on the
Business Day specified for such Term Loan Borrowing in the applicable Committed
Loan Notice;

(e)
All outstanding fees, costs and expenses in connection with the Amendment due to
the Tranche A-4 Term Loan Lenders’ and the Tranche A-5 Term Loan Lender’s
advisors and legal counsel, up to an amount not to exceed $20,000, shall have
been paid to the extent that the Borrower has received an invoice thereof (with
reasonable and customary supporting documentation) and without prejudice to any
post-closing settlement of such fees, costs and expenses to the extent not so
invoiced; and

(f)
each of the representations and warranties made by the Borrower in Section 4
hereof shall be true and correct;



7



--------------------------------------------------------------------------------




The Administrative Agent agrees that it will, upon the satisfaction or waiver of
the conditions contained in this Section 5, promptly provide written notice to
the Borrower, and the Lenders of the effectiveness of this Amendment.
6.
Representations and Warranties.

In order to induce the Administrative Agent and the Lenders to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Lenders, for itself and for each other Loan Party, as follows:
(a)
that both immediately prior to and immediately after giving effect to this
Amendment, no Default or Event of Default exists;

(b)
the representations and warranties contained in the Credit Agreement (as amended
hereby) are true and correct in all material respects on and as of the date
hereof (except to the extent that such representations and warranties (i)
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date and (ii) contain a
materiality or Material Adverse Effect qualifier, in which case such
representations and warranties shall be true and correct in all respects);

(c)
the execution, delivery and performance by the Borrower and the other Loan
Parties of this Amendment and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required, do not contravene any Loan Party or any of its
Subsidiaries’ respective Constituent Documents, do not violate any Requirement
of Law applicable to any Loan Party or any order or decree of any Governmental
Authority or arbiter applicable to any Loan Party and do not require the consent
of, authorization by, approval of, notice to, or filing or registration with,
any Governmental Authority or any other Person in order to be effective and
enforceable;

(d)
this Amendment has been duly executed and delivered on behalf of the Borrower
and the other Loan Parties;

(e)
this Amendment constitutes a legal, valid and binding obligation of the Borrower
and the other Loan Parties enforceable against the Borrower and the other Loan
Parties in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, Debtor Relief Laws or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity; and



8



--------------------------------------------------------------------------------




(f)
as of the date hereof, all Liens, security interests, assignments and pledges
encumbering the Collateral, created pursuant to and/or referred to in the Credit
Agreement or the other Loan Documents, are valid, enforceable, duly perfected to
the extent required by the Loan Documents, non-avoidable, first priority liens,
security interests, assignments and pledges (subject to Liens permitted by
Section 7.02 of the Credit Agreement), continue unimpaired, are in full force
and effect and secure and shall continue to secure all of the obligations
purported to be secured in the respective Security Instruments pursuant to which
such Liens were granted.

7.
Consent, Acknowledgement and Reaffirmation of Indebtedness and Liens.

By its execution hereof, each Loan Party, in its capacity under each of the Loan
Documents to which it is a party (including the capacities of debtor, guarantor,
grantor and pledgor, as applicable, and each other similar capacity, if any, in
which such party has granted Liens on all or any part of its properties or
assets, or otherwise acts as an accommodation party, guarantor, indemnitor or
surety with respect to all or any part of the Obligations), hereby:
(a)
expressly consents to the amendments and modifications to the Credit Agreement
effected hereby;

(b)
expressly confirms and agrees that, notwithstanding the effectiveness of this
Amendment, each Loan Document to which it is a party is, and all of the
obligations and liabilities of such Loan Party to the Administrative Agent, the
Lenders and each other Secured Party contained in the Loan Documents to which it
is a party (in each case, as amended and modified by this Amendment), are and
shall continue to be, in full force and effect and are hereby reaffirmed,
ratified and confirmed in all respects and, without limiting the foregoing,
agrees to be bound by and abide by and operate and perform under and pursuant to
and comply fully with all of the terms, conditions, provisions, agreements,
representations, undertakings, warranties, indemnities, guaranties, grants of
security interests and covenants contained in the Loan Documents;

(c)
to the extent such party has granted Liens or security interests on any of its
properties or assets pursuant to any of the Loan Documents to secure the prompt
and complete payment, performance and/or observance of all or any part of its
Obligations to the Administrative Agent, the Lenders, and/or any other Secured
Party, acknowledges, ratifies, remakes, regrants, confirms and reaffirms without
condition, all Liens and security interests granted by such Loan Party to the
Administrative Agent for their benefit and the benefit of the Lenders, pursuant
to the Credit Agreement and the other Loan Documents, and acknowledges and
agrees that all of such Liens and



9



--------------------------------------------------------------------------------




security interests are intended and shall be deemed and construed to continue to
secure the Obligations under the Loan Documents, as amended, restated,
supplemented or otherwise modified and in effect from time to time, including
but not limited to, the Loans made by, and Letters of Credit provided by, the
Administrative Agent and the Lenders to the Borrower and/or the other Loan
Parties under the Credit Agreement, and all extensions renewals, refinancings,
amendments or modifications of any of the foregoing;
(d)
agrees that this Amendment shall in no manner impair or otherwise adversely
affect any of the Liens and security interests granted in or pursuant to the
Loan Documents; and

(e)
acknowledges and agrees that: (i) the Guaranty and any obligations incurred
thereunder, have been provided in exchange for “reasonably equivalent value” (as
such term is used under the Bankruptcy Code and applicable state fraudulent
transfer laws) and “fair consideration” (as such term is used under applicable
state fraudulent conveyance laws) and (ii) each grant or perfection of a Lien or
security interest on any Collateral provided in connection with Loan Documents,
this Amendment and/or any negotiations with the Administrative Agent and/or the
Lenders in connection with a “workout” of the Obligations is intended to
constitute, and does constitute, a “contemporaneous exchange for new value” (as
such term is used in Section 547 of the Bankruptcy Code).

8.
Releases; Waivers.

(a)
By its execution hereof, each Loan Party (on behalf of itself and its
Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under any Loan
Party, for its past, present and future employees, agents, representatives,
officers, directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby remise, release and
discharge, and shall be deemed to have forever remised, released and discharged,
the Administrative Agent, the Lenders and each of the other Secured Parties, and
the Administrative Agent’s, each Lenders’ and each other Secured Party’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (collectively hereinafter, the “Lender
Parties”), from any and all manner of action and actions, cause and causes of
action, claims, charges, demands, counterclaims,



10



--------------------------------------------------------------------------------




suits, covenants, controversies, damages, judgments, expenses, liens, claims of
liens, claims of costs, penalties, attorneys’ fees, or any other compensation,
recovery or relief on account of any liability, obligation, demand or cause of
action of whatever nature, whether in law, equity or otherwise (including,
without limitation, any so called “lender liability” claims, claims for
subordination (whether equitable or otherwise), interest or other carrying
costs, penalties, legal, accounting and other professional fees and expenses and
incidental, consequential and punitive damages payable to third parties, or any
claims arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or
recovery under any other federal, state or foreign law equivalent), whether
known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may heretofore have accrued against any of the
Lender Parties under the Credit Agreement or any of the other Loan Documents,
whether held in a personal or representative capacity, and which are based on
any act, fact, event or omission or other matter, cause or thing occurring at or
from any time prior to and including the date hereof, in all cases of the
foregoing in any way, directly or indirectly arising out of, connected with or
relating to the Credit Agreement or any other Loan Document and the transactions
contemplated thereby, and all other agreements, certificates, instruments and
other documents and statements (whether written or oral) related to any of the
foregoing (each, a “Claim” and collectively, the “Claims”), in each case, other
than Claims arising from Lender Parties’ gross negligence, fraud, or willful
misconduct. Each Releasing Party further stipulates and agrees with respect to
all Claims, that it hereby waives, to the fullest extent permitted by applicable
law, any and all provisions, rights, and benefits conferred by any applicable
U.S. federal or state law, or any principle of common law, that would otherwise
limit a release or discharge of any unknown Claims pursuant to this Section 8.
(b)
By its execution hereof, each Loan Party hereby (i) acknowledges and confirms
that there are no existing defenses, claims, subordinations (whether equitable
or otherwise), counterclaims or rights of recoupment or setoff against the
Administrative Agent, the Lenders or any other Secured Parties in connection
with the Obligations or in connection with the negotiation, preparation,
execution, performance or any other matters relating to the Credit Agreement,
the other Loan Documents or this Amendment and (ii) expressly waives any setoff,
counterclaim, recoupment, defense or other right that such Loan Party now has
against the



11



--------------------------------------------------------------------------------




Administrative Agent, any Lender or any of their respective affiliates, whether
in connection with this Amendment, the Credit Agreement and the other Loan
Documents, the transactions contemplated by this Amendment or the Credit
Agreement and the Loan Documents, or any agreement or instrument relating
thereto.
9.
Entire Agreement.

This Amendment, the Credit Agreement (including giving effect to the amendments
set forth in Section 1 above), and the other Loan Documents (collectively, the
“Relevant Documents”), set forth the entire understanding and agreement of the
parties hereto in relation to the subject matter hereof and supersedes any prior
negotiations and agreements among the parties relating to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Relevant Documents shall bind any party hereto, and no such party
has relied on any such promise, condition, representation or warranty. Each of
the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to any other party in relation to the
subject matter hereof or thereof. None of the terms or conditions of this
Amendment may be changed, modified, waived or cancelled orally or otherwise,
except in writing and in accordance with Section 10.01 of the Credit Agreement.
10.
Full Force and Effect of Credit Agreement.

This Amendment is a Loan Document (and the Borrower and the other Loan Parties
agree that the “Obligations” secured by the Collateral shall include any and all
obligations of the Loan Parties under this Amendment). Except as expressly
modified hereby, all terms and provisions of the Credit Agreement and all other
Loan Documents remain in full force and effect and nothing contained in this
Amendment shall in any way impair the validity or enforceability of the Credit
Agreement or the Loan Documents, or alter, waive, annul, vary, affect, or impair
any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein. This Amendment shall not constitute a
modification of the Credit Agreement or any of the other Loan Documents or a
course of dealing with Administrative Agent or the Lenders at variance with the
Credit Agreement or the other Loan Documents such as to require further notice
by Administrative Agent or any Lender to require strict compliance with the
terms of the Credit Agreement and the other Loan Documents in the future, except
in each case as expressly set forth herein. The Borrower acknowledges and
expressly agrees that Administrative Agent and the Lenders reserve the right to,
and do in fact, require strict compliance with all terms and provisions of the
Credit Agreement and the other Loan Documents (subject to any qualifications set
forth therein), as amended herein.


12



--------------------------------------------------------------------------------




11.
Counterparts; Effectiveness.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Except as
provided in Section 5 above, this Amendment shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, electronic email
or other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment.
12.
Governing Law; Jurisdiction; Waiver of Jury Trial.

THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Sections 10.04,
10.14 and 10.15 of the Credit Agreement are hereby incorporated herein by this
reference.
13.
Severability.

If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (b)
the parties shall endeavour in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
14.
References.

All references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement and each
reference to the “Credit Agreement”, (or the defined term “Agreement”,
“thereunder”, “thereof” of words of like import referring to the Credit
Agreement) in the other Loan Documents shall mean and be a reference to the
Credit Agreement as amended hereby and giving effect to the amendments contained
in this Amendment.


13



--------------------------------------------------------------------------------




15.
Successors and Assigns.

This Amendment shall be binding upon the Borrower, the Lenders and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Lenders and the Administrative Agent
and the respective successors and assigns of the Borrower, the Lenders and the
Administrative Agent.
16.
Lender Acknowledgment.

Each Lender that has signed this Amendment shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment No. 20 Effective Date
specifying its objection thereto.
17.
Amendments.

In addition to any consent required pursuant to Section 3, this Amendment may be
amended, supplemented or otherwise modified only by a written agreement signed
by the Borrower, the other Loan Parties, the Administrative Agent and the
Required Lenders and none of the provisions hereof may be waived without the
prior written consent of the Administrative Agent and the Required Lenders.
[Signature pages follow]




14



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
BABCOCK & WILCOX ENTERPRISES, INC.




By: /s/ Dwayne M. Petish                    
Name: Dwayne M. Petish
Title:    Treasurer


Acknowledged and Agreed for purposes of Sections 1, 4, 7, 8 and 10 of the
Amendment:


AMERICON EQUIPMENT SERVICES, INC.
AMERICON, LLC
BABCOCK & WILCOX CONSTRUCTION CO., LLC
BABCOCK & WILCOX EBENSBURG POWER, LLC
BABCOCK & WILCOX EQUITY INVESTMENTS, LLC
BABCOCK & WILCOX HOLDINGS, LLC
BABCOCK & WILCOX INDIA HOLDINGS, INC.
BABCOCK & WILCOX INTERNATIONAL SALES AND SERVICE CORPORATION
BABCOCK & WILCOX INTERNATIONAL, INC.
BABCOCK & WILCOX POWER GENERATION GROUP CANADA CORP.
BABCOCK & WILCOX SPIG, INC.
BABCOCK & WILCOX TECHNOLOGY, LLC
BABCOCK & WILCOX DE MONTERREY, S.A. DE C.V.
DELTA POWER SERVICES, LLC
DIAMOND OPERATING CO., INC.
DIAMOND POWER AUSTRALIA HOLDINGS, INC.




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------






DIAMOND POWER CHINA HOLDINGS, INC.
DIAMOND POWER EQUITY INVESTMENTS, INC.
DIAMOND POWER INTERNATIONAL, LLC
DPS ANSON, LLC
DPS BERLIN, LLC
DPS CADILLAC, LLC
DPS FLORIDA, LLC
DPS GREGORY, LLC
DPS MECKLENBURG, LLC
DPS PIEDMONT, LLC
EBENSBURG ENERGY, LLC
O&M HOLDING COMPANY
POWER SYSTEMS OPERATIONS, INC.
SOFCO EFS HOLDINGS LLC
THE BABCOCK & WILCOX COMPANY


By: /s/ Dwayne M. Petish                    
Name: Dwayne M. Petish
Title:    Treasurer


EBENSBURG INVESTORS LIMITED PARTNERSHIP


By: BABCOCK & WILCOX EBENSBURG POWER, LLC, as General Partner


By: /s/ Dwayne M. Petish                    
Name: Dwayne M. Petish
Title:    Treasurer


BABCOCK & WILCOX DE MONTERREY, S.A. DE C.V.


By: /s/ Victor Alfonso Muñoz Pérez                
Name: Victor Alfonso Muñoz Pérez
Title:    Authorized Person




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------






Administrative Agent:


BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Bridgett J. Manduk Mowry    
Name: Bridgett J. Manduk Mowry
Title: Vice President




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------






Lenders:


BANK OF AMERICA, N.A., as Lender and Swing Line Lender




By: /s/ Stefanie Tanwar    
Name: Stefanie Tanwar
Title: Director




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as L/C Issuer




By: /s/ Stefanie Tanwar    
Name: Stefanie Tanwar
Title: Director


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------





BANK OF AMERICA CREDIT PRODUCTS, INC.,
as Lender




By: /s/ Miles Hanes    
Name: Miles Hanes
Title: AVP


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------





B. RILEY FBR, INC., as Lender




By: /s/ Bryant Riley    
Name: Bryant Riley
Title: Chairman and Co-CEO


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------





B. RILEY FINANCIAL, INC., as Lender




By: /s/ Bryant Riley    
Name: Bryant Riley
Title: Chairman and Co-CEO




    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA, as Lender




By: /s/ Hiliary Lai    
Name: Hiliary Lai
Title: Senior Manager
By: /s/ Rocco Fabiano    
Name: Rocco Fabiano
Title: Vice President




    


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







BBVA USA, as Lender




By: /s/ Bruce Bingham    
Name: Bruce Bingham
Title: Vice President


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







BNP PARIBAS, as Lender




By: /s/ Pierre Nicholas Rogers    
Name: Pierre Nicholas Rogers
Title: Managing Director






By: /s/ Joseph Mack    
Name: Joseph Mack
Title: Vice President


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







BNP PARIBAS, as L/C Issuer




By: /s/ Pierre Nicholas Rogers    
Name: Pierre Nicholas Rogers
Title: Managing Director






By: /s/ Amy Kirshner    
Name: Amy Kirshner
Title: Managing Director




    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







CITIZENS BANK, N.A., as Lender




By: /s/ David W. Stack    
Name: David W. Stack
Title: Senior Vice President


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender




By: /s/ Yurly A. Tsyganov    
Name: Yurly A. Tsyganov
Title: Director






By: /s/ Ronald E. Spitzer    
Name: Ronald E. Spitzer
Title: Managing Director


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as L/C Issuer




By: /s/ Yurly A. Tsyganov    
Name: Yurly A. Tsyganov
Title: Director






By: /s/ Ronald E. Spitzer    
Name: Ronald E. Spitzer
Title: Managing Director




    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







HANCOCK WHITNEY BANK, as Lender




By: /s/ Eric K. Sander    
Name: Eric K. Sander
Title: Vice President


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK NA, as Lender




By: /s/ Phillip D. Martin    
Name: Phillip D. Martin
Title: Managing Director


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK NA, as L/C Issuer




By: /s/ Phillip D. Martin    
Name: Phillip D. Martin
Title: Managing Director


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







MUFG BANK, LTD., as Lender




By: /s/ David Helffrich    
Name: David Helffrich
Title: Director


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







THE NORTHERN TRUST CO., as Lender




By: /s/ Robert P. Veltman    
Name: Robert P. Veltman
Title: Vice President


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as Lender




By: /s/ Mark Starnes    
Name: Mark Starnes
Title: Vice President


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







TD BANK, N.A., as Lender




By: /s/ Bethany Buitenhuys    
Name: Bethany Buitenhuys
Title: Vice President


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







TD BANK, N.A., as L/C Issuer




By: /s/ Bethany Buitenhuys    
Name: Bethany Buitenhuys
Title: Vice President


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







U.S. BANK, N.A., as Lender




By: /s/ David C. Heyson    
Name: David C. Heyson
Title: Senior Vice President


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







UNICREDIT BANK, as Lender




By: /s/ Scott Obeck    
Name: Scott Obeck
Title: Director




By: /s/ Douglas Riahi    
Name: Douglas Riahi
Title: Managing Director


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







VINTAGE CAPITAL MANAGEMENT LLC, as Lender




By: /s/ Brian Kahn    
Name: Brian Kahn
Title: Manager


    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A., as Lender




By: /s/ Reginald Dawson    
Name: Reginald Dawson
Title: Managing Director




    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement Signature Page]



--------------------------------------------------------------------------------






ANNEX A
Refinancing Term Sheet
[Please see attached]










[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement - Annex A]





--------------------------------------------------------------------------------


Annex A


Refinancing Term Sheet


Existing Credit Agreement:
That certain Credit Agreement, dated as of May 11, 2015, as amended through
Amendment No. 20, dated as of January 31, 2020, among the Borrower, each lender
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer. Capitalized terms used but not
defined herein shall have the meaning of such terms in the Existing Credit
Agreement.

Borrower:
Babcock & Wilcox Enterprises, Inc., a Delaware corporation.

Guarantors:
The guarantors under the Existing Credit Agreement. The Borrower and the
Guarantors are collectively referred to herein as the “Loan Parties”).

Administrative Agent:
Bank of America, N.A., as the Administrative Agent under the Existing Credit
Agreement.

Refinancing:
On or prior to May 11, 2020, financing shall be provided to the Borrower (the
date of such financing, “Refinancing Date”), in the form of Indebtedness and/or
proceeds from the issuance of equity, in each case subject to terms and
conditions to be determined (such financing, the “Refinancing”), including the
following:

–
At least $200,000,000 of new Indebtedness and/or equity financing upon the
effectiveness of the A&R Credit Agreement;



–
$143,000,000 of Term Loans (including the Tranche A-3 Term Loans and the term
loans made pursuant to Amendment No. 20) will be continued or be refinanced with
new Indebtedness and/or equity financing;



–
All Indebtedness relating to the Refinancing (including (x) any Stock or Stock
Equivalents that are mandatorily redeemable and (y) any Tranche A-3 Term Loans
and term loans made pursuant to Amendment No. 20) shall not exceed $275,000,000
in aggregate principal amount (including Stock or Stock Equivalents that are
mandatorily redeemable valued at its liquidation preference);1



–
All Indebtedness relating to the Refinancing (other than Stock and Stock
Equivalents that are mandatorily redeemable and issued on terms satisfactory to
the Administrative Agent) shall be on the same terms as the Term Loans under the
Existing Credit Agreement (including, for the avoidance of doubt, the















___________________________
1 The $275,000,000 cap will not include [***] reimbursement obligations
converted into term loans.
 





--------------------------------------------------------------------------------







voting provisions and the prohibition on amortization); provided that (i) the
maturity date shall be 6 months after the Extended Revolving Credit Facility
Maturity Date (as defined below), (ii) the interest thereon shall not exceed 12%
per annum, except as modified with the written consent of the Administrative
Agent and the Required Lenders, and (iii) aggregate Cash Interest Expense with
respect to such Indebtedness shall not exceed $6,000,000 in any fiscal quarter
(subject to proration for the first fiscal quarter ending after the Refinancing
Date), except as modified with the written consent of the Administrative Agent
and the Required Lenders;
 
–
No Stock and Stock Equivalents relating to the Refinancing shall be Disqualified
Stock, and all such Stock and Stock Equivalents shall be issued on terms
satisfactory to the Administrative Agent; and

–
The Borrower shall not be permitted to add any incremental Indebtedness as
credit extensions under the A&R Credit Agreement.

In connection with the Refinancing, the Existing Credit Agreement, as amended by
Amendment No. 20, shall be amended and restated (the “A&R Credit Agreement”).
    
Use of Proceeds:
The proceeds of the Refinancing shall be used on the Refinancing Date to repay
in full the Borrower’s existing Revolving Credit Loans, and any Revolving Credit
Commitment in excess of $195,000,000 shall be terminated.

Existing Revolving Credit Facility:
After the use of proceeds of the Refinancing, the Revolving Credit Facility
under the Existing Credit Agreement shall be available in an amount not to
exceed $195,000,000, $30,000,000 in the form of commitments to extend Revolving
Credit Loans (provided that use of the proceeds of such Revolving Credit Loans
is limited to working capital purposes) and $165,000,000 available solely for
existing and new Letters of Credit (the “L/C Commitment”), with an extended
Revolving Credit Facility Maturity Date of January 1, 2022 (such date, the
“Extended Revolving Credit Facility Maturity Date”). The Alternative Currency
Sublimit shall be decreased to $100,000,000. Financial Letters of Credit shall
be capped at an aggregate face value of $35,000,000. No Swing Line Borrowings
shall be permitted.

Letters of Credit:
The terms of the A&R Credit Agreement will permit Letters of Credit to remain
outstanding with termination dates that extend up to 6 months past the Extended
Revolving Credit Facility Maturity Date, so long as each such Letter of Credit
is cash collateralized in an amount equal to 105% of face value of each such
Letter of Credit on or before 95 days prior to the Extended Revolving Credit
Facility Maturity Date,















2



--------------------------------------------------------------------------------







pursuant to documentation in form and substance reasonably satisfactory to each
respective L/C Issuer, and prior to such Cash Collateralization, 105% of the
aggregate amount to be drawn under such Letters of Credit will be deemed L/C
Obligations.2 
    
The restrictions on Letter of Credit issuance enumerated in Section 2.03(a)(vii)
of the Existing Credit Agreement shall be removed in the A&R Credit Agreement,
provided that the aggregate face value of L/C Credit Extensions on account of
the operations of SPIG S.p.A. and its subsidiaries and on account of Vølund
Projects shall not exceed $90,000,000 in the aggregate.
 
Payment and Waiver of Fees:
Upon the consummation of the Refinancing a portion of outstanding Deferred
Ticking Fee, the fees under Section 4(d)(i)(b) of Amendment No. 6 (the
“Outstanding Amendment No. 6 Fees”) and the Other Amendment Fees (as defined
under Amendment No. 16) shall be paid, waived or maintained, as applicable, as
follows:

(a) $8,902,999.87 of the aggregate amount of the outstanding Deferred Ticking
Fees and Other Amendment Fees shall be waived;3
(b) an amount equal to $7,000,000 shall be paid in cash on the effective date of
the A&R Credit Agreement (the “Amendment and Restatement Fees”), the payment of
which will result in the partial satisfaction of (i) Deferred Ticking Fees and
Other Amendment Fees in an amount equal to $2,250,000 after the partial waiver
thereof described in clause (a) and (ii) Deferred Facility Fees outstanding in
an amount equal to $4,750,000; and
(c) the remainder of the outstanding Deferred Ticking Fees and Other Amendment
Fees shall be payable on the last day of the Availability Period with respect to
the Revolving Credit Facility; provided that the Deferred Ticking Fees and Other
Amendment Fees shall be waived in the amounts set forth below, if the Revolving
Credit Facility Termination Date occurs on or before the date as set forth
below:
Date
Aggregate Waived Amount
December 31, 2020
The remaining Deferred Ticking Fees and Other Amendment Fees
January 31, 2021
$8,662,500.00





___________________________________
2 Provisions will not affect availability under commitment for Revolving Credit
Loans.
3 Unless specified, the Administrative Agent may apply waived amounts and
payments to be applied to the aggregate Deferred Ticking Fees and Other
Amendment Fees in its discretion.


3



--------------------------------------------------------------------------------







February 28, 2021
$7,875,000.00
March 31, 2021
$7,087,500.00
April 30, 2021
$6,300,000.00
May 31, 2021
$5,512,500.00
June 30, 2021
$4,725,000.00
July 31, 2021
$3,937,500.00
August 31, 2021
$3,150,000.00
September 30, 2021
$2,362,500.00
October 31, 2021
$1,575,000.00
November 30, 2021
$787,500.00

 
; provided that, if (A) the Borrow obtains a binding commitment or commitments
for a refinancing the occurrence of which would result in the Revolving Credit
Facility Termination Date, (B) such commitment or commitments are conditioned
solely on such financing source’s or sources’ receipt of audited financial
statements for the 2020 Fiscal Year, (C) the Borrower has delivered copies of
such commitment or commitments to the Administrative Agent within one (1)
Business Day of the latest effective date of such commitment or commitments and
(D) the Revolving Credit Facility Termination Date actually occurs on or prior
to March 31, 2021 as a result of such commitment or commitments, then the
Revolving Credit Facility Termination Date will be deemed to have occurred,
solely for the purposes of this clause (c), on the latest effective date of such
commitment or commitments.
Further, upon the consummation of the Refinancing, the fee of $120,000 set forth
under Section 2(b) of Amendment No. 11, dated as of October 4, 2018 shall be
waived.
For the avoidance of doubt, the Deferred Facility Fee and Outstanding Amendment
No. 6 Fees shall not be waived.
Interest/ Fees:
Applicable Rate with respect to:

•
Revolving Credit Loans: L+5.00%; Base Rate + 4.00%.

•
Letters of Credit: 4.00% (Financial and Performance)







4



--------------------------------------------------------------------------------







o
The portion of Letters of Credit with coverage in the Recovery Event Proceeds
Account:4 1.50%

Annual Facility Fee: None.
Mandatory Prepayments/Cash Collateralization:
Borrower shall make mandatory prepayments and cash collateralization payments
relating to the receipt of Net Cash Proceeds from Asset Sales, Recovery Events
and the issuance of certain Indebtedness consistent with the Existing Credit
Agreement (for the avoidance of doubt, as if the Relief Period were in effect).
For the avoidance of doubt, the Amended Credit Agreement shall not include the
mandatory prepayment set forth in Section 2.05(b)(vi) of the Existing Credit
Agreement (anti cash-hording)

Mandatory prepayments will be applied in a manner substantially consistent with
the Existing Credit Agreement (as amended by Amendment No. 20 and, for the
avoidance of doubt, as if the Relief Period were in effect).


Commitment Reductions:
The commitments under Revolving Credit Facility/Letter of Credit facility shall
be mandatorily reduced in the amount of the above described mandatory
prepayments (other than with respect to mandatory prepayments relating to
Recovery Events) in the same manner as set forth in the Existing Credit
Agreement (for the avoidance of doubt, as if the Relief Period were in effect).



Collateral:
To match the Collateral under the Existing Credit Agreement.

Conditions Precedent to Closing:
For conditions precedent to the effectiveness of the A&R Credit Agreement, see
Annex F to Amendment No. 20.

Borrowing Conditions:
Customary conditions, to include no Default or Event of Default, and bringdown
of representations and warranties.

Representations and Warranties:
Substantially consistent with the representations and warranties under the
Existing Credit Agreement.

Affirmative Covenants:
Substantially consistent with the affirmative covenants under the Existing
Credit Agreement, provided that:

–
The A&R Credit Agreement will modify Section 6.29 (Variance and Cash Flow
Reporting) such that, if average daily Liquidity for the most recent 2 fiscal
quarters is above $80,000,000, (i) a Budget update will only be required every
other month and (ii) only negative cumulative variances in excess of 10% for the
period covered by the most recently delivered Budget will require explanation.
Reporting



__________________________________
4 As defined in the Existing Credit Agreement (as amended by Amendment No. 20).


5



--------------------------------------------------------------------------------







requirements as set forth in the Existing Credit Agreement will be maintained
during the periods such test is not satisfied.
–
Section 6.28 (Consultant) and Section 6.33 (Chief Implementation Officer) will
not be included in the A&R Credit Agreement.

–
Section 6.31 (Information Updates) shall be modified to require (i) monthly
advisor calls in lieu of bi-weekly calls and (ii) quarterly lender calls in lieu
of monthly calls.

Negative Covenants:
Substantially consistent with the negative covenants under the Existing Credit
Agreement, provided that:  

–
The A&R Credit Agreement will modify Section 7.01(Indebtedness) to include a
third party letter of credit basket in an aggregate amount not to exceed
$50,000,000. Upon a drawing or maturing of such obligations with respect to such
letters of credit, such obligations or funded guaranties in respect thereof
shall be deemed to convert into last out secured term loans on the same terms as
the Tranche A-3 Term Loans under the Existing Credit Agreement and, prior to any
issuance, the Administrative Agent shall be satisfied with the compliance under
any applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, of any applicant thereunder that may
become a term lender upon such drawing or maturation pursuant to a joinder to
the A&R Credit Agreement.

–
The A&R Credit Agreement will be modified to permit the Refinancing, including
modifications to the subordination provisions to permit cashless prepayments in
connection with the Refinancing.



–
The A&R Credit Agreement will modify Section 7.05 (Restricted Payments) to
permit holders of Stock and Stock Equivalents in the Borrower to receive a cash
dividend at the end of each fiscal quarter not to exceed $6,000,000, less the
Interest Expense with respect to the Term Loan Facility for such fiscal quarter
(subject to proration for the first fiscal quarter ending after the Refinancing
Date), except as modified with the written consent of the Administrative Agent
and the Required Lenders, subject to no continuing Default or Event of Default
under the A&R Credit Agreement.

–
The A&R Credit Agreement will delete Section 7.19 (Additional Charges [with
respect to Vølund Projects]).

–
The A&R Credit Agreement will further modify certain negative covenants as set
forth in the chart attached hereto as Exhibit A.





6



--------------------------------------------------------------------------------





Financial Covenants:
The Borrower shall not permit (x) the Interest Coverage Ratio as of the last day
of any fiscal quarter to be less than and (y) the gross leverage ratio as of the
last day of any fiscal quarter to be more than the ratios set forth in the chart
attached hereto as Exhibit B and further based on the principal amount of
Indebtedness relating to the Refinancing outstanding on the Refinancing Date
(including Stock or Stock Equivalents that are mandatorily redeemable valued at
its liquidation preference).

“Financial Covenant Debt” shall be modified to include Term Loan Indebtedness.
Equity Cure Rights:
For purposes of determining compliance with the financial covenants, any
proceeds from equity issuances or cash equity contributions (which equity will
be in the form of common equity or other “qualified” equity having terms
reasonably acceptable to the Administrative Agent) made to the Borrower after
the end of a fiscal quarter and on or prior to the day that is 10 Business Days
after the day on which financial statements are required to be delivered for
such fiscal quarter will, at the request of the Borrower, be included in the
calculation of EBITDA solely for the purposes of determining compliance with the
financial covenants at the end of such fiscal quarter and each applicable
subsequent period that includes such quarter (any such equity contribution so
included in the calculation of EBITDA, a “Specified Equity Contribution”);
provided that (a) in each four consecutive fiscal quarter period there will be
no more than 2 fiscal quarters in which a Specified Equity Contribution is made,
(b) no more than 2 Specified Equity Contributions may be made prior to the
Revolving Credit Facility Termination Date, (c) the amount of any Specified
Equity Contribution in any period will be no greater than the amount required to
cause the Borrower to be in compliance with the financial covenants for such
period, (d) each Specified Equity Contribution shall increase EBITDA solely for
the purposes of computing quarter-end compliance with the financial covenants
and shall not be included for the purpose of determining the availability or
amount of any covenant baskets or carve- outs, pricing or for any other purpose,
(e) such Specified Equity Contribution shall not result in any reduction of
indebtedness in the calculation of the financial covenants in the fiscal quarter
in which the Specified Equity Contribution is made, (f) no Specified Equity
Contribution held by the Borrower or any of its Subsidiaries shall qualify as
“unrestricted cash or Cash Equivalents of the Borrower Parties” for the purpose
of calculating minimum required Liquidity.

Minimum Liquidity:
The A&R Credit Agreement shall modify Section 7.18 (Minimum Liquidity) to
increase the minimum required Liquidity from $30,000,000 to $40,000,000.
Further, the definition of Liquidity shall be modified to exclude cash of
Non-Loan Parties in an amount in excess of $30,000,000.

Board Seats:
The number of members of the board of directors of the Borrower (the “Board of
Directors”) shall (i) shall either remain as 7 members and B. Riley shall have
the right to elect 3 of such members or (ii) shall be reduced to 5 members and
B. Riley shall have the right to elect 2 of



7



--------------------------------------------------------------------------------





such members. The A&R Credit Agreement shall modify the definition of Change of
Control accordingly.
Events of Default:
Substantially consistent with the events of default under the Existing Credit
Agreement.

Voting:
As set forth in the Existing Credit Agreement.

Governing Law and Submission
to Jurisdiction:
New York.

Counsel to Borrower:
King & Spalding LLP

Counsel to Administrative Agent:
Freshfields Bruckhaus Deringer US LLP





8



--------------------------------------------------------------------------------







Exhibit A
Negative Covenants Modification Chart
[Please see the attached]




9



--------------------------------------------------------------------------------


EXHIBIT A


B&W Credit Agreement–Negative Covenants Modifications Chart
 


Section
Basket
Treatment
Indebtedness
7.01(d)
Indebtedness in the form of:
(i)    Capital Lease Obligations and purchase money obligations for tangible
property,
(ii)    of sale and leaseback and
(iii)    other secured Indebtedness (including secured Indebtedness incurred or
assumed by the Borrower and its Subsidiaries in connection with a Permitted
Acquisition).
Maintain the Relief Period aggregate principal amount cap of all such
Indebtedness outstanding at $50,000,000, which includes up to $10,000,000 of
sale and leaseback Indebtedness to the extent permitted under Section 7.13.
7.01(f(x))
Intercompany Indebtedness owing to a Loan Party.
Limit intercompany Indebtedness owing to a Loan Party by a Foreign Subsidiary
that is not a Loan Party to transactions that are ordinary course and consistent
with past practice.
7.01(i)
Unsecured Indebtedness of any Subsidiary (other than a Guarantor).
To be capped at $15,000,000. 
The aggregate outstanding principal amount of all Indebtedness pursuant to
Section 7.01(i) and Section 7.01(o) shall not exceed $25,000,000 at any time
[existing cap $7,500,000].
7.01(o)
Unsecured Indebtedness of any Loan Party so long as at the time of incurrence of
such Indebtedness (i) no Default has occurred and is continuing or would result
therefrom and (ii) the Borrower and its Subsidiaries are in pro forma compliance
with the financial covenants set forth in Section 7.16 (interest coverage and
leverage ratios) immediately before and after giving effect to the incurrence of
such Indebtedness.
The aggregate outstanding principal amount of all Indebtedness pursuant to
Section 7.01(i) and Section 7.01(o) shall not exceed $25,000,000 at any time
[existing cap $7,500,000].
Liens
7.02(n)
Liens not otherwise permitted by Section 7.02 securing obligations.
The aggregate outstanding amount of all such obligations secured by such Liens
shall not exceed $10,000,000 [existing cap $4,000,000].






--------------------------------------------------------------------------------





Section
Basket
Treatment
7.02(q)
Liens on cash or Cash Equivalents securing (i) reimbursement obligations in
respect of Performance Guarantees and other similar obligations (including any
obligation to make payments in connection with such performance, but excluding
obligations for the payment of borrowed money) and (ii) Swap Contracts that are
not speculative in nature.
Maintain the Relief Period aggregate principal amount cap of $25,000,000.
Investments
7.03(h)
Investments in connection with a Permitted Acquisition.
Such acquisitions require the following: (a) approval by board of Acquired
Entity, (b) Acquired Entity shall be in an Eligible Line of Business, (c)
compliance with guarantee/collateral requirements, (d) no Default, (e) pro
forma compliance immediately before and after giving effect to the acquisition
with a maximum leverage ratio of 4.00x [existing requirement is 0.25x within
financial covenant maximum leverage ratio], provided that if the acquisition is
directly funded by issuances of equity not mandatorily redeemable or equity
contributions, solely pro forma compliance with the financial covenant set forth
in Section 7.16(b) (leverage ratio) immediately before and after giving effect
to the acquisition is required, (f) certificate as to compliance for all such
acquisitions, (g) Borrower or guarantor is surviving party and (h) such
acquisition is to be made by a Loan Party that is the Borrower or a Domestic
Subsidiary.
7.03(e)
Intercompany Investments in Wholly-Owned Subsidiaries.
Limit intercompany investments made by a Loan Party in a Foreign Subsidiary that
is not a Loan Party to transactions that are ordinary course and consistent with
past practice.
7.03(l)
Other Investments not constituting Acquisitions by the Borrower or any
Subsidiary made after the Closing Date.
The aggregate outstanding amount of all such Investments at any time shall not
exceed $15,000,000 [existing cap of zero for investments made any time after the
Amendment No. 3 Effective Date].
Asset Sales
7.04(d(i))
Asset Sales to the Borrower or any Guarantor.
Asset Sales between Loan Parties and Foreign Subsidiaries that are not Loan
Parties shall not be permitted.



2



--------------------------------------------------------------------------------





Section
Basket
Treatment
7.04(i)
The Non-Cash Consideration with respect to the general Asset Sale basket.


Maintain the Relief Period prohibition on the use of Non-Cash Consideration
basket.
7.04(j)
Any single transaction or series of related transactions so long as neither such
single transaction nor such series of related transactions involves assets
having a Fair Market Value of more than $2,000,000.
Increase cap to $5,000,000.
Miscellaneous
7.08
Transactions with Affiliates.
Transactions as described in the Refinancing Term Sheet. permitted.
7.13
Sale Leasebacks.
The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any sale and leaseback transaction unless (x) the Fair Market Value of all
properties covered at any one time by all sale leaseback transactions does not
exceed $10,000,000 and (y) limited to sale leaseback of the (i) Copley property
and (ii) Esjberg facility
7.21
Use of Vølund Projects Letters of Credit: The Borrower and Subsidiaries shall
not use any Letter of Credit issued on account of any Vølund Project for any
purpose other than for credit support for the underlying insurance guaranties
supported by such Letter of Credit and in existence on the Amendment No. 13
Effective Date without the consent of the Required Lenders.
Covenant to be deleted.







3



--------------------------------------------------------------------------------






Exhibit B


Gross Leverage Ratio




Refinancing Indebtedness
Less than or equal to $175,000,000
Less than or equal to $200,000,000
Less than or equal to $225,000,000
Less than or equal to $250,000,000
More than $250,000,000
June 30, 2020


5.50x
6.25x
7.00x
7.50x
8.25x
September 30, 2020
4.50x
5.00x
5.40x
6.00x
6.50x
December 31, 2020
3.25x
3.75x
4.25x
4.50x
5.00x
March 31, 2021
3.00x
3.25x
3.75x
4.00x
4.50x
June 30, 2021


2.75x
3.00x
3.50x
3.75x
4.00x
September 30, 2021
2.40x
2.65x
3.00x
3.30x
3.70x
December 31, 2021
2.40x
2.65x
3.00x
3.30x
3.70x





Interest Coverage Ratio




Refinancing Indebtedness
Less than or equal to $175,000,000
Less than or equal to $200,000,000
Less than or equal to $225,000,000
Less than or equal to $250,000,000
More than $250,000,000
June 30, 2020


1.10x
1.10x
1.10x
1.10x
1.10x
September 30, 2020
1.60x
1.50x
1.50x
1.50x
1.50x
December 31, 2020
2.10x
2.00x
2.00x
2.00x
2.00x
March 31, 2021
2.50x
2.40x
2.40x
2.40x
2.40x
June 30, 2021


2.80x
2.60x
2.60x
2.60x
2.60x
September 30, 2021
3.20x
2.80x
2.80x
2.85x
2.85x
December 31, 2021
3.20x
2.80x
2.80x
2.85x
2.85x










--------------------------------------------------------------------------------






ANNEX B
Credit Agreement Amendments













--------------------------------------------------------------------------------


CONFORMED THROUGH DRAFT AMENDMENT NO. 19ANNEX B
DATED January 17, 2020





--------------------------------------------------------------------------------

Published CUSIP Number: 056147AA1
Revolving Credit CUSIP Number: 05614TAB9


CREDIT AGREEMENT
dated as of May 11, 2015
(as amended through Amendment No. 19,20, dated as of January 17,31, 2020)


among
BABCOCK & WILCOX ENTERPRISES, INC.,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
Swing Line Lender and an L/C Issuer,


and
The Other Lenders Party Hereto
BNP PARIBAS,
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Co-Syndication Agents


BRANCH BANKING AND TRUST COMPANY,
CITIZENS BANK OF PENNSYLVANIA,
COMPASS BANK,
TD BANK, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS SECURITIES CORP.,
J.P. MORGAN SECURITIES LLC,
WELLS FARGO SECURITIES, LLC and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
 
Page
 
 
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
1
1.01
Defined Terms
 
1
1.02
Other Interpretive Provisions
53
54
1.03
Accounting Terms
53
55
1.04
Rounding
54
55
1.05
Exchange Rates; Currency Equivalents
54
55
1.06
Alternative Currencies
55
56
1.07
Times of Day; Rates
55
56
1.08
Letter of Credit Amounts
55
57
1.09
Surviving Provisions Perpetual
55
57
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
 
57
2.01
Revolving Credit Loans
56
57
2.01A
Tranche A-1 Term Loans
56
57
2.01B
Tranche A-2 Term Loans
56
57
2.01C
Tranche A-3 Term Loans
56
58
2.01D
Tranche A-4 Term Loans
 
58
2.01E
Tranche A-5 Term Loans
 
58
2.02
Borrowings, Conversions and Continuations of Loans
57
58
2.03
Letters of Credit
59
61
2.04
Swing Line Loans
71
73
2.05
Prepayments
73
75
2.06
Termination or Reduction of Commitments
77
79
2.07
Repayment of Loans
78
81
2.08
Interest
78
81
2.09
Fees
80
83
2.10
Computation of Interest and Fees
82
84
2.11
Evidence of Debt
82
85
2.12
Payments Generally; Administrative Agent’s Clawback
83
85
2.13
Sharing of Payments by Lenders
85
87
2.14
Increase in Revolving Credit Commitments
85
88
2.14A
Incremental Term Loans
88
90
2.15
Cash Collateral
89
92
2.16
Defaulting Lenders
91
93
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
93
96
3.01
Taxes
93
96
3.02
Illegality
98
101
3.03
Inability to Determine Rates
99
101
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
101
104




--------------------------------------------------------------------------------




3.05
Compensation for Losses
103
105
3.06
Mitigation Obligations
103
106
3.07
Survival
104
106
3.08
No Payment to Term Loan Lenders
104
106
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
104
107
4.01
Conditions of Execution Date
104
107
4.02
Conditions of Closing Date
105
108
4.03
Conditions to Revolving Credit Extensions
110
112
4.04
Conditions to the Initial Tranche A Term Loan Funding
111
114
4.05
Conditions to Incremental Tranche A Term Loan Fundings
111
114
4.06
Conditions to Tranche A-2 Term Loan Borrowing
111
114
4.07
Conditions to Tranche A-3 Term Loan Borrowing
112
114
4.08
Conditions to Tranche A-4 Term Loan Borrowing
 
114
4.09
Conditions to Tranche A-5 Term Loan Borrowing
 
115
ARTICLE V REPRESENTATIONS AND WARRANTIES
112
115
5.01
Corporate Existence, Compliance with Law
112
115
5.02
Corporate Power; Authorization; Enforceable Obligations
112
115
5.03
Ownership of Borrower; Subsidiaries
113
116
5.04
Financial Statements
114
117
5.05
Material Adverse Change
114
117
5.06
Solvency
115
118
5.07
Litigation
115
118
5.08
Taxes
115
118
5.09
Full Disclosure
115
118
5.10
Margin Regulations
115
118
5.11
No Burdensome Restrictions; No Defaults
116
119
5.12
Investment Company Act
116
119
5.13
Use of Proceeds
116
119
5.14
Insurance
116
120
5.15
Labor Matters
117
120
5.16
ERISA
117
120
5.17
Environmental Matters
118
121
5.18
Intellectual Property
119
122
5.19
Title; Real Property
119
122
5.20
Security Instruments
120
123
5.21
OFAC
120
124
5.22
Anti-Corruption Laws
121
124
5.23
EEA Financial Institutions
121
124
5.24
Budget
121
124
ARTICLE VI AFFIRMATIVE COVENANTS
124
121
6.01
Financial Statements
121
124
6.02
Collateral Reporting Requirements
123
126
6.03
Default and Certain Other Notices
124
127




--------------------------------------------------------------------------------




6.04
Litigation
124
128
6.05
Labor Relations
125
128
6.06
Tax Returns
125
128
6.07
Insurance
125
128
6.08
ERISA Matters
125
128
6.09
Environmental Matters
126
129
6.10
Patriot Act Information
126
130
6.11
Other Information
127
130
6.12
Preservation of Corporate Existence, Etc.
127
130
6.13
Compliance with Laws, Etc.
127
130
6.14
Conduct of Business
127
130
6.15
Payment of Taxes, Etc.
127
130
6.16
Maintenance of Insurance
127
131
6.17
Access
128
131
6.18
Keeping of Books
128
131
6.19
Maintenance of Properties, Etc.
128
131
6.20
Application of Proceeds
128
131
6.21
Environmental
128
132
6.22
Additional Collateral and Guaranties
130
134
6.23
Real Property
131
134
6.24
Further Assurances
132
135
6.25
Anti-Corruption Laws; Sanctions
132
136
6.26
Cash Collateralization of Extended Letters of Credit
133
136
6.27
Post Closing Deliveries
133
136
6.28
Consultant
133
136
6.29
Variance and Cash Flow Reporting
134
137
6.30
Account Control Agreements
134
137
6.31
Information Updates
134
138
6.32
[Reserved]
134
138
6.33
Chief Implementation Officer
135
138
6.34
[Reserved]
135
138
6.35
Net Cash Proceeds from Asset Sales
135
138
6.36
Foreign Collateral; Pledges of Stock and Stock Equivalents
135
138
6.37
[Reserved]
135
Recovery Event Proceeds
 
Account
 
139
6.38
[Reserved]
 
135
6.39
Corporate Action Milestones
 
135
ARTICLE VII NEGATIVE COVENANTS
139
136
7.01
Indebtedness
136
139
7.02
Liens
138
141
7.03
Investments
140
143
7.04
Asset Sales
141
144
7.05
Restricted Payments
143
146




--------------------------------------------------------------------------------




7.06
Fundamental Changes
144
147
7.07
Change in Nature of Business
144
148
7.08
Transactions with Affiliates
144
148
7.09
Burdensome Agreements
145
149
7.10
Form 10
146
149
7.11
Fiscal Year
146
149
7.12
Use of Proceeds
146
150
7.13
Sale Leasebacks
146
150
7.14
No Speculative Transactions
146
150
7.15
Anti-Corruption Laws
147
150
7.16
Financial Covenants
147
150
7.17
Sanctions
148
151
7.18
Minimum Liquidity
148
151
7.19
Additional Charges
148
152
7.20
Capital Expenditures
148
152
7.21
Use of Vølund Projects Letters of Credit
148
152
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
152
149
8.01
Events of Default
149
152
8.02
Remedies Upon Event of Default
151
155
8.03
Application of Funds
152
156
ARTICLE IX ADMINISTRATIVE AGENT
157
153
9.01
Appointment and Authority
153
157
9.02
Rights as a Lender
154
158
9.03
Exculpatory Provisions
154
158
9.04
Reliance by Administrative Agent
155
159
9.05
Delegation of Duties
155
159
9.06
Resignation of Administrative Agent
156
160
9.07
Non-Reliance on Administrative Agent and Other Lenders
157
161
9.08
No Other Duties, Etc.
158
161
9.09
Administrative Agent May File Proofs of Claim
158
162
9.10
Collateral and Guaranty Matters
159
163
9.11
Secured Cash Management Agreements and Secured Hedge Agreements
160
164
ARTICLE X MISCELLANEOUS
165
161
10.01
Amendments, Etc.
161
165
10.02
Notices; Effectiveness; Electronic Communication
163
167
10.03
No Waiver; Cumulative Remedies; Enforcement
166
170
10.04
Expenses; Indemnity; Damage Waiver
166
170
10.05
Payments Set Aside
169
173
10.06
Successors and Assigns
170
174
10.07
Treatment of Certain Information; Confidentiality
175
179
10.08
Right of Setoff
176
180
10.09
Interest Rate Limitation
177
181
10.10
Counterparts; Integration; Effectiveness
177
181




--------------------------------------------------------------------------------




10.11
Survival of Representations and Warranties
177
181
10.12
Severability
178
182
10.13
Replacement of Lenders
178
182
10.14
Governing Law; Jurisdiction; Etc.
179
183
10.15
Waiver of Jury Trial
180
184
10.16
No Advisory or Fiduciary Responsibility
180
184
10.17
Electronic Execution of Assignments and Certain Other Documents
181
185
10.18
Judgment Currency
181
185
10.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
181
186
10.20
Parallel Debt
182
186
10.21
Acknowledgement Regarding Any Supported QFCs
 
187
ARTICLE XI ADDITIONAL SUBORDINATION TERMS
188
183
11.01
Payment Subordination
183
188
11.02
Turnover
183
188
11.03
Financing Matters
184
189
11.04
Adequate Protection
184
190
11.05
Voting Matters
185
190
11.06
Right to Appear
185
190
11.07
Indemnification; Release
185
190
11.08
Enforceability
186
191
11.09
Article XI; Generally
186
191
 
 
 
 






--------------------------------------------------------------------------------




SCHEDULES
1.01(a)
Affiliate Agreements

1.01(b)
Initial Guarantors

2.01
Commitments and Applicable Percentages

4.02(a)(iii)
Mortgaged Properties

5.02    Consents
5.03    Ownership of Subsidiaries
5.04    Supplement to Financial Statements
5.07    Litigation
5.19(b)    Real Property
6.36
Pledges of Stock and Stock Equivalents; Account Control Agreements

7.01    Existing Indebtedness
7.02    Existing Liens
7.03    Existing Investments
10.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C    Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Guaranty
G    Collateral Agreement
H    Forms of U.S. Tax Compliance Certificates





--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of May 11, 2015, among BABCOCK & WILCOX
ENTERPRISES, INC., a Delaware corporation, as the borrower hereunder (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
The Borrower has requested that the Revolving Credit Lenders provide a revolving
credit facility and that the Term Loan Lenders provide a term loan facility, and
the respective Lenders are willing to do so on the terms and conditions set
forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:
“2019 Term Loan Lender Expenses” has the meaning specified in Section 10.04(a).
“2020 Refinancing Backstop Commitment Letter” means that certain letter
regarding the backstop financing commitment, dated as of or around the Amendment
No. 20 Effective Date, between Borrower and B. Riley FBR, Inc.

“2020 Term Loan Lender Expenses” has the meaning specified in Section 10.04(a).
“Acquired Entity” means a Person to be acquired, or whose assets are to be
acquired, in an Acquisition.
“Acquisition” means, by way of any single transaction or a series of related
transactions, the acquisition of all or substantially all of (a) the assets of
an Acquired Entity, (b) the assets constituting what is known to the Borrower to
be all or substantially all of the business of a division, branch or other unit
operation of an Acquired Entity, or (c) the Stock and Stock Equivalents (other
than director’s qualifying shares and the like, as may be required by applicable
Requirements of Law) of, an Acquired Entity.
“Additional Lender” has the meaning specified in Section 2.14(b).
“Additional Cashless Term Loan Prepayment” has the meaning specified in the
definition of “Additional Term Loan Prepayment”.
“Additional Term Lender” has the meaning specified in Section 2.14A(b).


1

--------------------------------------------------------------------------------




“Additional Term Loan Prepayment” means the optional prepayment of the principal
amount of Term Loans by the Borrower pursuant to Section 2.05(a)(i), which
prepayments (i) shall occur prior to the Additional Term Loan Prepayment
Transaction Deadline, (ii) shall not exceed in an aggregate principal amount
$86,000,000, plus the interest payable pursuant to Section 2.05(a)(i) on the
applicable prepayment date, (iii) shall be financed by the Net Cash Proceeds
received by the Borrower pursuant to a rights offering of Stock or Stock
Equivalents (other than Disqualified Stock) of the Borrower backstopped by any
or all of the Term Loan Lenders or Affiliates thereof (a “Qualified Rights
Offering”), provided that, notwithstanding the foregoing, the Term Loan Lenders
may convert or exchange any Term Loans (including a principal amount of such
Term Loans in excess of $86,000,000) into such Stock or Stock Equivalents by
reducing the principal amount of Term Loans in exchange for their participation
in such rights offering on a dollar-for dollar basis (such Additional Term Loan
Prepayment, an “Additional Cashless Term Loan Prepayment”).
“Additional Term Loan Prepayment Extension Certificate” means a certificate of
either (a) a Responsible Officer or (b) any Term Loan Lender certifying that a
Qualified Rights Offering has not occurred solely as a result of an SEC review
of such rights offering or such other circumstance beyond the control of the
Borrower.


“Additional Term Loan Prepayment Transaction Deadline” means (x) October 5, 2019
or (y) if the Administrative Agent shall have received an Additional Term Loan
Prepayment Extension Certificate, January 6, 2020.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“[***] Drawing Certificate” means a certificate of the Tranche A-5 Term Loan
Lender certifying that (i) an amount equal to the proposed Tranche A-5 Term Loan
Borrowing has been drawn under the [***] Letter of Credit and (ii) the Borrower
has reimbursement obligations due to the Tranche A-5 Term Loan Lender in such
amount.


“[***] Letter of Credit” means a letter of credit, bankers acceptance, surety
bond, performance bond, bank guarantee or other similar obligation issued to or
obligated to be settled


2

--------------------------------------------------------------------------------




by B. Riley Financial, Inc., in form and substance reasonably satisfactory to
the Administrative Agent and the Revolving Credit Lenders, to secure ordinary
course performance obligations of the Borrower and its Subsidiaries in
connection with bidding, procurement, engineering, construction and maintenance
for the prospective “New Madrid” project located in Missouri.


“Affiliate Agreements” means, collectively, the agreements listed on Schedule
1.01(a) hereto.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Revolving Credit Commitment” means the Revolving Credit Commitments
of all the Revolving Credit Lenders.
“Aggregate Term Loan Commitment” means the Term Loan Commitments of all the Term
Loan Lenders.
“Agreement” means this Credit Agreement.
“Alternative Currency” means, with respect to any Letter of Credit, those
currencies (other than Dollars) that are approved by the L/C Issuer issuing such
Letters of Credit in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Facility and $300,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
“Amendment No. 2” means that certain Amendment No. 2 dated as of the Amendment
No. 2 Effective Date by and among the Loan Parties, the Administrative Agent and
the Lenders party thereto.
“Amendment No. 2 Effective Date” means February 24, 2017, the date on which the
conditions precedent to the effectiveness of Amendment No. 2 were satisfied.
“Amendment No. 3” means that certain Amendment No. 3, dated as of the Amendment
No. 3 Effective Date, by and among the Borrower, the Administrative Agent and
the Lenders party thereto, and acknowledged and agreed by the Guarantors.


3

--------------------------------------------------------------------------------




“Amendment No. 3 Effective Date” means August 9, 2017, the date on which the
conditions precedent to the effectiveness of Amendment No. 3 were satisfied.
“Amendment No. 5” means that certain Amendment No. 5, dated as of the Amendment
No. 5 Effective Date, by and among the Borrower, the Administrative Agent and
the Lenders party thereto, and acknowledged and agreed by the Guarantors.
“Amendment No. 5 Effective Date” means March 1, 2018, the date on which the
conditions precedent to the effectiveness of Amendment No. 5 were satisfied.
“Amendment No. 6” means that certain Amendment No. 6, dated as of the date of
the Amendment No. 6 Effective Date, by and among the Borrower, the
Administrative Agent and the Lenders party thereto, and acknowledged and agreed
by the Guarantors.
“Amendment No. 6 Effective Date” means April 10, 2018, the date on which the
conditions precedent to the effectiveness of Amendment No. 6 were satisfied.
“Amendment No. 8” means that certain Amendment No. 8, dated as of the Amendment
No. 8 Effective Date, by and among the Borrower, the Administrative Agent and
the Lenders party thereto, and acknowledged and agreed by the Guarantors.
“Amendment No. 8 Effective Date” means August 9, 2018, the date on which the
conditions precedent to the effectiveness of Amendment No. 8 were satisfied.
“Amendment No. 9” means that certain Amendment No. 9, dated as of the Amendment
No. 9 Effective Date, by and among the Borrower, the Administrative Agent and
the Lenders party thereto, and acknowledged and agreed by the Guarantors.
“Amendment No. 9 Closing Fee” shall mean the “Closing Fee” as defined in
Amendment No. 9.
“Amendment No. 9 Effective Date” means September 14, 2018, the date on which the
conditions precedent to the effectiveness of Amendment No. 9 were satisfied.
“Amendment No. 12” means that certain Amendment No. 12, dated as of the date of
the Amendment No. 12 Effective Date, by and among the Borrower, the
Administrative Agent and the Lenders party thereto, and acknowledged and agreed
by the Guarantors.
“Amendment No. 12 Effective Date” means October 31, 2018, the date on which the
conditions precedent to the effectiveness of Amendment No. 12 were satisfied.
“Amendment No. 13” means that certain Amendment No. 13, dated as of the date of
the Amendment No. 13 Effective Date, by and among the Borrower, the
Administrative Agent and the Lenders party thereto, and acknowledged and agreed
by the Guarantors.


4

--------------------------------------------------------------------------------




“Amendment No. 13 Effective Date” means December 19, 2018, the date on which the
conditions precedent to the effectiveness of Amendment No. 13 were satisfied.
“Amendment No. 14” means that certain Amendment No. 14, dated as of the date of
the Amendment No. 14 Effective Date, by and among the Borrower, the
Administrative Agent and the Lenders party thereto, and acknowledged and agreed
by the Guarantors.
“Amendment No. 14 Effective Date” means January 15, 2019, the date on which the
conditions precedent to the effectiveness of Amendment No. 14 were satisfied.
“Amendment No. 15” means that certain Amendment No. 15 and Limited Waiver, dated
as of the date of the Amendment No. 15 Effective Date, by and among the
Borrower, the Administrative Agent and the Lenders party thereto, and
acknowledged and agreed by the Guarantors.
“Amendment No. 15 Effective Date” means March 19, 2019, the date on which the
conditions precedent to the effectiveness of Amendment No. 15 were satisfied.
“Amendment No. 16” means that certain Amendment No. 16, dated as of the date of
the Amendment No. 16 Effective Date, by and among the Borrower, the
Administrative Agent and the Lenders party thereto, and acknowledged and agreed
by the Guarantors.
“Amendment No. 16 Effective Date” means April 5, 2019, the date on which the
conditions precedent to the effectiveness of Amendment No. 16 were satisfied.
“Amendment No. 20” means that certain Amendment No. 20, dated as of the date of
the Amendment No. 20 Effective Date, by and among the Borrower, the
Administrative Agent and the Lenders party thereto, and acknowledged and agreed
by the Guarantors.
“Amendment No. 20 Effective Date” means January [__], 2020, the date on which
the conditions precedent to the effectiveness of Amendment No. 20 were
satisfied.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act
2010, each as amended.
“Applicable Percentage” means (a) with respect to the Term Loan Facility, with
respect to any Term Loan Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Loan Facility represented by (i) at any time
during the Availability Period in respect of such Facility, such Term Loan
Lender’s Term Loan Commitment at such time, subject to adjustment as provided in
Section 2.16, plus the principal amount of such Term Loan Lender’s Term Loans at
such time, and (ii) thereafter, the principal amount of such Term Loan Lender’s
Term Loans at such time and (b) in respect of the Revolving Credit Facility,
with respect to any Revolving Credit Lender


5

--------------------------------------------------------------------------------




at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.16. If
the Revolving Credit Commitment of each Lender to make Loans and the obligation
of each L/C Issuer to make L/C Credit Extensions have been terminated pursuant
to Section 8.02 or if the Aggregate Revolving Credit Commitments have expired,
then the Applicable Percentage of each Lender in respect to the applicable
Facility shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
Applicable Percentage of each Lender as of the Amendment No. 9 Effective Date in
respect of the Term Loan Facility and the Revolving Credit Facility,
respectively, is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Applicable Rate” means a percentage per annum equal to:


For calendar year ending
2,018


2019
2020
Revolving Credit Loans that are Eurocurrency Rate Loans


5.00%
6.00%
7.00%
Revolving Credit Loans that are Base Rate Loans


4.00%
5.00%
6.00%
Commitment fee incurred pursuant to Section 2.09(a)


1.00%
1.00%
1.00%
Letter of Credit Fees for Financial Letters of Credit


2.50%
2.50%
2.50%
Performance Letter of Credit Fees / Commercial Letter of Credit Fees


1.50%
1.50%
1.50%
Term Loans that are Eurocurrency Rate Loans


14.00%
14.00%
14.00%
Term Loans that are Base Rate Loans


13.00%
13.00%
13.00%



; provided that during the period commencing on the Amendment No. 5 Effective
Date until the occurrence of a Recapitalization Transaction, “Applicable Rate”
shall mean (a) 7.00%, with respect to Revolving Credit Loans that are
Eurocurrency Rate Loans and (b) 6.00%, with respect to Revolving Credit Loans
that are Base Rate Loans.


6

--------------------------------------------------------------------------------






“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means MLPFS, BNP Paribas Securities Corp., J.P. Morgan Securities
LLC, Wells Fargo Securities, LLC and Crédit Agricole Corporate and Investment
Bank, each in its capacity as a joint lead arranger and joint book manager.
“Asset Sale” has the meaning specified in Section 7.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Revolving
Credit Facility Maturity Date, (ii) the date of termination of the Aggregate
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the Commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuers to make L/C Credit
Extensions pursuant to Section 8.02 and8.02, (b) in respect of the Term Loan
Facility, the period from and including the Amendment No. 9 Effective Date to
the earliest of (i) the Term Loan Facility Maturity Date, (ii) the date of
termination of the Aggregate Term Loan Commitments pursuant to Section 2.06,
(iii) the date of termination of the Commitment of each Term Loan Lender to make
Term Loans pursuant to Section 8.02 and (iv) the date of the reduction of the
Tranche A-1 Term Loan Commitment to zero as a result of Term Loan Borrowings
made under Section 2.01A, and (c) in respect of the Tranche A-5 Term Loan
Commitment, the period from and including the Amendment No. 20 Effective Date to
the earlier of (i) the date the Tranche A-5 Term Loan Lender has provided the
Administrative Agent with written notice of the termination of the Tranche A-5
Term Loan Commitment and (ii) the Term Loan Facility Maturity Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.


7

--------------------------------------------------------------------------------




“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate determined in accordance with clause
(b) of the definition thereof, plus 1.00%; provided that if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Term Loan or Revolving Credit Loan, as the context
requires, that bears interest based on the Base Rate. All Base Rate Loans shall
be denominated in Dollars.
“Borrower” has the meaning specified in the introductory paragraphs hereto.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrower’s Accountants” means Deloitte & Touche LLP or another firm of
independent nationally recognized public accountants.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Loan Borrowing, as the context may require.
“Budget” means a 13-week cash flow budget of the Borrower and its Subsidiaries,
on a consolidated and segment-level basis, in form and substance satisfactory to
the Administrative Agent, as may be updated pursuant to Section 6.29.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Requirements of Law of, or
are in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day; and
(b)    if such day relates to any determination of the Spot Rate pursuant to
this Agreement, means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of the relevant
Alternative Currency for which the Spot Rate is being determined.


8

--------------------------------------------------------------------------------




“BWC” means The Babcock & Wilcox Company, a Delaware corporation, and (as of the
date hereof, and prior to the Spinoff) the direct or indirect owner of 100% of
the equity interests of the Borrower.
“BWPGG” means Babcock & Wilcox Power Generation Group, Inc., a Delaware
corporation.
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.
“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.
“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under
Capital Leases, as determined on a consolidated basis in conformity with GAAP.
“Captive Insurance Subsidiaries” means, collectively or individually as of any
date of determination, those regulated Subsidiaries of the Borrower primarily
engaged in the business of providing insurance and insurance-related services to
the Borrower, its other Subsidiaries and certain other Persons.
“Cash Collateralize” means to pledge and deposit with or deliver directly to an
L/C Issuer or to the Administrative Agent, for the benefit of the Administrative
Agent, any L/C Issuer or any Lender (including the Swing Line Lender), as the
context may indicate, as collateral for L/C Obligations, Obligations in respect
of Swing Line Loans, or obligations of Lenders to fund participations in respect
of either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent (but only if the Administrative Agent is a party to such Cash Collateral
arrangement) and (b) the applicable L/C Issuer or the Swing Line Lender (as
applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Collateralized Letter of Credit” has the meaning specified in Section
2.03(o).
“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States government or any agency thereof, (b) certificates of deposit,
eurodollar time deposits, overnight bank deposits and bankers’ acceptances of
(i) any commercial bank organized under the


9

--------------------------------------------------------------------------------




laws of the United States, any state thereof, the District of Columbia, any
foreign bank, or any branch or agency of any of the foregoing, in each case if
such bank has a minimum rating at the time of investment of A-3 by S&P or P-3 by
Moody’s, or (ii) any Lender or any branch or agency of any Lender, (c)
commercial paper, (d) municipal issued debt securities, including notes and
bonds, (e) (i) shares of any money market fund that has net assets of not less
than $500,000,000 and satisfies the requirements of rule 2a-7 under the
Investment Company Act of 1940 and (ii) shares of any offshore money market fund
that has net assets of not less than $500,000,000 and a $1 net asset mandate,
(f) fully collateralized repurchase agreements, (g) demand deposit accounts and
(h) obligations issued or guaranteed by the government or by a governmental
agency of Canada, Japan, Australia, Switzerland or a country belonging to the
European Union; provided, however, that (i) all obligations of the type
specified in clauses (c) or (d) above shall have a minimum rating of A-1 or AAA
by S&P or P-1 or Aaa by Moody’s, in each case at the time of acquisition
thereof, (ii) the country credit rating of any country issuing or guaranteeing
(or whose governmental agency issues or guarantees) any obligation of the type
specified in clause (h) above shall be AA or higher by S&P or an equivalent
rating or higher by another generally recognized rating agency providing country
credit ratings and (iii) the maturities of all obligations of the type described
in clause (b) or (h) above shall not exceed one year from the date of
acquisition thereof.
“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less, to the extent included in
the calculation of Interest Expense of such Person for such period, (a) the
amount of debt discount and debt issuance costs amortized, (b) charges relating
to write-ups or write-downs in the book or carrying value of existing Financial
Covenant Debt, (c) interest payable in evidences of Indebtedness or by addition
to the principal of the related Indebtedness and (d) interest paid pursuant to
the Second Lien Credit Agreement.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements in the ordinary
course of business of the Borrower and its Subsidiaries.
“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Revolving Credit Lender or an Affiliate of a
Revolving Credit Lender, in its capacity as a party to such Cash Management
Agreement, and (b) any Person that is a party to a Cash Management Agreement at
the time it or its relevant Affiliate becomes a Revolving Credit Lender (whether
on the Closing Date or at a later date pursuant to Section 10.06), in its
capacity as a party to such Cash Management Agreement.
“Change in Law” means the occurrence, (wI) after the date of this Agreement,
with respect to the Revolving Credit Lenders and the L/C Issuer, (xII) after the
Amendment No. 9 Effective


10

--------------------------------------------------------------------------------




Date, with respect to the Tranche A-1 Term Loan Lenders, (yIII) after the
Amendment No. 15 Effective Date, with respect to the Tranche A-2 Term Loan
Lenders and, (zIV) after the Amendment No. 16 Effective Date, with respect to
the Tranche A-3 Term Loan Lenders, and (V) after the Amendment No. 20 Effective
Date, with respect to the Tranche A-4 Term Loan Lenders and the Tranche A-5 Term
Loan Lender, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding (i) any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan and (ii) underwriters in the course of their distribution of Voting
Stock in an underwritten registered public offering provided such underwriters
shall not hold such Stock for longer than five Business Days) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 30% of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis;
provided that it shall not be deemed to be a Change of Control if Vintage
Capital Management, LLC, B. Riley FBR, Inc. or a related “person” or “group”
acceptable to the Administrative Agent and the Required Lenders becomes the
beneficial owner of more than 30% of such equity securities of the Borrower
pursuant simultaneously with or after the Recapitalization Transaction or the
Qualified Rights Offering (and any related Additional Cashless Term Loan
Prepayment); or
(b)    during any period of twelve consecutive calendar months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; provided that individuals
who are elected or


11

--------------------------------------------------------------------------------




appointed as members of the board of directors or other equivalent governing
body in connection with the Spinoff (to the extent consistent with the Form 10
Transactions) shall, from and after the date the Spinoff is consummated, be
deemed to be members of the board of directors or equivalent governing body
pursuant to clause (i) above; provided further that individuals who are
appointed by B. Riley FBR, Inc., Vintage Capital Management, LLC or their
respective Affiliates as members of the board of directors or other equivalent
governing body in connection with the Qualified Rights Offering shall, before
and after the date the Qualified Rights Offering is consummated, be deemed to be
members of the board of directors or equivalent governing body pursuant to
clause (i) above.
“China JV” means the equity interests in Babcock & Wilcox Beijing Co., Ltd.
“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 10.01.
“CIO” has the meaning set forth in Section 6.33.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means, collectively, the Pledged Interests and all other personal
and real property of the Borrower, any Guarantor or any other Person in which
the Administrative Agent or any Secured Party is granted a Lien under any
Security Instrument as security for all or any portion of the Obligations or any
other obligation arising under any Loan Document.
“Collateral Agreement” means the Pledge and Security Agreement dated as of the
Closing Date by the Borrower and the Guarantors to the Administrative Agent for
the benefit of the Secured Parties, substantially in the form of Exhibit G.
“Commitment” means, as to each Lender, the Revolving Credit Commitment and the
Term Loan Commitment (as applicable) of such Lender.
“Commitment Letter” means that certain commitment letter dated as of April 7,
2015 by and among the Borrower, BWPGG, the Arrangers, Bank of America, BNP
Paribas, JPMorgan Chase Bank, N.A., Wells Fargo Bank, National Association and
Crédit Agricole Corporate and Investment Bank.
“Commitment Reduction Amount” means (a) with respect to any reduction of the
Revolving Credit Facility required by Section 2.06(b) related to a Prepayment
Event under clause (a) of the definition thereof, the Net Cash Proceeds of such
event required to be utilized pursuant to Section 2.05(b) to make such a
prepayment (including any amount that may be retained by the Borrower pursuant
to Section 2.05(b)(iv)), provided that (i) the Net Cash Proceeds received from
the China JV sale shall not be deemed to be included in this definition of
“Commitment Reduction Amount,” (ii) the Net Cash Proceeds received after the
Amendment No. 6 Effective Date in connection with Prepayment Events on account
of Recovery Events shall be excluded from “Commitment Reduction


12

--------------------------------------------------------------------------------




Amount,” (iii) only 65% of the first $100,000,000 of the Net Cash Proceeds
received after the Amendment No. 6 Effective Date in connection with Prepayment
Events on account of Asset Sales (other than an Asset Sale pursuant to Section
7.04(p)) shall be deemed to be included in this definition of “Commitment
Reduction Amount,” and, (iv) provided that the Initial Tranche A Term Loan
Funding has occurred, the first $25,000,000 of the Net Cash Proceeds received in
connection with an Asset Sale permitted pursuant to Section 7.04(p) shall be
excluded from this definition of “Commitment Reduction Amount” and (b) with
respect to the issuance or other incurrence by the Borrower or any of its
Subsidiaries during the Relief Period of any unsecured Indebtedness pursuant to
either (a) Section 7.01(i) in an aggregate principal amount outstanding in
excess of $25,000,000 or (b) Section 7.01(o), in each case other than any such
Indebtedness that constitutes Subordinated Debt, an amount equal to 50% of the
aggregate principal amount of the incurrence such Indebtedness.
“Commitment Reduction Event” means any event described in the definition of
“Commitment Reduction Amount.”
“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to Section
2.02(a), which shall be substantially in the form of Exhibit A or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system, as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
“Consolidated Tangible Assets” means, as of any date of determination, the
difference of (a) the consolidated total assets of the Borrower and its
Subsidiaries as of such date, determined in accordance with GAAP, minus (b) all
Intangible Assets of the Borrower and its Subsidiaries on a consolidated basis
as of such date.
“Consortium” means any joint venture, consortium or other similar arrangement
that is not a separate legal entity entered into by the Borrower or any of its
Subsidiaries and one or more third parties, provided that no Loan Party shall,
whether pursuant to the Constituent Documents of such


13

--------------------------------------------------------------------------------




joint venture or otherwise, be under any Contractual Obligation to make
Investments or incur Guaranty Obligations after the Closing Date, or, if later,
at the time of, or at any time after, the initial formation of such joint
venture, consortium or similar arrangement that would be in violation of any
provision of this Agreement.
“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the bylaws,
partnership agreement or operating agreement (or the equivalent governing
documents) of such Person.
“Consultant” means a consultant of recognized national standing acceptable to
the Administrative Agent.
“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum derived substance or
waste, asbestos and polychlorinated biphenyls.
“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding the Loan Documents) to which such Person is a party
or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means a deposit account control agreement, securities
account control agreement or a commodities account control agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Loan Party or Loan Parties holding the deposit account or deposit accounts, the
security account or securities accounts, or the commodity account or commodities
accounts subject to such control agreement, the Administrative Agent and the
depositary bank of such deposit account(s), the securities intermediary
maintaining any securities account, or the commodity intermediary maintaining
any commodity account.
“Corporate Action” means, commencing with the Amendment No. 16 Effective Date,
the refinancing in full of the Aggregate Revolving Credit Commitment in
accordance with Section 6.39 in order to effectuate the occurrence of the
Revolving Credit Facility Termination Date.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


14

--------------------------------------------------------------------------------




“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:
(a)    Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by GAAP
and, in the case of Mortgaged Property, there is no material risk of forfeiture
of such property;
(b)    Liens of landlords arising by statute or lease contracts entered into in
the ordinary course, inchoate, statutory or construction liens and liens of
suppliers, mechanics, carriers, materialmen, warehousemen, producers, operators
or workmen and other liens imposed by law created in the ordinary course of
business for amounts not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;
(c)    liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, taxes, assessments, statutory obligations or other
similar charges or to secure the performance of bids, tenders, sales, leases,
contracts (other than for the repayment of borrowed money) or in connection with
surety, appeal, customs or performance bonds or other similar instruments;
(d)    encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of Real Property not
materially detracting from the value of such Real Property and not materially
interfering with the ordinary conduct of the business conducted at such Real
Property;
(e)    encumbrances arising under leases or subleases of Real Property that do
not, individually or in the aggregate, materially detract from the value of such
Real Property or materially interfere with the ordinary conduct of the business
conducted at such Real Property;
(f)    financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;
(g)    liens, pledges or deposits relating to escrows established in connection
with the purchase or sale of property otherwise permitted hereunder and the
amounts secured thereby shall not exceed the aggregate consideration in
connection with such purchase or sale (whether established for an adjustment in
purchase price or liabilities, to secure indemnities, or otherwise);
(h)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or a Subsidiary, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation


15

--------------------------------------------------------------------------------




of law, in no case shall any such Liens secure (either directly or indirectly)
the repayment of any Indebtedness; and
(i)    options, put and call arrangements, rights of first refusal and similar
rights (i) relating to Investments in Subsidiaries, Joint Ventures and
Consortiums or (ii) provided for in contracts or agreements entered into in the
ordinary course of business.
“Customer Concessions” has the meaning specified in Section 6.38.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Requirements of Law of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations arising under any
Loan Document other than Letter of Credit Fees, an interest rate equal to (i)
the Base Rate plus (ii) the Applicable Rate applicable to Base Rate Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate applicable to Letter of Credit Fees plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within three Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in


16

--------------------------------------------------------------------------------




writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.
“Deferred Facility Fee” has the meaning specified in Section 2.09(b)(iv).
“Deferred Facility Fee Decrease Event” means the occurrence of any of the
following: (a) the Borrower and its Subsidiaries’ receipt of Net Cash Proceeds
in excess of $50,000,000 from one or more Prepayment Events in connection with
Asset Sales occurring after the Amendment No. 5 Effective Date, (b) after or
simultaneously with the satisfaction of the condition set forth in the
immediately preceding clause (a), the Borrower and its Subsidiaries’ receipt of
additional Net Cash Proceeds in excess of $25,000,000 from one or more
Prepayment Events in connection with Asset Sales or (c) each of (i) the
completion and customer turnover of the Vølund Projects related to the
counterparties listed on Exhibit A of Amendment No. 16 under the heading
“Deferred Fee Event Projects” (other than with respect to the Vølund Project
located at [***]), (ii) the Borrower’s receipt of the takeover certificate with
respect to the Vølund Project located at [***] and (iii) the Borrower’s
completion of the work contemplated with respect to the Vølund Project located
at [***] in accordance with the Vølund Project Settlement with respect to [***]
on May 31, 2019.
“Deferred PBGC Payments” means pension payments deferred by the Borrower with
the consent of the PBGC in an amount no greater than $25,000,000.


17

--------------------------------------------------------------------------------




“Deferred Ticking Fees” has the meaning specified in Section 2.09(b)(vi).
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or whose government is, at the time of
determination, the subject of any Sanction.
“Disqualified Stock” means with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is exchangeable for Indebtedness of such Person, or is redeemable at the option
of the holder thereof, in whole or in part, on or prior to the Maturity Date.
“Discharge of Second Priority Obligations” has the meaning specified in the
Intercreditor Agreement.
“Disregarded Entity” means any Person that is disregarded as an entity separate
from its owner for U.S. federal income tax purposes.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBITDA” means, for any period,
(a)    Consolidated Net Income for such period;
plus
(b)    the sum of, in each case (other than in the case of clause (xii)) to the
extent deducted in the calculation of (or, in the case of clause (vii),
otherwise reducing) such Consolidated Net Income but without duplication,
(i)    any provision for income taxes,
(ii)    Interest Expense,
(iii)    depreciation expense,
(iv)    amortization of intangibles or financing or acquisition costs,


18

--------------------------------------------------------------------------------




(v)    any aggregate net loss from the sale, exchange or other disposition of
business units by the Borrower or its Subsidiaries,
(vi)    all other non-cash charges (including impairment of intangible assets
and goodwill) and non-cash losses for such period, including non-cash employee
compensation pursuant to any equity-based compensation plan (excluding any
non-cash item to the extent it represents an accrual of, or reserve for, cash
disbursements for any period ending prior to the Maturity Date);
(vii)    (A) for any period that includes the Fiscal Quarter ended December 31,
2016, the actual costs, expenses, losses and/or reductions in Consolidated Net
Income experienced by the Borrower and its Subsidiaries in such quarter in
connection with the Volund Projects in an aggregate amount not to exceed
$98,100,000 and, (B) for any period that includes the Fiscal Quarter ended June
30, 2017, the actual costs, expenses, losses and/or reductions in Consolidated
Net Income experienced by the Borrower and its Subsidiaries in such quarter in
connection with the Volund Projects in an aggregate amount not to exceed
$115,200,000, (C) for any period that includes the Fiscal Quarter ended
September 30, 2017, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $30,100,000, (D) for any period that includes the Fiscal Quarter ended
December 31, 2017, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $38,700,000, (E) for any period that includes the Fiscal Quarter ended
March 31, 2018, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $51,100,000, (F) for any period that includes the Fiscal Quarter ended
June 30, 2018, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $72,800,000, (G) for any period that includes the Fiscal Quarter ended
September 30, 2018, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by (i) the Borrower and its Subsidiaries in
such quarter in connection with the Vølund Projects in an aggregate amount not
to exceed $20,300,000 and (ii) SPIG S.p.A. and its Subsidiaries in such quarter
in an aggregate amount not to exceed $5,000,000, and (H) for any period that
includes the Fiscal Quarter ended December 31, 2018, the actual costs, expenses,
losses and/or reductions in Consolidated Net Income experienced by (i) the
Borrower and its Subsidiaries in such quarter in connection with the Vølund
Projects in an aggregate amount not to exceed $19,100,000 and (ii) SPIG S.p.A.
and its Subsidiaries in such quarter in an aggregate amount not to exceed
$17,400,000;


19

--------------------------------------------------------------------------------




(viii)    commencing with the Fiscal Quarter ending September 30, 2017, realized
and unrealized foreign exchange losses of the Borrower and its Subsidiaries
resulting from the impact of foreign currency changes on the valuation of assets
and liabilities;
(ix)    fees and expenses incurred in connection with Amendment No. 3, but
solely to the extent disclosed in writing to and approved by the Administrative
Agent in its reasonable discretion;
(x)    (x) with respect to the period commencing on July 1, 2017 through
December 31, 2017, non-recurring charges incurred by the Borrower or its
Subsidiaries in respect of business restructurings, provided that the aggregate
amount added back to Consolidated Net Income pursuant to this clause (x) for any
four consecutive Fiscal Quarter period shall not exceed $4,000,000, (y) with
respect to the period commencing on January 1, 2018 through December 31, 2019,
non-recurring charges incurred by the Borrower or its Subsidiaries in respect of
business restructurings to the extent disclosed in writing to the Administrative
Agent and in an amount not to exceed $26,300,000 and (z) with respect to the
period commencing on January 1, 2020 through December 31, 2020, non-recurring
charges incurred by the Borrower or its Subsidiaries in respect of business
restructurings to the extent disclosed in writing to the Administrative Agent
and in an amount not to exceed $5,000,000;
(xi)    (w) fees and expenses paid in connection with or pursuant to Amendment
No. 5, Amendment No. 6 and Amendment No. 8 to the extent disclosed in writing to
the Administrative Agent and in an amount not to exceed $24,600,000, (x) fees
and expenses of the Administrative Agent’s advisors, including FTI and
Freshfields Bruckhaus Deringer US LLP, (y) any loss, charge, expense or other
items that are payments of Obligations under the Second Lien Credit Agreement
(as defined in the Second Lien Credit Agreement) and (z) all
restructuring-related professional fees and expenses, including but not limited
to fees and expenses paid in connection with or pursuant to the Limited Waiver
to Credit Agreement, dated as of March 15, 2019, Amendment No. 15, the Limited
Waiver to Credit Agreement, dated as of March 29, 2019, Amendment No. 16, the
Rights Offering, Amendment No. 20 and other matters acceptable to the
Administrative Agent to the extent disclosed in writing to the Administrative
Agent, provided that the aggregate amount added back to Consolidated Net Income
pursuant to this clause (z) for any four consecutive Fiscal Quarter period shall
not exceed $28,900,000;
(xii)     the costs, fees and expenses incurred in connection with the Vølund
Project Settlements in an amount not to exceed (x) for any period that includes
the Fiscal Quarter ended December 31, 2018, $81,100,000 and (y) for any period
that includes the Fiscal Quarter ended March 31, 2019, $6,500,000;
(xiii)     for any period that includes the Fiscal Quarter ended December 31,
2018, any (x) write-off of debt by SPIG S.p.A. or its Subsidiaries and (y)
write-down of or impairment of accounts receivables and inventory by Diamond
Power Machine (Hubei) Co. Inc. in an aggregate amount under this clause (xiii)
not to exceed $14,700,000;


20

--------------------------------------------------------------------------------




(xiv) on account of the expected loss of positive projected EBITDA from the
assets of B&W PGG Luxembourg Finance S.à r.l. and its Subsidiaries sold pursuant
to the Loibl Sale (as defined in that certain Consent, dated as of June 4, 2019)
for any period that includes the Fiscal Quarter ending June 30, 2019, $326,429;
provided, that, to the extent that all or any portion of the income or gains of
any Person is deducted pursuant to any of clauses (c)(iv) and (v) below for a
given period, any amounts set forth in any of the preceding clauses (b)(i)
through (b)(xiv) that are attributable to such Person shall not be included for
purposes of this clause (b) for such period,
minus
(c)    the sum of, in each case to the extent included in the calculation of
such Consolidated Net Income but without duplication,
(i)    any credit for income tax,
(ii)    non-cash interest income,
(iii)    any other non-cash gains or other items which have been added in
determining Consolidated Net Income (other than any such gain or other item that
has been deducted in determining EBITDA for a prior period),
(iv)    the income of any Subsidiary or Joint Venture to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by such Subsidiary or Joint Venture, as applicable, of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary or Joint Venture, as applicable,
(v)    the income of any Person (other than a Subsidiary) in which any other
Person (other than the Borrower or a Wholly-Owned Subsidiary or any director
holding qualifying shares in accordance with applicable law) has an interest,
except to the extent of the amount of dividends or other distributions or
transfers or loans actually paid to the Borrower or a Wholly-Owned Subsidiary by
such Person during such period,
(vi)    any aggregate net gains from the sale, exchange or other disposition of
business units by the Borrower or any of its Subsidiaries out of the ordinary
course of business,
(vii)    commencing with the Fiscal Quarter ending September 30, 2017, realized
and unrealized foreign exchange gains of the Borrower and its Subsidiaries
resulting from the impact of foreign currency changes on the valuation of assets
and liabilities,
(viii)    commencing with the Fiscal Quarter ending June 30, 2018, any sums
included in Consolidated Net Income to the extent such amounts were previously
included for the Fiscal Quarter ended March 31, 2018 pursuant to clause (b)(xii)
above; and


21

--------------------------------------------------------------------------------




(ix)    commencing with the Fiscal Quarter ending September 30, 2018, any income
on account of any settlement of or payment in respect of any property or
casualty insurance claim or professional liability insurance claims or any
taking or condemnation proceeding relating to any asset of the Borrower or any
Subsidiary.
For any period of measurement that includes any Permitted Acquisition or any
sale, exchange or disposition of any Subsidiary or business unit of the Borrower
or any Subsidiary, EBITDA (and the relevant elements thereof) shall be computed
on a pro forma basis for each such transaction as if it occurred on the first
day of the period of measurement thereof, so long as the Borrower provides to
the Administrative Agent reconciliations and other detailed information relating
to adjustments to the relevant financial statements (including copies of
financial statements of the acquired Person or assets in any Permitted
Acquisition) used in computing EBITDA (and the relevant elements thereof)
sufficient to demonstrate such pro forma calculations in reasonable detail.
Notwithstanding the foregoing, no such pro forma adjustment will be required on
account of income (i) in an amount not to exceed $3,000,000 in connection with
the Borrower’s disposition of its indirect interest in the Stock or Stock
Equivalents of Babcock & Wilcox Beijing Co., Ltd., or (ii) in connection with
(x) the Orion Sale (as defined in that certain Consent and Amendment No. 7,
dated as of June 1, 2018), (y) any Asset Sale of Project Burn or (z) the Loibl
Sale (as defined in that certain Consent, dated as of June 4, 2019).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Line of Business” means the businesses and activities engaged in by
the Borrower and its Subsidiaries on the Closing Date, any other businesses or
activities reasonably related or incidental thereto and any other businesses
that, when taken together with the existing businesses of the Borrower and its
Subsidiaries, are immaterial with respect to the assets and liabilities of the
Borrower and its Subsidiaries, taken as a whole.


22

--------------------------------------------------------------------------------




“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is sponsored, maintained or contributed to by, or required
to be contributed to by, the Borrower, any of its Subsidiaries, any Guarantor or
any of their respective ERISA Affiliates or was sponsored, maintained or
contributed to by, or required to be contributed to by, the Borrower, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates with
respect to liabilities for which the Borrower, any such Subsidiary, any such
Guarantor or any of their respective ERISA Affiliates could be liable under the
Code or ERISA.
“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
1801 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents.
“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
in each case relating to and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries.
“Environmental Lien” means any Lien in favor of any Governmental Authority
pursuant to any Environmental Law.
“Equity Backstop Commitment Letter” means each, as amended and restated as of
the Amendment No. 6 Effective Date, (a) that certain letter regarding the equity
financing commitment, between Vintage Capital Management, LLC and B. Riley
Financial, Inc. and (b) that certain letter regarding the equity financing
commitment, between the Borrower and Vintage Capital Management, LLC.
“ERISA” means the Employee Retirement Income Security Act of 1974.


23

--------------------------------------------------------------------------------




“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower, any of
its Subsidiaries or any Guarantor within the meaning of Section 414(b), (c), (m)
or (o) of the Code. Any former ERISA Affiliate of the Borrower, any of its
Subsidiaries or any Guarantor shall continue to be considered an ERISA Affiliate
of the Borrower, such Subsidiary or such Guarantor within the meaning of this
definition solely with respect to the period such entity was an ERISA Affiliate
of the Borrower, such Subsidiary or such Guarantor and with respect to
liabilities arising after such period for which the Borrower, such Subsidiary or
such Guarantor could be liable under the Code or ERISA.
“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c) of ERISA with respect to a Title IV Plan for which notice has not been
waived, (b) the withdrawal of the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate from a Title IV Plan subject to Section 4063 or
Section 4064 of ERISA during a plan year in which any such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or the
termination of any such Title IV Plan resulting, in either case, in a material
liability to any such entity, (c) the “complete or partial withdrawal” (within
the meaning of Sections 4203 and 4205 of ERISA) of the Borrower, any of its
Subsidiaries, any Guarantor or any ERISA Affiliate from any Multiemployer Plan
where the Withdrawal Liability is reasonably expected to exceed $1,000,000
(individually or in the aggregate), (d) notice of reorganization, insolvency,
intent to terminate or termination of a Multiemployer Plan is received by the
Borrower, any of its Subsidiaries, any Guarantor or any ERISA Affiliate, (e) the
filing of a notice of intent to terminate a Title IV Plan under Section 4041(c)
of ERISA or the treatment of a plan amendment as a termination under Section
4041(e) of ERISA, where such termination constitutes a “distress termination”
under Section 4041(c) of ERISA, (f) the institution of proceedings to terminate
a Title IV Plan by the PBGC, (g) the failure to make any required contribution
to a Title IV Plan or Multiemployer Plan or to meet the minimum funding standard
of Sections 430 and 431 of the Code (in either case, whether or not waived), (h)
the imposition of a Lien with respect to any employee pension plan under the
provisions of the Code that relate to such plans or ERISA on the Borrower, any
of its Subsidiaries, any Guarantor or any ERISA Affiliate, (i) any other event
or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, (j) any Multiemployer Plan entering
endangered status for purposes of Section 305 of ERISA, (k) the imposition of
liability on the Borrower, any of its Subsidiaries, any Guarantor or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA, (l) the occurrence
of an act or omission which would reasonably be expected to give rise to the
imposition on the Borrower, any of its Subsidiaries, any Guarantor or any of
their respective ERISA Affiliates of fines, penalties, taxes or related charges
under Chapter 43 of the Code or under Section 409, Section 502(c), (i) or (l),
or Section 4071 of


24

--------------------------------------------------------------------------------




ERISA in respect of any “employee pension plan” (within the meaning of Section
3(2) of ERISA), (m) receipt from the IRS of notice of the failure of any
employee pension plan that is intended to be qualified under Section 401(a) of
the Code so to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any such employee pension plan to qualify for exemption
from taxation under Section 501(a) of the Code or (n) the occurrence of any
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code involving the Borrower, any of its Subsidiaries, any Guarantor or any
of their respective ERISA Affiliates. Notwithstanding the foregoing or anything
in this Agreement to the contrary, an ‘ERISA Event’ shall not include (a) an
application for waiver of the minimum funding standard under Section 412 of the
Code for a Title IV Plan for the 2018 plan year or the 2019 plan year or (b) the
failure to make any required contribution to a Title IV Plan or to meet the
minimum funding standard of Section 430 of the Code with respect to a Title IV
Plan for the 2018 plan year or the 2019 plan year.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to (i) the London Interbank Offered Rate (“LIBOR”), as
published by Bloomberg (or other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two London Banking Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and
(b)    for any interest calculation of the Eurocurrency Rate with respect to a
Base Rate Loan on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in Same Day Funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.


25

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Term Loan or Revolving Credit Loan, as the
context requires, that bears interest at a rate based on clause (a) of the
definition of “Eurocurrency Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Deposit Account” means (a) any deposit account that is used solely for
payment of taxes, payroll, bonuses, other compensation and related expenses, in
each case, for employees or former employees, (b) fiduciary or trust accounts,
(c) zero-balance accounts, so long as the balance in such account is zero at the
end of each Business Day and (d) any other deposit account with an average daily
balance on deposit not exceeding $100,000 individually or $500,000 in the
aggregate for all such accounts excluded pursuant to this clause (d).
“Excluded Domestic Subsidiary” means any direct or indirect Subsidiary of a Loan
Party that is directly or indirectly owned (in whole or in part) by any Foreign
Subsidiary of a Loan Party.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender or L/C Issuer, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender or L/C Issuer (as applicable) with respect to an applicable


26

--------------------------------------------------------------------------------




interest in a Loan or Commitment or otherwise under a Loan Document pursuant to
a law in effect on the date on which (i) such Lender or L/C Issuer (as
applicable) acquires such interest in the Loan or Commitment or becomes a party
to this Agreement (other than pursuant to an assignment request by the Borrower
under Section 10.13) or (ii) such Lender or L/C Issuer (as applicable) changes
its Lending Office, except in each case to the extent that, pursuant to Section
3.01(b), amounts with respect to such Taxes were payable either to such Lender’s
or L/C Issuer’s (as applicable) assignor immediately before such Lender or L/C
Issuer (as applicable) became a party hereto or to such Lender or L/C Issuer (as
applicable) immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(f) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Execution Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of June 24, 2014 by and among BWC, as the borrower,
Bank of America, as the administrative agent, and the lenders from time to time
party thereto.
“Extended Letter of Credit” has the meaning specified in Section 2.03(a)(ii).
“Extended Letter of Credit Issuer” shall mean each L/C Issuer that is party to
Amendment No. 16 in its capacity as L/C Issuer.
“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party; provided that, for any determination of Fair Market Value in
connection with an Asset Sale to be made pursuant to Section 7.04(i) in which
the estimated fair market value of the properties disposed of in such Asset Sale
exceeds $10,000,000, the Borrower shall provide evidence reasonably satisfactory
to the Administrative Agent with respect to the calculation of such Fair Market
Value.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
that implement or modify the foregoing (together with any Requirement of Law
implementing such agreements).


27

--------------------------------------------------------------------------------




“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.
“Fee Letters” means each of (a) the fee letter dated as of April 7, 2015 by and
among the Borrower, BWPGG, the Arrangers, Bank of America, BNP Paribas, JPMorgan
Chase Bank, N.A., Wells Fargo Bank, National Association and Crédit Agricole
Corporate and Investment Bank, (b) the fee letter dated as of April 7, 2015by
and among the Borrower, BWPGG, Bank of America and MLPFS, (c) the fee letter
dated as of April 7, 2015 by and among the Borrower, BWPGG, BNP Paribas and BNP
Paribas Securities Corp., (d) the fee letter dated as of April 7, 2015 by and
among the Borrower, BWPGG, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities
LLC, (e) the fee letter dated as of April 7, 2015 by and among the Borrower,
BWPGG, Wells Fargo Bank, National Association and Wells Fargo Securities, LLC
and (f) the fee letter dated as of April 7, 2015 by and among the Borrower,
BWPGG and Crédit Agricole Corporate and Investment Bank.
“Financial Covenant Debt” of any Person means, without duplication, Indebtedness
of the type specified in clauses (a), (b), (c), (d), (e), (f), (g) and (h) of
the definition of “Indebtedness,” provided that Indebtedness extended under the
Term Loan Facility of the type set forth in clause (a) shall be excluded from
the calculation of Financial Covenant Debt. For the avoidance of doubt, the term
“Financial Covenant Debt” shall not include (a) reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees and (b) Indebtedness of the Borrower or any Subsidiary of the
Borrower that is owed to the Borrower or any Subsidiary of the Borrower.
“Financial Letter of Credit” means any standby Letter of Credit that is not a
Performance Letter of Credit.
“First-Tier Foreign Subsidiary” mean a Foreign Subsidiary all or any portion of
whose Stock is owned directly by the Borrower or a Domestic Subsidiary that is a
Guarantor.
“Fiscal Quarter” means the fiscal quarter of the Borrower ending on March 31,
June 30, September 30 or December 31 of the applicable calendar year, as
applicable.
“Fiscal Year” means the fiscal year of the Borrower, which is the same as the
calendar year.


28

--------------------------------------------------------------------------------




“Fixed Rate” means a fixed rate per annum equal to 15.50%; provided that,
commencing on the Business Day immediately after the delivery of a Fixed Rate
Certificate to the Administrative Agent, the Fixed Rate shall be reduced to
12.00% (provided that if the Administrative Agent receives a Fixed Rate
Certificate after the date such Fixed Rate Modification Event occurred as
described in such certificate, such certificate shall be deemed to have been
delivered on the later of (A) the date such Fixed Rate Modification Event
occurred as set forth in such Fixed Rate Certificate and (B) the most recent
Interest Payment Date with respect to the Fixed Rate Loans); provided further
that if the Administrative Agent has not received a Fixed Rate Certificate on or
before the Additional Term Loan Prepayment Transaction Deadline, the Fixed Rate
shall be increased to 18.00% commencing on the Business Day immediately after
the Additional Term Loan Prepayment Transaction Deadline.
“Fixed Rate Certificate” means either a certificate of (a) a Responsible Officer
or (b) any Term Loan Lender certifying that the Fixed Rate Modification Event
has occurred.
“Fixed Rate Loans” means those Term Loans that bear interest at the Fixed Rate.
All Fixed Rate Loans shall be denominated in Dollars.


“Fixed Rate Modification Event” means the consummation of a Qualified Rights
Offering prior to the Additional Term Loan Prepayment Transaction Deadline.
“Flood Requirement Standards” means, with respect to any parcel of owned Real
Property to be subject to a Mortgage, (a) the delivery to the Administrative
Agent of a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each such parcel of owned real
property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the applicable Loan Party relating to
such parcel of owned Real Property), (b) maintenance, if available, of fully
paid flood hazard insurance on all such owned Real Property that is located in a
special flood hazard area from such providers and on such terms and in such
amounts as required by Flood Disaster Protection Act, The National Flood
Insurance Reform Act of 1994 or as otherwise reasonably required by the
Administrative Agent and (c) delivery to the Administrative Agent of evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Security Provider” means the Foreign Subsidiaries identified by the
Administrative Agent from time to time in consultation with the Borrower, which
Foreign Subsidiaries may be located in the following jurisdictions: (i) Canada,
(ii) Germany, (iii) the United Kingdom, (iv) Sweden, (v) Mexico and (vi) any
other jurisdiction with the consent of the Borrower, which consent shall not be
unreasonably withheld or delayed (provided that SPIG S.p.A. and its
Subsidiaries,


29

--------------------------------------------------------------------------------




Babcock & Wilcox Vølund, A/S and its Subsidiaries, Babcock & Wilcox Loibl GmbH
and Diamond Power Specialty Limited shall not be required to become Foreign
Security Providers).
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Foreign Subsidiary Reorganization” means the transfer (whether by Asset Sale,
dividend, distribution, contribution, merger or otherwise), in a series of
transactions, of the Stock and Stock Equivalents of certain Foreign Subsidiaries
and Investments owned, directly or indirectly, by the Borrower among the
Borrower and its Subsidiaries; provided that:
(a)    both before and after giving effect thereto, no Default shall have
occurred and be continuing;
(b)    all of the Stock and Stock Equivalents of such Foreign Subsidiaries and
Investments owned, directly or indirectly, by the Borrower on the Closing Date
shall be owned, directly or indirectly, by the Borrower upon the completion
thereof (other than any such Stock, Stock Equivalents or Investments that are
retired or replaced);
(c)    any Stock, Stock Equivalents or Investments issued or made in connection
therewith, to the extent replacing Stock, Stock Equivalents or Investments
previously owned, directly or indirectly, by the Borrower on the Closing Date
shall be owned, directly or indirectly, by the Borrower upon the completion
thereof;
(d)    after giving effect thereto, the Borrower shall be in compliance with
Section 6.22 (including, without limitation, by pledging any Pledged Interests
issued by any First Tier Foreign Subsidiary owned by any Loan Party)
(e)    in connection therewith, no assets owned by any Loan Party that is a
party to the Collateral Agreement, other than Stock and Stock Equivalents of
Foreign Subsidiaries, shall be transferred to any Person that is not a Loan
Party that is a party to the Collateral Agreement; provided that the foregoing
shall not prohibit Investments otherwise permitted by a provision of Section
7.03 other than Section 7.03(k).
“Form 10” means the Form 10 (together with any exhibits thereto) filed with the
SEC relating to the Spinoff.
“Form 10 Transactions” means the individual transactions entered into in
connection with the Spinoff on substantially the same terms as set forth in the
Form 10 (with non-material changes or other additional non-material
transactions, steps or terms that are not adverse to any material interest of
the Lenders being considered to be “on substantially the same terms”); provided
that any amendments, additions, or other modifications to the Form 10 are made
in accordance with Section 7.10.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


30

--------------------------------------------------------------------------------




“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
L/C Issuer, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“FTI” means FTI Consulting, Inc.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Ratio” means that for each Dollar of Revolving Credit Loans made to the
Borrower after the occurrence of the Initial Tranche A Term Loan Funding, a
Dollar amount of Tranche A-1 Term Loans equal to (x) the amount of such
Revolving Loans, plus (y) the amount of OID to be paid by the Borrower in
connection with such Term Loans on the date of the applicable Term Loan
Borrowing.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantors” means, collectively, each Wholly-Owned Domestic Subsidiary of the
Borrower listed on Schedule 1.01(b) hereto, and each other Person that is or
becomes a party to the Guaranty (including by (i) execution of a Joinder
Agreement pursuant to Section 6.22 or (ii) otherwise pursuant to this
Agreement), but expressly excludes all Captive Insurance Subsidiaries.
“Guaranty” means the Guaranty Agreement dated as of the Closing Date made by the
Borrower (solely with respect to Obligations in the nature of Secured Cash
Management Agreements and Secured Hedge Agreements) and by the Guarantors in
favor of the Administrative Agent for


31

--------------------------------------------------------------------------------




the benefit of the Secured Parties, substantially in the form of Exhibit F, and
any Joinder Agreement with respect thereto.
“Guaranty Obligation” means, as applied to any Person, without duplication, any
direct or indirect liability, contingent or otherwise, of such Person with
respect to any Indebtedness of another Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co‑making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take‑or‑pay or similar
payments, regardless of non‑performance by any other party or parties to an
agreement, (iv) to purchase, sell or lease (as lessor or lessee) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Indebtedness or to assure the holder of such Indebtedness
against loss or (v) to supply funds to, or in any other manner invest in, such
other Person (including to pay for property or services irrespective of whether
such property is received or such services are rendered), if (and only if) in
the case of any agreement described under clause (b)(i), (ii), (iii), (iv) or
(v) above the primary purpose or intent thereof is to provide assurance to the
obligee of Indebtedness of any other Person that such Indebtedness will be paid
or discharged, or that any agreement relating thereto will be complied with, or
that any holder of such Indebtedness will be protected (in whole or in part)
against loss in respect thereof. The amount of any Guaranty Obligation shall be
equal to the amount of the Indebtedness so guaranteed or otherwise supported or,
if such amount is not stated or otherwise determinable, the maximum reasonable
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. For the avoidance of doubt, the term “Guaranty Obligation”
shall not include reimbursement or other obligations with respect to unmatured
or undrawn, as applicable, Performance Guarantees.
“Hedge Bank” means (a) any Person that, at the time it enters into a Secured
Swap Contract, is a Revolving Credit Lender or an Affiliate of a Revolving
Credit Lender, in its capacity as a party to such Secured Swap Contract, and (b)
any Person that is a party to a Secured Swap Contract at the time it or its
relevant Affiliate becomes a Revolving Credit Lender (whether on the Closing
Date or at a later date pursuant to Section 10.06), in its capacity as a party
to such Secured Swap Contract.


32

--------------------------------------------------------------------------------




“Immaterial Subsidiary” means any Subsidiary of the Borrower that, together with
its Subsidiaries, (a) contributed less than $1,000,000 to the EBITDA of the
Borrower and its Subsidiaries during the most recently-ended four-quarter period
of the Borrower (taken as a single period) and (b) as of any date of
determination has assets with an aggregate net book value of $1,000,000 or less.
“Increase Effective Date” has the meaning specified in Section 2.14(c).
“Incremental Tranche A Term Loan Funding” means, after the occurrence of the
Initial Tranche A Term Loan Funding, the Borrower’s receipt of Tranche A-1 Term
Loan proceeds of $20,000,000 (which may be made in a single Borrowing or
multiple Borrowings) following payment of any OID in connection with such
funding on the date of the relevant Borrowing.
“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
promissory notes, bonds, debentures or similar instruments, (c) all matured
reimbursement obligations with respect to letters of credit, bankers’
acceptances, surety bonds, performance bonds, bank guarantees, and other similar
obligations, (d) all other obligations with respect to letters of credit,
bankers’ acceptances, surety bonds, performance bonds, bank guarantees and other
similar obligations, whether or not matured, other than unmatured or undrawn, as
applicable, obligations with respect to Performance Guarantees, (e) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not overdue
by more than ninety days or are being disputed in good faith, (f) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement (other than operating leases) with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (g) all Capital Lease Obligations of
such Person, (h) all Guaranty Obligations of such Person, (i) all obligations of
such Person to purchase, redeem, retire, defease or otherwise acquire for value
any Stock or Stock Equivalents of such Person, valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (j) net
payments that such Person would have to make in the event of an early
termination as determined on the date Indebtedness of such Person is being
determined in respect of Swap Contracts of such Person and (k) all Indebtedness
of the type referred to above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and general intangibles) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness, but limited to the value of the property owned by
such Person securing such Indebtedness. For the avoidance of doubt, the term
“Indebtedness” shall not include reimbursement or other obligations with respect
to unmatured or undrawn, as applicable, Performance Guarantees.


33

--------------------------------------------------------------------------------




“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Information Memorandum” means the Confidential Information Memorandum, dated
June 2014, in respect of the credit facilities provided under this Agreement.
“Initial Funding Term Loan Lender Expenses” has the meaning given to such term
in the definition of “Term Loan Facility.”


“Initial Tranche A Term Loan Funding” means the Borrower’s receipt of Tranche
A-1 Term Loan proceeds of $10,000,000 following payment of any Amendment No. 9
Closing Fee, Initial Funding Term Loan Lender Expenses and OID in connection
with such funding.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises and licenses.
“Intellectual Property Security Agreement” has the meaning given to such term in
the Collateral Agreement.
“Intercompany Subordinated Debt Payment” means any payment or prepayment,
whether required or optional, of principal, interest or other charges on or with
respect to any Subordinated Debt of the Borrower or any Subsidiary of the
Borrower, so long as (a) such Subordinated Debt is owed to the Borrower or a
Subsidiary of the Borrower and (b) no Event of Default under Sections 8.01(a),
(b) or (f) shall have occurred and be continuing.
“Intercreditor Agreement” means the Subordination and Intercreditor Agreement,
dated as of the Amendment No. 3 Effective Date (as amended, supplemented or
otherwise modified in accordance with the terms thereof), between the
Administrative Agent, as first priority representative (and its permitted
successor and assigns), and Lightship Capital LLC, as second priority
representative (and its permitted successor and assigns), in form and substance
satisfactory to the Administrative Agent and the Required Lenders.
“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries as of any day, the ratio of (a) EBITDA for the Borrower and its
Subsidiaries for the last four full Fiscal Quarters ending on or prior to such
day for which the financial statements and certificates required by Section
6.01(a) or 6.01(b) have been delivered to (b) the Cash Interest Expense of the
Borrower and its


34

--------------------------------------------------------------------------------




Subsidiaries for the last four full Fiscal Quarters ending on or prior to such
day for which the financial statements and certificates required by Section
6.01(a) or 6.01(b) have been delivered.
“Interest Expense” means, for any Person for any period, total interest expense
of such Person and its Subsidiaries for such period, as determined on a
consolidated basis in conformity with GAAP and including, in any event (without
duplication for any period or any amount included in any prior period), (a) net
costs under Interest Rate Contracts for such period, (b) any commitment fee
(including, in the case of the Borrower or any of its Subsidiaries, the
commitment fees hereunder) accrued, accreted or paid by such Person during such
period, (c) any fees and other obligations (other than reimbursement
obligations) with respect to letters of credit (including, in respect of the
Borrower or any of its Subsidiaries, the Letter of Credit Fees) and bankers’
acceptances (whether or not matured) accrued, accreted or paid by such Person
for such period, (d) the fronting fee with respect to each Letter of Credit and
(e) any facility fee (including, in the case of the Borrower or any of its
Subsidiaries, the facility fees hereunder but excluding any Deferred Facility
Fees or Deferred Ticking Fees) accrued, accreted or paid by such Person during
such period. For purposes of the foregoing, interest expense shall (i) be
determined after giving effect to any net payments made or received by the
Borrower or any Subsidiary with respect to interest rate Swap Contracts, (ii)
exclude interest expense accrued, accreted or paid by the Borrower or any
Subsidiary of the Borrower to the Borrower or any Subsidiary of the Borrower and
(iii) exclude credits to interest expense resulting from capitalization of
interest related to amounts that would be reflected as additions to property,
plant or equipment on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in conformity with GAAP. Notwithstanding the foregoing,
“Interest Expense” shall not include (1) any interest expense related to the
ARPA litigation, as described in the Borrower’s Form 10-Q for the Fiscal Quarter
ended June 30, 2017 or (2) any loss, charge, expense, prepayment premium or
other items that payments of Obligations under the Second Lien Credit Agreement
(as defined in the Second Lien Credit Agreement).
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Fixed Rate Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date of the Facility under which such Loan was made; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates (provided that the
Interest Payment Date with respect to any accrued interest outstanding as of the
Amendment No. 16 Effective Date with respect to Term Loans shall be June 28,
2019); and (b) as to any Base Rate Loan (including a Swing Line Loan) or any
Fixed Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swing Line Loans being deemed made under the Revolving Credit Facility for
purposes of this definition).


35

--------------------------------------------------------------------------------




“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice or such other period that is twelve
months or less requested by the Borrower and consented to by all the Lenders
under the applicable Facility; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
“Investment” means, as to any Person, (a) any purchase or similar acquisition by
such Person of (i) any Security issued by, (ii) a beneficial interest in any
Security issued by, or (iii) any other equity ownership interest in, any other
Person, (b) any purchase by such Person of all or substantially all of the
assets of a business conducted by any other Person, or all or substantially all
of the assets constituting what is known to the Borrower to be the business of a
division, branch or other unit operation of any other Person, (c) any loan,
advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
made or incurred in the ordinary course of business) or capital contribution by
such Person to any other Person, including all Indebtedness of any other Person
to such Person arising from a sale of property by such Person other than in the
ordinary course of its business and (d) any Guaranty Obligation incurred by such
Person in respect of Indebtedness of any other Person. For the avoidance of
doubt, the term “Investment” shall not include reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees.
“Inventory” has the meaning specified in the Collateral Agreement.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


36

--------------------------------------------------------------------------------




“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any other Permitted L/C Party) or in
favor of the L/C Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement, in form and substance
satisfactory to the Administrative Agent, with respect to the Guaranty or any
Security Instrument.
“Joint Venture” means any Person (a) in which the Borrower, directly or
indirectly, owns any Stock and Stock Equivalents of such Person and (b) that is
not a Subsidiary of the Borrower, provided that (i) the Administrative Agent, on
behalf of the Secured Parties, has a valid, perfected, first priority security
interest in the Stock and Stock Equivalents in such joint venture owned directly
by any Loan Party except where (x) the Constituent Documents of such joint
venture prohibit such a security interest to be granted to the Administrative
Agent or (y) such joint venture has incurred Non-Recourse Indebtedness the terms
of which either (A) require security interests in such Stock and Stock
Equivalents to be granted to secure such Non-Recourse Indebtedness or (B)
prohibit such a security interest to be granted to the Administrative Agent, and
(ii) no Loan Party shall, whether pursuant to the Constituent Documents of such
joint venture or otherwise, be under any Contractual Obligation to make
Investments or incur Guaranty Obligations after the Closing Date, or, if later,
at the time of, or at any time after, the initial formation of such joint
venture, that would be in violation of any provision of this Agreement.
“Landlord Lien Waiver” means a lien waiver signed by a landlord in such form as
is reasonably satisfactory to the Administrative Agent.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America, each other Lender that is listed on the
signature pages hereto as an “L/C Issuer” and any other Lender that becomes an
L/C Issuer in accordance with Section 2.03(l) hereof, each in its respective
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder (whether pursuant to Section 2.03(l), 2.03(m), 9.06,
10.06 or otherwise), but excluding any Lender that resigns or is removed as an
L/C Issuer pursuant to the terms hereof (except to the extent such Person has
continuing rights and/or obligations


37

--------------------------------------------------------------------------------




with respect to Letters of Credit after such resignation or removal). References
to the L/C Issuer herein shall, as the context may indicate (including with
respect to any particular Letter of Credit, L/C Credit Extension, L/C Borrowing
or L/C Obligations), mean the applicable L/C Issuer, each L/C Issuer, any L/C
Issuer, or all L/C Issuers.
“L/C Issuer Sublimit” means with respect to each L/C Issuer, such amount as may
be separately agreed between such L/C Issuer and the Borrower from time to time
(with specific notice of such amount, and any change thereto, with respect to
each L/C Issuer being promptly communicated to the Administrative Agent),
provided that the L/C Issuer Sublimit with respect to any Person that ceases to
be an L/C Issuer for any reason pursuant to the terms hereof shall be $0
(subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof).
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings; provided that, for
purposes of calculating outstanding L/C Obligations with respect to outstanding
Extended Letters of Credit, 105% of the aggregate amount available to be drawn
shall be included and (y) any Extended Letters of Credit treated as drawn under
Section 6.26 shall be treated as undrawn. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.08. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn. The L/C
Obligations of (a) any Lender at any time shall be its Applicable Percentage of
the total L/C Obligations at such time, and (b) any particular L/C Issuer at any
time shall mean the L/C Obligations allocable to Letters of Credit issued by
such L/C Issuer.
“Lender” has the meaning specified in the introductory paragraphs hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder, and includes all
letters of credit issued under the Existing Credit Agreement that are
outstanding on the Closing Date and issued for the account of a Permitted L/C
Party, which shall in each case be deemed to have been issued hereunder. A


38

--------------------------------------------------------------------------------




Letter of Credit may be a commercial letter of credit or a standby letter of
credit, and a standby Letter of Credit may be a Performance Letter of Credit or
a Financial Letter of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is 30 days prior to the
Revolving Credit Facility Maturity Date (or, if such day is not a Business Day,
the immediately preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing, and the filing of any
effective financing statement under the UCC or comparable law of any
jurisdiction naming the owner of the asset to which such Lien relates as debtor.
“Liquidity” means at any time the sum of (a) unrestricted cash and Cash
Equivalents of the Borrower and the other Loan Parties, subject to a Control
Agreement in favor of the Administrative Agent (excluding any Cash Collateral or
proceeds in the Recovery Event Proceeds Account), provided that such cash shall
not be required to be subject to a Control Agreement until 30 days after the
Amendment No. 3 Effective Date, (b) unrestricted cash and Cash Equivalents of
the Non-Loan Parties in an amount not to exceed $50,000,000 and (c) (i) after
the Amendment No. 3 Effective Date and during the Relief Period, the lesser of
(x) (A) commencing on the Amendment No. 16 Effective Date through September 30,
2019, $210,000,000, (B) from October 1, 2019 through January 24, 2020,
$205,000,000 or (C) thereafter, $190,000,000,$205,000,000, less the aggregate
outstanding principal amount of Revolving Credit Loans and (y) the Revolving
Credit Facility, less the Total Revolving Outstandings (other than, after the
consummation of the sale of Selected Assets in accordance with the Orion Plan,
the aggregate amount available to be drawn under all outstanding Letters of
Credit originally issued solely on account of the operations of MEGTEC,
Universal and their respective Subsidiaries to the extent that such obligations
are Cash Collateralized or backstopped by a letter of credit (other than a
Letter of Credit issued hereunder), in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer), and,
(ii) other than during the Relief Period, the Revolving Credit Facility, less
the Total Revolving Outstandings (other than, after the consummation of the sale
of Selected Assets in accordance with the Orion Plan, the aggregate amount
available to be drawn under all outstanding Letters of Credit originally issued
solely on account of the operations of MEGTEC, Universal and their respective


39

--------------------------------------------------------------------------------




Subsidiaries to the extent that such obligations are Cash Collateralized or
backstopped by a letter of credit (other than a Letter of Credit issued
hereunder), in form and substance reasonably satisfactory to the Administrative
Agent and the applicable L/C Issuer).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan, a Swing Line Loan or a Term Loan.
“Loan Documents” means this Agreement, each Note, the Guaranty, the
Intercreditor Agreement, each Security Instrument, each Joinder Agreement, each
Committed Loan Notice, each Issuer Document, each Fee Letter, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.03 or 2.15 of this Agreement and all other instruments and documents
heretofore or hereafter executed or delivered to or in favor of the
Administrative Agent, any Lender or any L/C Issuer in connection with the Loans
made, Letters of Credit issued and transactions contemplated by this Agreement.
“Loan Parties” means, collectively, the Borrower, each Guarantor and any other
Person (other than a Lender) providing Collateral pursuant to any Security
Instrument.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Acquisition” means a Permitted Acquisition in which the sum of the
cash consideration paid (including for the repayment and retirement of
outstanding Indebtedness) plus any Indebtedness assumed equals or exceeds
$100,000,000.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any Loan Document
or of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Material Intellectual Property” has the meaning specified in the Collateral
Agreement.
“Material Real Property” means, any parcel of real property located in the
United States and owned by any Loan Party that has a Fair Market Value in excess
of $1,000,000; provided that the Administrative Agent may agree in its sole
discretion to exclude from this definition any parcel of real property (and/or
the buildings and contents therein) that is located in a special flood hazard
area as designated by any federal Governmental Authority.
“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Borrower that (a) has assets that represent more than 10% of the
consolidated GAAP value of the assets of


40

--------------------------------------------------------------------------------




the Borrower and its Subsidiaries, inclusive of the subject Subsidiary, as of
such date or (b) contributed more than 10% of the EBITDA of the Borrower and its
Subsidiaries, inclusive of the subject Subsidiary, during the most
recently-ended four-quarter period of the Borrower (taken as a single period),
or (c) with respect to any new Person acquired or created by the Borrower, (i)
would have contributed more than 10% of the EBITDA of the Borrower and its
Subsidiaries, inclusive of the subject Subsidiary, on a pro forma basis as of
the last day of the most recently ended four-quarter period of the Borrower
(taken as a single period) or (ii) held more than 10% of the consolidated GAAP
value of the assets of the Borrower and its Subsidiaries, inclusive of the
subject Subsidiary, as of such date, or (d) owns, directly or indirectly, Stock
or Stock Equivalents in one or more other Subsidiaries of the Borrower that,
when aggregated with such Subsidiary, (i) contributed more than 10% of the
EBITDA of the Borrower and its Subsidiaries, inclusive of the subject
Subsidiary, during the most recently ended four-quarter period of the Borrower
(taken as single period) or (ii) held more than 10% of the consolidated GAAP
value of the assets of the Borrower and its Subsidiaries, inclusive of the
subject Subsidiary, as of such date.
“Maturity Date” means (a) the Revolving Credit Facility Maturity Date or (b) the
Term Loan Facility Maturity Date, as the context requires.
“MEGTEC” means Babcock & Wilcox MEGTEC Holdings, Inc., Babcock & Wilcox MEGTEC,
LLC, and their respective Subsidiaries.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of each L/C Issuer with respect to
Letters of Credit issued by such L/C Issuer and outstanding at such time and
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.15(a)(i) or
(a)(ii), an amount equal to 100% of the Outstanding Amount of all LC
Obligations.
“Minimum Customer Concessions Amount” has the meaning specified in Section 6.38.
“MIRE Event” means any increase, extension or renewal of any Commitment
(including pursuant to Section 2.14), or the addition of any new commitment
hereunder.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgagee Policies” has the meaning specified in Section 4.02(a)(iii)(B).
“Mortgaged Properties” mean, initially, (a) each parcel of Real Property and the
improvements thereto specified on Schedule 4.02(a)(iii) (except to the extent
the Administrative Agent agrees, as provided in such definition, between the
Execution Date and the Closing Date to


41

--------------------------------------------------------------------------------




exclude any such parcel (and/or the buildings and contents therein) from the
definition of Material Real Property) and (b) shall include each other parcel of
Material Real Property and improvements thereto with respect to which a Mortgage
is granted pursuant to Section 6.23.
“Mortgages” mean the fee or leasehold mortgages or deeds of trust, assignments
of leases and rents and other security documents (including any such document
delivered in connection with the Existing Credit Agreement and remaining in
place in connection with this Agreement) granting a Lien on any Mortgaged
Property to secure the Obligations, each in form and substance reasonably
satisfactory to the Administrative Agent, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability, contingent or
otherwise.
“Net Cash Proceeds” means:
(a)    with respect to any Asset Sale by, or Recovery Event of, the Borrower or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable out-of-pocket expenses incurred by the Borrower
or such Subsidiary in connection with such transaction and (C) Taxes actually
paid or withheld or reasonably expected to be paid or withheld within the
twenty-four month period following the date of the relevant transaction (and Tax
distributions or payments under a Tax sharing agreement with respect thereto) in
connection with such Asset Sale or Recovery Event (including any Taxes paid or
withheld or reasonably expected to be paid or withheld within the twenty-four
month period following the date of the relevant transaction as a result of any
gain recognized in connection therewith or any repatriation of the resulting
cash or Cash Equivalents to the United States); provided that, if the amount of
any estimated taxes pursuant to subclause (C) exceeds the amount of taxes
actually required to be paid in cash in respect of such Asset Sale or Recovery
Event, the aggregate amount of such excess shall constitute Net Cash Proceeds;
(b)    with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses and Taxes, incurred by the Borrower or such Subsidiary in
connection therewith;
(c)         with respect to the issuance of any Stock or Stock Equivalents of
the Borrower or contribution to the equity of the Borrower, the excess of (i)
the sum of the cash and Cash Equivalents


42

--------------------------------------------------------------------------------




received in connection with such transaction over (ii) the reasonable and
customary out-of-pocket expenses incurred by the Borrower or such Subsidiary in
connection therewith; and
(d)    with respect to any Released Cash Collateral, all of such Released Cash
Collateral.


“Non-Cash Consideration” means the Fair Market Value of non-cash consideration
received by the Borrower or a Subsidiary in connection with an Asset Sale less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of or collection on such Non-Cash Consideration.
“Non-Loan Parties” means, collectively, the Subsidiaries that are not Loan
Parties.
“Non-Recourse Indebtedness” means Indebtedness of a Joint Venture or Subsidiary
of the Borrower (in each case that is not a Loan Party) (a) that, if it is
incurred by a Subsidiary of the Borrower, is on terms and conditions reasonably
satisfactory to the Administrative Agent, (b) that is not, in whole or in part,
Indebtedness of any Loan Party (and for which no Loan Party has created,
maintained or assumed any Guaranty Obligation) and for which no holder thereof
has or could have upon the occurrence of any contingency, any recourse against
any Loan Party or the assets thereof (other than (i) the Stock or Stock
Equivalents issued by the Joint Venture or Subsidiary that is primarily
obligated on such Indebtedness that are owned by a Loan Party and (ii) a
requirement that a Loan Party make an Investment of equity in such Joint Venture
in connection with the terms of such Indebtedness), (c) owing to an unaffiliated
third-party (which for the avoidance of doubt does not include the Borrower, any
Subsidiary thereof, any other Loan Party, any Joint Venture (or owner of any
interest therein) and any Affiliate of any of them) and (d) the source of
repayment for which is expressly limited to (i) the assets or cash flows of such
Subsidiary or Joint Venture and (ii) the Stock and Stock Equivalents of such
Subsidiary or Joint Venture securing such Indebtedness in compliance with the
provisions of clause (b) above.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans, Revolving Credit Loans or Swing Line Loans, as the case
may be, made by such Lender, substantially in the form of Exhibit C.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party (and, with respect to Secured Cash
Management Agreements and Secured Hedge Agreements only, any Subsidiary of the
Borrower) arising under any Loan Document or otherwise with respect to any Loan,
Letter of Credit, Secured Cash Management Agreement or Secured Hedge Agreement,
in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party (or any Subsidiary of the Borrower
solely with respect to Secured Cash Management Agreements and Secured Hedge


43

--------------------------------------------------------------------------------




Agreements) of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OID” has the meaning specified in Section 2.09(b)(v).
“Orion Plan” means an asset divestiture plan with respect to MEGTEC and
Universal, which plan will include a detailed description of the analysis
performed by the CIO to determine the process and timing to effectuate such sale
and a detailed rationale for such decisions.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).
“Outstanding Amount” means (a) with respect to Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Term Loans occurring on such
date; (b) with respect to Revolving Credit Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Revolving Credit Loans occurring on such date;
(c) with respect to Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swing Line Loans occurring on such date; and (d) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of Unreimbursed Amounts.


44

--------------------------------------------------------------------------------




“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, the L/C
Issuer, or the Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Performance Guarantee” of any Person means (a) any letter of credit, bankers
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation issued for the account of such Person to support only trade payables
or nonfinancial performance obligations of such Person, (b) any letter of
credit, bankers acceptance, surety bond, performance bond, bank guarantee or
other similar obligation issued for the account of such Person to support any
letter of credit, bankers acceptance, surety bond, performance bond, bank
guarantee or other similar obligation issued for the account of a Subsidiary, a
Joint Venture or a Consortium of such Person to support only trade payables or
non-financial performance obligations of such Subsidiary, Joint Venture or
Consortium, and (c) any parent company guarantee or other direct or indirect
liability, contingent or otherwise, of such Person with respect to trade
payables or non-financial performance obligations of a Subsidiary, a Joint
Venture or a Consortium of such Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee that such
contractual obligation will be performed, or that any agreement relating thereto
will be complied with.
“Performance Letter of Credit” means (a) a standby Letter of Credit issued to
secure ordinary course performance obligations in connection with project
engineering, procurement, construction, maintenance and other similar projects
(including projects about to be commenced) or bids for prospective project
engineering, procurement, construction, maintenance and other similar projects,
and (b) a standby Letter of Credit issued to back a bank guarantee, surety bond,
performance bond or other similar obligation in each case issued to support
ordinary course performance obligations in connection with project engineering,
procurement, construction, maintenance and other similar projects (including
projects about to be commenced) or bids for prospective project engineering,
procurement, construction, maintenance and other similar projects.
“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under any applicable
Requirements of Law.
“Permitted Acquisition” means, the Acquisition of an Acquired Entity; provided
that:
(a)    such Acquisition was approved by the board of directors of such Acquired
Entity;
(b)    the Acquired Entity shall be in an Eligible Line of Business;


45

--------------------------------------------------------------------------------




(c)    the Borrower and its Subsidiaries shall comply with Sections 6.22 and
6.23, as applicable, within the time periods set forth in such Sections;
(d)    at the time of such transaction:
(i)    both before and after giving effect thereto, no Default shall have
occurred and be continuing;
(ii)    the Borrower would be in compliance with the Senior Leverage Ratio set
forth in Section 7.16(b) as of the last day of the most recently completed four
Fiscal Quarter period ended prior to such transaction for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered, after giving pro forma effect to such transaction and to any other
event occurring after such period as to which pro forma recalculation is
appropriate as if such transaction had occurred as of the first day of such
period (assuming, for purposes of pro forma compliance with Section 7.16(b),
that the maximum Senior Leverage Ratio permitted at the time by such Section was
in fact 0.25 to 1.00 more restrictive than the Senior Leverage Ratio actually
provided for in such Section at such time); and
(iii)    if the purchase price for such Acquisition is in excess of $50,000,000,
the Borrower shall have delivered (prior to or simultaneously with the closing
of such Acquisition) a certificate of a Responsible Officer, certifying as to
the foregoing and containing reasonably detailed calculations in support
thereof, in form and substance reasonably satisfactory to the Administrative
Agent; and
(e)    if (i) the Borrower is a party to such transaction, it shall be a
surviving entity thereof and shall continue as the Borrower hereunder, and (ii)
if any party to any such transaction is a Guarantor, the surviving entity of
such transaction shall either be a Guarantor or become a Guarantor pursuant to
Section 6.22.
“Permitted L/C Party” means (a) the Borrower, (b) any Subsidiary of the
Borrower, (c) any Joint Venture and (d) any Consortium.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means an asset divestiture plan, which plan will include a detailed
description of the analysis performed by the CIO to determine what assets to
sell or retain, the process and timing to effectuate such sales and a detailed
rationale for such decisions.
“Platform” has the meaning specified in Section 6.01.
“Pledged Interests” means (a) the Stock and Stock Equivalents of each of the
existing or hereafter organized or acquired direct Domestic Subsidiaries of a
Loan Party; and (b) 100% of the Voting Stock (or if the relevant Person shall
own less than 100% of such Voting Stock, then 100%


46

--------------------------------------------------------------------------------




of the Voting Stock owned by such Person) and 100% of the nonvoting Stock and
Stock Equivalents of each existing or hereafter organized or acquired First-Tier
Foreign Subsidiary; provided that Pledged Interests shall not include any Stock
or Stock Equivalents in (i) any Captive Insurance Subsidiary, (ii) any Joint
Venture to the extent that the Constituent Documents of such Joint Venture
prohibit such a security interest to be granted to the Administrative Agent, or
(iii) any Subsidiary that is not a Loan Party or any Joint Venture (provided
that this clause (iii) shall not prohibit or exclude any pledge of the Stock and
Stock Equivalents of any Foreign Subsidiary that is required to be pledged
pursuant to this Agreement) to the extent that such Joint Venture or Subsidiary
has incurred Non-Recourse Indebtedness the terms of which either (A) require
security interests in such Stock and Stock Equivalents to be granted to secure
such Non-Recourse Indebtedness or (B) prohibit such a security interest to be
granted to the Administrative Agent; provided, further, that the Pledged
Interests (x) shall not include any Stock or Stock Equivalents of a Foreign
Subsidiary owned by any Person other than the Borrower or a Guarantor, and (y)
shall not include any Stock or Stock Equivalents of any Excluded Domestic
Subsidiary.
“Prepayment Event” means:
(a)    (i) any Asset Sale (other than an Asset Sale permitted by any of Section
7.04(a), (b), (c), (e), (f), (g), (h), (j), (k), (l) or (n)), (ii) any sale and
leaseback transaction (whether or not permitted by Section 7.13) resulting in
aggregate Net Cash Proceeds in excess of $3,000,000 for any single transaction
or a series of related transactions or (iii) any Recovery Event; or
(b)    the incurrence by the Borrower or any of its Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 7.01; or
(c)    receipt by any Loan Party or any other Subsidiary of Released Cash
Collateral (notwithstanding the obligations set forth in Section 6.26).
“Project Burn” means the Asset Sale consummated pursuant to the Stock Purchase
Agreement, in substantially the form provided to the Administrative Agent on
August 7, 2018, between Covanta Pasco, Inc. and Power Systems Operations, Inc.
“Project Top Hat” means the Asset Sale consummated pursuant to the Asset
Purchase Agreement, in substantially the form provided to the Administrative
Agent on March 8, 2018, between Cemtek Environmental Incorporated and The
Babcock & Wilcox Company.
“Projections” means those financial projections prepared by management of the
Borrower consisting of balance sheets, income statements and cashflow statements
of the Borrower and its Subsidiaries (giving effect to the Spinoff and the
related transactions) covering the Fiscal Years ending in 2015 through 2019,
inclusive, delivered to the Administrative Agent by the Borrower.
“Public Lender” has the meaning specified in Section 6.01.


47

--------------------------------------------------------------------------------




“Qualified Rights Offering” has the meaning specified in the definition of
“Additional Term Loan Prepayment”.


“Rabbi Trust” means a “rabbi trust” or other similar arrangement established by
the Borrower or any of its Subsidiaries to hold assets in connection with an
employee benefit plan or arrangement.
“Real Property” means all Mortgaged Property and all other real property owned
or leased from time to time by any Loan Party or any of its Subsidiaries.
“Recapitalization Transaction” means, prior to May 22, 2018, (i) the Borrower’s
receipt of net cash proceeds of at least $240,000,000 from the issuance of Stock
(other than Disqualified Stock) of the Borrower in accordance with the terms and
conditions of the Equity Backstop Commitment Letter and the rights offering
described therein and (ii) the use of such proceeds to immediately effect a
Discharge of Second Priority Obligations, with the remainder to be retained by
the Borrower and its Subsidiaries for working capital purposes.
“Recipient” means the Administrative Agent, any Lender or any L/C Issuer.
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or professional liability insurance claims (other
than to the extent reflected in the Borrower’s financial statements prior to the
Amendment No. 6 Effective Date) or any taking or condemnation proceeding
relating to any asset of the Borrower or any Subsidiary resulting in aggregate
Net Cash Proceeds in excess of $3,000,000 for any single transaction or a series
of related transactions.
“Recovery Event Proceeds Account” means a blocked deposit account established at
the Administrative Agent, as depository bank, to hold the proceeds of Recovery
Events as required by Section 2.05(b)(vii).


“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned by such Person, including the
movement of Contaminants through or in the air, soil, surface water, ground
water or property and, in each case, in violation of Environmental Law.
“Released Cash Collateral” has the meaning set forth in Section 6.26.


48

--------------------------------------------------------------------------------




“Relief Period” means the period commencing on the Amendment No. 2 Effective
Date and terminating on the Relief Period Termination Date. For the avoidance of
doubt, only one Relief Period may occur during the term of this Agreement, and
no Relief Period may be in effect after the first date on which the Relief
Period Termination Date occurs.
“Relief Period Sublimit” means the lesser of (a) (x) commencing on the Amendment
No. 16 Effective Date through September 30, 2019, $210,000,000, (y) from October
1, 2019 through January 24, 2020, $205,000,000 or (z) thereafter,
$190,000,000,$205,000,000, plus, in each case, the principal amount of Revolving
Credit Loans made pursuant to Section 2.03(c)(ii) (other than on account of any
Extended Letter of Credit having been treated as drawn pursuant to Section 6.26)
that have not been repaid, and (b) the Revolving Credit Facility. The Relief
Period Sublimit is part of, and not in addition to, the Revolving Credit
Facility. For purposes of this definition of “Relief Period Sublimit”,
repayments and prepayments of Revolving Credit Loans shall be deemed to be
applied, first, to Revolving Credit Loans not made pursuant to Section
2.03(c)(ii) and, second, to Revolving Credit Loans made pursuant to Section
2.03(c)(ii).
“Relief Period Termination Date” means the date, which may be no earlier than
the date of delivery of the Compliance Certificate for the fiscal quarter of the
Borrower ending December 31, 2019, on which the Borrower has made a written
request for the termination of the Relief Period, and has attached thereto a
certification (including reasonably detailed calculations with respect thereto)
demonstrating that (a) the Senior Leverage Ratio (calculated as of the last day
of the most recent Fiscal Quarter ending on or prior to such day for which the
financial statements and certificates required by Section 6.01(a) or 6.01(b)
have been delivered) is not greater than 2.25 to 1.00 and (b) the Interest
Coverage Ratio (calculated as of the last day of the most recent Fiscal Quarter
ending on or prior to such day for which the financial statements and
certificates required by Section 6.01(a) or 6.01(b) have been delivered) is not
less than 4.00 to 1.00.
“Remainco Credit Facilities” means the senior secured credit facilities to be
entered into by (a) BWC on or about the Execution Date and (b) certain of its
Subsidiaries (other than the Borrower and its Subsidiaries) on or about the
Closing Date.
“Remedial Action” means all actions required by any applicable Requirement of
Law to (a) clean up, remove, treat or in any other way address any Contaminant
in the indoor or outdoor environment, (b) prevent the Release or threat of
Release or minimize the further Release so that a Contaminant does not migrate
or endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment or (c) perform pre remedial studies and investigations and
post remedial monitoring and care.
“Repayment Deadline” has the meaning set forth in Section 2.05(b)(vi).


49

--------------------------------------------------------------------------------




“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) and (b) the unused Aggregate Commitments. The
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders; provided that the amount of any participation in any Swing
Line Loan and any Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or applicable L/C
Issuer, as the case may be, in making such determination.
“Required Term Loan Lenders” means, as of any date of determination, Term Loan
Lenders holding more than 50% of the Outstanding Amount of the Term Loan
Facility on such date; provided that the portion of the Term Loan Facility held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term Loan Lenders.
“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and, solely for
purposes of notices given for Credit Extensions, amendments to Letters of
Credit, and continuations and conversions of Loans, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent (which such notice shall
include a specimen signature and incumbency confirmation reasonably satisfactory
to the Administrative Agent). Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Stock or Stock Equivalents (other than Disqualified
Stock) or a dividend or distribution payable solely to the


50

--------------------------------------------------------------------------------




Borrower or one or more Guarantors, (b) any redemption, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any Stock or Stock Equivalents of the Borrower or any of its Subsidiaries now
or hereafter outstanding other than one payable solely to the Borrower or one or
more Guarantors and, (c) any payment or prepayment of principal, premium (if
any), interest, fees (including fees to obtain any waiver or consent in
connection with any Indebtedness) or other charges on, or redemption, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, any
Subordinated Debt of the Borrower or any other Loan Party, other than any
Intercompany Subordinated Debt Payment or any required (in each case) payment,
prepayment, redemption, retirement, purchases or other payments, in each case to
the extent permitted to be made by the terms of such Subordinated Debt and (d)
any payment in connection with matured or drawn obligations with respect to the
[***] Letter of Credit, except in the form of payments or prepayments of Tranche
A-5 Term Loans, subject to the provisions of Article XI and any other
subordination terms set forth herein.
“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by an L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, (d) in the case of
Letters of Credit denominated in an Alternative Currency and outstanding as of
the Closing Date under the Existing Credit Agreement for the account of a
Permitted L/C Party, the Closing Date, and (e) such additional dates as the
Administrative Agent or the applicable L/C Issuer shall determine or the
Required Lenders shall require.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to make Revolving Loans to the Borrower pursuant to Section 2.01, (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the Dollar amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.


51

--------------------------------------------------------------------------------




“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time. As of the Amendment No. 15
Effective Date, the aggregate amount of the Lenders’ Revolving Credit
Commitments shall equal $346,983,706.46.
“Revolving Credit Facility Maturity Date” means the fifth anniversary of the
Closing Date, provided that if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
“Revolving Credit Facility Termination Date” means the date on which (a) the
Aggregate Revolving Credit Commitment has been terminated in accordance with the
terms hereof, (b) aggregate principal amount of all Revolving Credit Loans made
to the Borrower outstanding and all other Obligations with respect to the
Revolving Credit Facility have been indefeasibly paid in full in cash (other
than contingent indemnification claims as to which no claim has been asserted)
or, with respect to Letters of Credit constituting Obligations with respect to
the Revolving Credit Facility, such Letters of Credit have been Cash
Collateralized at 105% of face value pursuant to documentation in form and
substance satisfactory to the Administrative Agent and (c) satisfactory
arrangements have been made by the Borrower with the applicable Revolving Credit
Lender and/or its Affiliate with respect to all Secured Cash Management
Agreements and Secured Hedge Agreements.
“Revolving Credit Increase” has the meaning specified in Section 2.14(a).
“Revolving Credit Increase Lender” has the meaning specified in Section
2.14(d)(ii).
“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment or holds Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans.
“Revolving Credit Loan” has the meaning specified in Section 2.01.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sale Milestone” means the receipt by the Borrower and its Subsidiares of Net
Cash Proceeds in excess of $100,000,000 from one or more Prepayment Events in
connection with Asset Sales of Selected Assets occurring after the Amendment No.
5 Effective Date.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.


52

--------------------------------------------------------------------------------




“Sanction(s)” means any sanction or trade embargo imposed, administered or
enforced at the time of determination by the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority exercising
jurisdiction over the Borrower or its Subsidiaries from time to time, the
violation of which constitutes a violation of the law of the United States or,
as to any Subsidiary that is organized under the laws of any non-United States
jurisdiction, the law of that jurisdiction.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Lien Credit Agreement” means that certain Second Lien Term Loan
Agreement, dated as of the Amendment No. 3 Effective Date (as amended or
otherwise modified in accordance with the terms of the Intercreditor Agreement),
by and among the Borrower, Lightship Capital LLC, as administrative agent, the
lenders party thereto and the other entities party thereto.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between or among the Borrower and/or any (or one or more)
Subsidiary of the Borrower and any Cash Management Bank.
“Secured Hedge Agreement” means any Secured Swap Contract that is entered into
by and between or among the Borrower and/or any (or one or more) Subsidiary of
the Borrower and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Instruments.
“Secured Swap Contracts” means all Swap Contracts entered into by the Borrower
and/or any (or one or more) Subsidiary of the Borrower designed to alter the
risks of any Person arising from fluctuations in interest rates, currency values
or commodity prices.
“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, promissory note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
“Security Instruments” means, collectively, the Collateral Agreement, the
Mortgages, each Intellectual Property Security Agreement, and all other
agreements (including Joinder Agreements, control agreements, supplements,
collateral assignments and similar agreements), instruments and


53

--------------------------------------------------------------------------------




other documents, whether now existing or hereafter in effect, pursuant to which
the Borrower, any Subsidiary or other Person (other than a Lender) shall grant
or convey to the Administrative Agent (for the benefit of the Secured Parties) a
Lien in, or any other Person shall acknowledge any such Lien in, property as
security for all or any portion of the Obligations or any other obligation under
any Loan Document.
“Selected Assets” means assets identified by the CIO under either the Plan or
the Orion Plan.
“Senior Leverage Ratio” means, with respect to the Borrower and its Subsidiaries
as of any day, the ratio of (a) Financial Covenant Debt (other than the
Indebtedness incurred pursuant to the Second Lien Credit Agreement) of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP as of such day to (b) EBITDA for the Borrower and its Subsidiaries for
the last four full Fiscal Quarters ending on or prior to such day for which the
financial statements and certificates required by Section 6.01(a) or 6.01(b)
have been delivered.
“Solvent” means, with respect to any Person, that the value of the assets of
such Person (both at fair value and present fair saleable value) is, on the date
of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities are expected to mature and does not have unreasonably small
capital for its then current business activities. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Spinoff” means the distribution of 100% of the issued and outstanding Stock of
the Borrower to the shareholders of BWC, to occur on or after the Closing Date,
the result of which is that immediately thereafter 100% of the Stock of the
Borrower shall be owned directly by the shareholders of BWC immediately prior to
such Restricted Payment.
“Spot Rate” for a currency means the rate determined by the applicable L/C
Issuer, with notice thereof to the Administrative Agent, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the applicable L/C Issuer may obtain such spot rate from another
financial institution designated by such L/C Issuer if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that such L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.


54

--------------------------------------------------------------------------------




“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), partnership or membership interests, equity participations or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or similar business entity, whether
voting or non‑voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
“Subordinated Debt” means (a) the Indebtedness incurred pursuant to the Second
Lien Credit Agreement and (b) other Indebtedness (other than with respect to the
Term Loan Facility) of the Borrower or any of its Subsidiaries pursuant to terms
and conditions acceptable to the Administrative Agent and the Required Lenders
in their respective sole discretion that is, by its terms, expressly
subordinated to the prior payment of any of the Obligations pursuant to
subordination terms and conditions acceptable to the Administrative Agent and
the Required Lenders in their respective sole discretion. The terms of any
Subordinated Debt may permit Intercompany Subordinated Debt Payments.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that any reference herein or in any other Loan Document
to a “Subsidiary” of the Borrower shall exclude any Person whose financial
statements are not consolidated with the financial statements of the Borrower in
accordance with GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International


55

--------------------------------------------------------------------------------




Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to $0.00. The Swing Line Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated U.S. federal income tax returns or consolidated,
combined, unitary or similar tax returns for state, local or foreign tax
purposes.
“Tax Return” has the meaning specified in Section 5.08.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” means a Tranche A-1 Term Loan, a Tranche A-2 Term Loan, a Tranche
A-3 Term Loan a Tranche A-4 Term Loan or a Tranche A-35 Term Loan, as the
context may require.
“Term Loan Borrowing” means any Tranche A-1 Term Loan Borrowing, any Tranche A-2
Term Loan Borrowing, any Tranche A-3 Term Loan Borrowing, any Tranche A-4 Term
Loan Borrowing or any Tranche A-35 Term Loan Borrowing, as the context may
require.


56

--------------------------------------------------------------------------------




“Term Loan Commitment” means any Tranche A-1 Term Loan Commitment, any Tranche
A-2 Term Loan Commitment, any Tranche A-3 Term Loan Commitment, any Tranche A-4
Term Loan Commitment or any Tranche A-35 Term Loan Commitment, as the context
may require.
“Term Loan Facility” means, at any time, the aggregate principal amount of all
the Term Loans outstanding at such time. As of the Amendment No. 9 Effective
Date, the aggregate amount of the Tranche A-1 Term Loan Lenders’ Term Loan
Commitments shall equal $35,000,000, plus an amount equal to the reasonable fees
and expenses incurred by the Tranche A-1 Term Loan Lender with respect to the
preparation and negotiation of the Tranche A Last Out Facility Commitment Letter
and Amendment No. 9, which amounts are reimbursable under the Tranche A Last Out
Facility Commitment Letter for which related invoices have been delivered to the
Borrower and the Administrative Agent within two (2) Business Days after the
Amendment No. 9 Effective Date (the “Initial Funding Term Loan Lender
Expenses”). As of the Amendment No. 15 Effective Date, the aggregate amount of
the Tranche A-2 Term Loan Lenders’ Term Loan Commitments shall equal
$10,000,000. As of the Amendment No. 16 Effective Date, the aggregate amount of
the Tranche A-3 Term Loan Lenders’ Term Loan Commitments shall equal
$150,000,000. As of the Amendment No. 20 Effective Date, the aggregate amount of
the Tranche A-4 Term Loan Lenders’ Term Loan Commitments shall equal
$30,000,000.
“Term Loan Facility Maturity Date” means December 31, 2020.
“Term Loan Increase” has the meaning set forth in Section 2.14A(a).
“Term Loan Increase Effective Date” has the meaning set forth in Section
2.14A(c).
“Term Loan Lender” means each Lender that has a Term Loan Commitment or holds
Term Loans.
“Term Loan Prefunding Requirement” has the meaning set forth in Section 2.02(b).
“Test Date” has the meaning set forth in Section 2.05(b)(vi).
“Title IV Plan” means an “employee pension benefit plan” (as defined by Section
3(2) of ERISA), other than a Multiemployer Plan, covered by Title IV of ERISA or
Section 412 of the Code and to which the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability (contingent or
otherwise).
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans and all L/C Obligations.


57

--------------------------------------------------------------------------------




“Tranche” means, with respect to a Term Loan, its character as a Tranche A-1
Term Loan, a Tranche A-2 Term Loan, a Tranche A-3 Term Loan, a Tranche A-4 Term
Loan or a Tranche A-35 Term Loan.
“Tranche A Last Out Facility Commitment Letter” means each of (a) that certain
letter regarding the last out term loan financing commitment, dated as of the
Amendment No. 8 Effective Date, between Vintage Capital Management, LLC and B.
Riley FBR, Inc. and (b) that certain letter regarding the last out term loan
financing commitment, dated as of the Amendment No. 8 Effective Date, between
the Borrower and Vintage Capital Management, LLC.
“Tranche A-1 Term Loan” has the meaning specified in Section 2.01A.
“Tranche A-1 Term Loan Borrowing” means a borrowing consisting of simultaneous
Term Loans of the same Type and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the Lenders pursuant to Section 2.01A.
“Tranche A-1 Term Loan Commitment” means, as to each Tranche A-1 Term Loan
Lender, its obligation to make Term Loans to the Borrower pursuant to Section
2.01A in an aggregate principal amount not to exceed the Dollar amount set forth
opposite such Tranche A-1 Term Loan Lender’s name on Schedule 2.01 or opposite
such caption in the Assignment and Assumption pursuant to which such Tranche A-1
Term Loan Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. Each Tranche A-1
Lender’s Term Loan Commitment shall be permanently reduced by the amount of
Tranche A-1 Term Loans made to the Borrower by such Tranche A-1 Term Loan
Lender.
“Tranche A-1 Term Loan Lender” means each Lender that has a Term Loan Commitment
pursuant to Section 2.01A or holds Tranche A-1 Term Loans.
“Tranche A-2 Term Loan” has the meaning specified in Section 2.01B.
“Tranche A-2 Term Loan Borrowing” means a borrowing consisting of simultaneous
Term Loans of the same Type and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the Lenders pursuant to Section 2.01B.
“Tranche A-2 Term Loan Commitment” means, as to each Tranche A-2 Term Loan
Lender, its obligation to make Term Loans to the Borrower pursuant to Section
2.01B in an aggregate principal amount not to exceed the Dollar amount set forth
opposite such Tranche A-2 Term Loan Lender’s name on Schedule 2.01 or opposite
such caption in the Assignment and Assumption pursuant to which such Tranche A-2
Term Loan Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. Each Tranche A-2
Lender’s Term Loan Commitment shall be permanently reduced by the amount of
Tranche A-2 Term Loans made to the Borrower by such Tranche A-2 Term Loan
Lender.


58

--------------------------------------------------------------------------------




“Tranche A-2 Term Loan Lender” means each Lender that has a Term Loan Commitment
pursuant to Section 2.01B or holds Tranche A-2 Term Loans.
“Tranche A-3 Term Loan” has the meaning specified in Section 2.01C.
“Tranche A-3 Term Loan Borrowing” means the borrowing consisting of a Tranche
A-3 Term Loan made pursuant to Section 2.01C.
“Tranche A-3 Term Loan Commitment” means, as to each Tranche A-3 Term Loan
Lender, its obligation to make Term Loans to the Borrower pursuant to Section
2.01C in an aggregate principal amount not to exceed the Dollar amount set forth
opposite such Tranche A-3 Term Loan Lender’s name on Schedule 2.01 or opposite
such caption in the Assignment and Assumption pursuant to which such Tranche A-3
Term Loan Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. Each Tranche A-3
Term Loan Lender’s Term Loan Commitment shall be permanently reduced by the
amount of Tranche A-3 Term Loans made to the Borrower by such Tranche A-3 Term
Loan Lender.
“Tranche A-3 Term Loan Lender” means each Lender that has a Term Loan Commitment
pursuant to Section 2.01C or holds Tranche A-3 Term Loans.
“Tranche A-4 Term Loan” has the meaning specified in Section 2.01D.
“Tranche A-4 Term Loan Borrowing” means the borrowing consisting of a Tranche
A-4 Term Loan made pursuant to Section 2.01D.
“Tranche A-4 Term Loan Commitment” means, as to each Tranche A-4 Term Loan
Lender, its obligation to make Term Loans to the Borrower pursuant to Section
2.01D in an aggregate principal amount not to exceed the Dollar amount set forth
opposite such Tranche A-4 Term Loan Lender’s name on Schedule 2.01 or opposite
such caption in the Assignment and Assumption pursuant to which such Tranche A-4
Term Loan Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. Each Tranche A-4
Term Loan Lender’s Term Loan Commitment shall be permanently reduced by the
amount of Tranche A-4 Term Loans made to the Borrower by such Tranche A-4 Term
Loan Lender.
“Tranche A-4 Term Loan Lender” means each Lender that has a Term Loan Commitment
pursuant to Section 2.01D or holds Tranche A-4 Term Loans.


“Tranche A-5 Term Loan” has the meaning specified in Section 2.01E.
“Tranche A-5 Term Loan Borrowing” means a borrowing consisting of a Tranche A-5
Term Loan made pursuant to Section 2.01E.


59

--------------------------------------------------------------------------------




“Tranche A-5 Term Loan Commitment” means, as to the Tranche A-5 Term Loan
Lender, the deemed making of Term Loans to the Borrower pursuant to Section
2.01E in an aggregate principal amount not to exceed the Indebtedness described
in Section 7.01(r).
“Tranche A-5 Term Loan Lender” means B. Riley FBR, Inc.


“Trigger Event” has the meaning set forth in Section 2.05(b)(vi).
“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurocurrency Rate Loan or (with respect to Terms Loans only) a Fixed Rate Loan.
“UCC” has the meaning specified in the Collateral Agreement.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Universal” means Babcock & Wilcox Universal, Inc. and its Subsidiaries.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(f)(ii)(B)(III).
“Vølund Projects” means projects related to the manufacture, construction,
maintenance and operation of renewable energy plants in the United Kingdom,
Denmark, Sweden, other Scandinavian countries and Indonesia by Babcock & Wilcox
Vølund A/S, an indirect Subsidiary of the Borrower, and/or one or more
Subsidiaries or Affiliates of Babcock & Wilcox Vølund A/S, including Babcock &
Wilcox Vølund A/B.
“Vølund Projects Schedule” means, for each Vølund Project, the Project Status
Report schedule for such project most recently delivered to FTI prior to the
Amendment No. 5 Effective Date.
“Vølund Projects Settlements” means (a) with respect to the Vølund Project
located at [***], the Termination and Settlement Agreement, dated March 29, 2019
between [***], [***], Babcock & Wilcox Vølund A/S and The Babcock & Wilcox
Company, (b) with respect to the Vølund Project located at [***], the Deed of
Termination of Construction Contract for [***], dated February 28, 2019, between
[***], [***] and The Babcock & Wilcox Company and (c) with respect to the Vølund
Project located at [***], the Deed of Agreement and Settlement of Claims
relating to an EPC contract


60

--------------------------------------------------------------------------------




dated 23 January 2015 in relation to [***], dated March 29, 2019, between [***],
Babcock & Wilcox Vølund A/S, [***] and The Babcock and Wilcox Company.
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or similar
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).
“Wholly-Owned” means, in respect of any Subsidiary of any Person, a circumstance
where all of the Stock of such Subsidiary (other than director’s qualifying
shares, and the like, as may be required by applicable law) is owned by such
Person, either directly or indirectly through one or more Wholly-Owned
Subsidiaries thereof.
“Withdrawal Liability” means, with respect to the Borrower, any of its
Subsidiaries or any Guarantor, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Constituent Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified,


61

--------------------------------------------------------------------------------




refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements for the
Fiscal Year ended December 31, 2014, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases (including leases entered into or renewed
after the Closing Date) shall be classified and accounted for (and the interest
component thereof calculated) on a basis consistent with that reflected in the
audited financial statements for the Fiscal Year ended December 31, 2014 for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties


62

--------------------------------------------------------------------------------




hereto shall enter into a mutually acceptable amendment addressing such changes,
as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
Exchange Rates; Currency Equivalents.
(a)    The applicable L/C Issuer shall determine the Spot Rates (and notify the
Administrative Agent of the same) as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of L/C Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable L/C
Issuer, as applicable.
(b)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be.
Alternative Currencies.
(a)    The Borrower may from time to time request that one or more L/C Issuers
issue and maintain Letters of Credit denominated in a currency other than
Dollars. Any such request shall be subject to the approval of the L/C Issuer
that will be issuing Letters of Credit in such currency.
(b)    Any such request shall be made by the Borrower to one or more L/C Issuers
not later than 11:00 a.m., ten Business Days prior to the date of the desired
issuance of a Letter of Credit in


63

--------------------------------------------------------------------------------




such currency (or such other time or date as may be agreed by any such L/C
Issuer, in its sole discretion).
(c)    If any L/C Issuer consents to the issuance of Letters of Credit in such
requested currency, such L/C Issuer shall so notify the Borrower and the
Administrative Agent, and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances by each such approving L/C Issuer (but not by any L/C Issuer
not approving such currency).
(d)    Prior to the Closing Date, each L/C Issuer may agree, or may have agreed
under the Existing Credit Agreement, with the Borrower to issue Letters of
Credit in particular currencies (other than Dollars) immediately upon, and at
all times after, the Closing Date, or under the Existing Credit Agreement, and
each L/C Issuer and the Borrower shall notify the Administrative Agent (if not
already notified pursuant to the Existing Credit Agreement) of the currencies
(other than Dollars) approved by such L/C Issuer prior to or on the Closing
Date.
Times of Day; Rates.
(a)    Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable).
(b)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.
Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
Surviving Provisions Perpetual1.10    .     Unless otherwise specified herein,
each of the parties hereto expressly intend that any provision herein stated to
survive the payment in full of the Obligations and the termination of this
Agreement is of perpetual duration.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
Revolving Credit Loans. Subject to the terms and conditions set forth herein,
each Revolving Credit Lender severally agrees to make loans to the Borrower in
Dollars (each such loan, a “Revolving Credit Loan”) from time to time, on any
Business Day during the Availability


64

--------------------------------------------------------------------------------




Period for the Revolving Credit Facility, in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Revolving Credit Borrowing,
(i) the Total Revolving Outstandings shall not exceed the Revolving Credit
Facility, (ii) the Revolving Credit Exposure of any Lender shall not exceed such
Lender’s Revolving Credit Commitment and (iii) during the Relief Period, the
aggregate outstanding principal amount of Revolving Credit Loans shall not
exceed the Relief Period Sublimit. Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Credit Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.
2.01A    Tranche A-1 Term Loans. Subject to the terms and conditions set forth
herein, each Tranche A-1 Term Loan Lender severally agrees to make loans to the
Borrower in Dollars (each such loan, a “Tranche A-1 Term Loan”) from time to
time, on any Business Day during the Availability Period with respect to the
Term Loan Facility, in an aggregate amount not to exceed such Term Loan Lender’s
Term Loan Commitment. Tranche A-1 Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans prior to the Amendment No. 16 Effective Date and,
thereafter, shall be Fixed Rate Loans, as further provided herein. Subject to
the other terms and conditions hereof, the Borrower may prepay the Tranche A-1
Term Loans pursuant to Section 2.05, subject to any subordination terms set
forth herein. Amounts so prepaid or repaid may not be reborrowed.
2.01B     Tranche A-2 Term Loans.     Subject to the terms and conditions set
forth herein, each Tranche A-2 Term Loan Lender severally agrees to make loans
to the Borrower in Dollars (each such loan, a “Tranche A-2 Term Loan”) on the
Amendment No. 15 Effective Date, in an aggregate amount not to exceed such Term
Loan Lender’s Term Loan Commitment. Tranche A-2 Term Loans may be Base Rate
Loans or Eurocurrency Rate Loans prior to the Amendment No. 16 Effective Date
and, thereafter, shall be Fixed Rate Loans, as further provided herein. Subject
to the other terms and conditions hereof, the Borrower may prepay the Tranche
A-2 Term Loans pursuant to Section 2.05, subject to any subordination terms set
forth herein. Amounts so prepaid or repaid may not be reborrowed.
2.01C    Tranche A-3 Term Loans.     Subject to the terms and conditions set
forth herein, each Tranche A-3 Term Loan Lender severally agrees to make loans
to the Borrower in Dollars (each such loan, a “Tranche A-3 Term Loan”) on the
Amendment No. 16 Effective Date, in an aggregate amount not to exceed such Term
Loan Lender’s Tranche A-3 Term Loan Commitment. Tranche A-3 Term Loans shall be
Fixed Rate Loans, as further provided herein. Subject to the other terms and
conditions hereof, the Borrower may prepay the Tranche A-3 Term Loans pursuant
to Section 2.05, subject to any subordination terms set forth herein. Amounts so
prepaid or repaid may not be reborrowed.
2.01D    Tranche A-4 Term Loans. Subject to the terms and conditions set forth
herein, each Tranche A-4 Term Loan Lender severally agrees to make loans to the
Borrower in Dollars (each such loan, a “Tranche A-4 Term Loan”) on the Amendment
No. 20 Effective Date, in an aggregate amount not to exceed such Term Loan
Lender’s Tranche A-4 Term Loan Commitment. Tranche A-4 Term Loans shall be Fixed
Rate Loans, as further provided herein. Subject to the other terms and
conditions hereof, the Borrower may prepay the Tranche A-4 Term Loans pursuant
to


65

--------------------------------------------------------------------------------




Section 2.05, subject to any subordination terms set forth herein. Amounts so
prepaid or repaid may not be reborrowed.
2.01E    Tranche A-5 Term Loans. Subject to the terms and conditions set forth
herein, each Tranche A-5 Term Loan Lender shall be deemed to have made loans to
the Borrower in Dollars (each such loan, a “Tranche A-5 Term Loan”) on any
Business Day during the Availability Period with respect to the Term Loan
Facility (which date shall correspond with the date that the principal amount of
such Tranche A-5 Term Loans was drawn under the [***] Letter of Credit as set
forth in a Committed Loan Notice, and the Borrower shall deliver such a
Committed Loan Notice within two (2) Business Days of any such drawing (or such
longer period, not to exceed five (5) Business Days, in the Administrative
Agent’s reasonable discretion) with respect to such Tranche A-5 Term Loan, in an
aggregate amount not to exceed the Term Loan Lender’s Tranche A-5 Term Loan
Commitment; provided that the Tranche A-5 Term Loan Lender shall also deliver a
[***] Drawing Certificate to the Administrative Agent certifying that such
amounts have been drawn under the [***] Letter of Credit. Tranche A-5 Term Loans
shall be Fixed Rate Loans, as further provided herein. Subject to the other
terms and conditions hereof, the Borrower may prepay the Tranche A-5 Term Loans
pursuant to Section 2.05, subject to any subordination terms set forth herein.
Amounts so prepaid or repaid may not be reborrowed. The Administrative Agent
shall not be responsible for or have any duty to request any [***] Drawing
Certificate or ascertain or inquire into any [***] Drawing Certificate or the
contents of any [***] Drawing Certificate.
Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Committed Loan Notice; provided that any telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such notice must be received by the Administrative
Agent not later than 1:00 p.m. (i) (x) three Business Days prior to the
requested date of any Revolving Credit Borrowing or Term Loan Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or of any conversion of
Eurocurrency Rate Loans to Base Rate Loans or, (y) on any date prior to the
termination of the Availability Period with respect to the Term Loans, eight
Business Days prior to such requested date of any such Revolving Credit
Borrowing or Term Loan Borrowing and (ii) (x) on the requested date of any
Revolving Credit Borrowing or Term Loan Borrowing of Base Rate Loans or (y) on
any date prior to the termination of the Availability Period with respect to the
Term Loans, three Business Days prior to such requested date of any such
Revolving Credit Borrowing or Term Loan Borrowing; provided however that such
notice with respect to the Initial Tranche A Term Loan Funding must be received
by the Administrative Agent not later than 1:00 p.m. one Business Day prior to
such Term Loan Borrowing; provided further that if the Borrower wishes to
request Eurocurrency Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 1:00 p.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans,


66

--------------------------------------------------------------------------------




whereupon the Administrative Agent shall give prompt notice to the Lenders under
the applicable Facility of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 1:00 p.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans having an Interest period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period”, the Administrative Agent shall notify the Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all such Lenders. Each Revolving Credit Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Revolving Credit Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Revolving Credit Borrowing
and/or a Term Loan Borrowing, a conversion of Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing(s), conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Revolving Credit Loans and/or Term
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted, and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurocurrency Rate Loan.
Notwithstanding the above, all Term Loans shall automatically be converted into
Fixed Rate Loans on the Amendment No. 16 Effective Date.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the Loans, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans as described in Section
2.02(a). In the case of a Revolving Credit Borrowing, each Lender shall make the
amount of its Revolving Credit Loan available to the Administrative Agent in
Same Day Funds at the Administrative Agent’s Office not later than (i) 1:00 p.m.
on the Business Day specified in the applicable Committed Loan Notice so long as
such Committed Loan Notice was received prior to the Business Day specified for
such Revolving Credit Borrowing in such Committed Loan Notice and (ii) 3:00 p.m.
in the case of any Revolving Credit Borrowing requested in a Committed Loan


67

--------------------------------------------------------------------------------




Notice that was received on the same Business Day as the Business Day specified
for such Revolving Credit Borrowing in the applicable Committed Loan Notice. In
the case of a Term Loan Borrowing, each Term Loan Lender shall make the amount
of its Term Loan available (less any Amendment No. 9 Closing Fee, Initial
Funding Term Loan Lender Expenses and/or OID to be netted against any Tranche
A-1 Term Loan Borrowing on such proposed Term Loan Borrowing date in accordance
with clause (y) below) to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than (i) 11:00 a.m. on the Business Day
specified for such Term Loan Borrowing in the applicable Committed Loan Notice
and (ii) solely with respect to the Initial Tranche A Term Loan Funding, 3:00
p.m. on the Business Day immediately prior to the Business Day specified for
such Term Loan Borrowing in the applicable Committed Loan Notice (clauses (i)
and (ii) together, the “Term Loan Prefunding Requirement”). Upon satisfaction of
the applicable conditions set forth in Sections 4.03, 4.04, 4.05, 4.06 and 4.07
(and, if such Borrowing is the initial Credit Extension, Section 4.02), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account (other than the Recovery Event Proceeds Account) of the Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that (x) if on the date a Committed Loan Notice with respect to a
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above, and (y) (A) if such Borrowing includes a Tranche A-1 Term
Loan Borrowing, any Amendment No. 9 Closing Fee, Initial Funding Term Loan
Lender Expenses or OID shall be netted from the amounts to be made available to
the Borrower as provided above and (B) to the extent any Term Loan Borrowing
results in a Trigger Event or if a Repayment Deadline exists, proceeds of the
applicable Term Loan Borrowing may be applied to the prepayment of Revolving
Credit Loans in amounts equal to the excess of the thresholds set forth in the
definition of “Trigger Event”. For the avoidance of doubt, the Administrative
Agent shall have no obligation to make any amounts available to the Borrower on
a proposed date of any Borrowing if such amounts have not been received by the
Administrative Agent from the applicable Lenders.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent


68

--------------------------------------------------------------------------------




shall notify the Borrower and the Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.
(e)    After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than five
Interest Periods in effect in respect of the Revolving Credit Facility. After
giving effect to all Term Loan Borrowings, all conversions of Term Loans from
one Type to the other, and all continuations of Term Loans as the same Type,
there shall not be more than five Interest Periods in effect in respect of the
Term Loan Facility.
(f)    Notwithstanding anything set forth above, all Revolving Credit Borrowings
and Tranche A-1 Term Loan Borrowings made during the Availability Period with
respect to the Term Loan Facility shall be made in amounts such that the
proportions thereof satisfy the Funding Ratio.
(g)    No amounts funded to the Administrative Agent in satisfaction of the Term
Loan Prefunding Requirement shall earn or accrue interest hereunder or otherwise
until such funds are made available to the Borrower in accordance with clause
(b) above.
Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) (x) each L/C
Issuer agrees to issue Letters of Credit and (y) notwithstanding their
respective approval rights under Section 2.03(a)(ii) but subject to the proviso
therein, each Extended Letter of Credit Issuer agrees to issue Extended Letters
of Credit, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date,
denominated in Dollars or in one or more Alternative Currencies applicable to
such L/C Issuer for the account of any Permitted L/C Party, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of any Permitted L/C Party and any drawings thereunder,
including Extended Letters of Credit; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (v) the Total
Revolving Outstandings shall not exceed the Revolving Credit Facility, (w) the
Revolving Credit Exposure of any Revolving Credit Lender shall not exceed such
Lender’s Revolving Credit Commitment, (x) the Outstanding Amount of the L/C
Obligations in Alternative Currencies shall not exceed the Alternative Currency
Sublimit, (y) the aggregate Outstanding Amount of all Financial Letters of
Credit and commercial letters of credit at any time shall not exceed (i) other
than during the Relief Period, $150,000,000 and (ii) during the Relief Period,
$35,000,000 and (z) the Outstanding Amount of L/C Obligations of any L/C Issuer
shall not exceed the L/C Issuer Sublimit of such L/C Issuer. Each request by the
Borrower or a


69

--------------------------------------------------------------------------------




Permitted L/C Party for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period listed
in subclause (A)(1) of this Section, obtain Letters of Credit to replace Letters
of Credit that have expired or that have been drawn upon and reimbursed. For the
avoidance of doubt, all Letters of Credit outstanding under the Existing Credit
Agreement as of the Closing Date for the account of a Permitted L/C Party shall
in each case be deemed to have been Letters of Credit issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit if the expiry date of
such requested Letter of Credit would occur after the date that is seven
Business Days prior to the Revolving Credit Facility Maturity Date (each such
issued Letter of Credit, an “Extended Letter of Credit”) unless the applicable
L/C Issuer has approved such later expiry date, it being acknowledged and agreed
that each such Extended Letter of Credit shall be Cash Collateralized in
accordance with Section 6.26; provided that the Extended Letters of Credit
Issuers are deemed to approve of each such later expiry date so long as such
expiry date is not later than the one year anniversary of the Revolving Credit
Facility Maturity Date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Requirement of Law applicable to such L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by such L/C Issuer, the Letter of Credit is in
an initial stated amount less than $100,000, in the case of a commercial Letter
of Credit, or $500,000, in the case of a standby Letter of Credit;


70

--------------------------------------------------------------------------------




(D)    except as otherwise agreed by such L/C Issuer, the Letter of Credit is to
be denominated in a currency other than Dollars or an Alternative Currency
applicable to such L/C Issuer;
(E)    such L/C Issuer does not, as of the issuance date of such requested
Letter of Credit, issue Letters of Credit in the requested currency; or
(F)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers or any of them.
(vii)    Notwithstanding anything to the contrary contained herein, from and
after the Amendment No. 5 Effective Date, L/C Credit Extensions (other than on
account of Financial Letters of Credit) shall be limited to the following
purposes: (A) renewals of existing Letters of Credit, provided that increases to
the Outstanding Amount thereof shall not exceed 105% of such Outstanding Amount,
(B) L/C Credit Extensions solely on account of the operations of the power
segment (i.e., the Borrower and its Subsidiaries’ portion of their business that
provides the supply of and aftermarket services for steam-generating,
environmental, and auxiliary equipment for power generation and other industrial
applications), (C) L/C Credit Extensions solely on account of the operations of
Babcock &


71

--------------------------------------------------------------------------------




Wilcox MEGTEC Holdings, Inc. and its Subsidiaries, (D) L/C Credit Extensions
solely on account of the operations of Babcock & Wilcox SPIG Inc., (E) L/C
Credit Extensions on account of the operations of Babcock & Wilcox Loibl GmbH of
an aggregate Outstanding Amount not to exceed €7,500,000, (F) L/C Credit
Extensions solely on account of the operations of Babcock & Wilcox Universal,
Inc. and its Subsidiaries (other than Foreign Subsidiaries), (G) L/C Credit
Extensions on account of the operations of any Vølund Project of an aggregate
Outstanding Amount not to exceed $20,000,000 and (H) other purposes upon prior
written approval by the Administrative Agent and the Required Lenders.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower or
the applicable Permitted L/C Party. Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer. Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two Business Days (or such later date
and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day
unless otherwise permitted by such L/C Issuer); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) whether
such requested Letter of Credit is a Performance Letter of Credit, a Financial
Letter of Credit or a commercial Letter of Credit; (H) the Permitted L/C Party
for whom such Letter of Credit is to be issued; and (I) such other matters as
the L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day unless otherwise permitted by such L/C Issuer); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.


72

--------------------------------------------------------------------------------




(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Permitted L/C Party or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
the Applicable Percentage of such Lender times the amount of such Letter of
Credit.
(iii)    If the Borrower or any Permitted L/C Party so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once prior to the then applicable expiration date of such
Letter of Credit (without giving effect to the next ensuing extension thereof)
by giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) to be agreed upon at the time such Letter of Credit
is issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit such
extensions of such Letter of Credit; provided that if any such extension results
in any such Letter of Credit becoming an Extended Letter of Credit the Borrower
shall provide Cash Collateral therefor in accordance with Section 6.26;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.03 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the


73

--------------------------------------------------------------------------------




L/C Issuer will also deliver to the Borrower and the Administrative Agent a true
and complete copy of such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. In the case of any draw under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit that has been drawn upon the amount of all
draws thereunder, in Dollars (or the Dollar Equivalent of such payment if such
payment was made in an Alternative Currency), no later than (x) the Business Day
on which the L/C Issuer has provided notice thereof to the Borrower if such
notice has been provided prior to 11:00 a.m. on such Business Day, or (y) no
later than 10:00 a.m. on the next succeeding Business Day after the Borrower
receives such notice from such L/C Issuer if such notice is not received prior
to 11:00 a.m. on such day (each such date, an “Honor Date”), and such L/C Issuer
shall provide prompt notice to the Administrative Agent of such reimbursement.
If the Borrower fails to so reimburse the applicable L/C Issuer by such time,
such L/C Issuer shall promptly notify the Administrative Agent of the Honor Date
and the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the Administrative
Agent shall provide such notice, along with the amount of such Lender’s
Applicable Percentage thereof, to each Lender. In such event, the Borrower shall
be deemed to have requested a (x) Revolving Credit Borrowing of Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.03 (other than the delivery of a Committed Loan Notice), and, (y)
during the period (I) commencing after the occurrence of the Initial Tranche A
Term Loan Funding and (II) ending on the last day of the Availability Period
with respect to the Term Loan Facility, a Term Loan Borrowing in the amount of
such Revolving Credit Borrowing (plus any OID to be netted against such Term
Loan Borrowing), but subject to the amount of the unutilized portion of the Term
Loan Commitments and the conditions set forth in Section 4.05 (other than the
delivery of a Committed Loan Notice). Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative


74

--------------------------------------------------------------------------------




Agent’s Office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.03 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
applicable L/C Issuer.
(v)    Each Lender’s obligation to make Revolving Credit Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.03 (other than delivery by the Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the applicable L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to


75

--------------------------------------------------------------------------------




the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and, without
duplication, to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection


76

--------------------------------------------------------------------------------




with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vi)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(vii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid, but only to the extent
not prohibited by any applicable Requirement of Law.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person


77

--------------------------------------------------------------------------------




executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the
applicable L/C Issuer, and the applicable L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The applicable L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower or any other Permitted L/C Party for, and no L/C Issuer’s rights and
remedies against the Borrower or any other Permitted L/C Party shall be impaired
by, any action or inaction of such L/C Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including any Requirement of Law or any
order of a jurisdiction where the applicable L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official


78

--------------------------------------------------------------------------------




commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender (subject to Section 2.16) in
accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) (i) for each commercial Letter of Credit equal to
the Applicable Rate for commercial Letters of Credit times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit, and (ii)
for each standby Letter of Credit equal to the Applicable Rate for such type
(Financial Letter of Credit or Performance Letter of Credit) of such Letter of
Credit times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit. For purposes of computing the Dollar Equivalent of
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.08.
Letter of Credit Fees shall be (i) due and payable on the tenth Business Day
after the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the Dollar Equivalent of the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit, at a rate separately agreed to between the Borrower and such L/C
Issuer, computed on the Dollar Equivalent of the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and such L/C Issuer,
computed on the Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at the rate per annum specified in the applicable Fee Letter
or otherwise agreed between such L/C Issuer and the Borrower, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee with respect to
standby Letters of Credit shall be due and payable on the tenth Business Day
after the last Business Day of each March, June, September and December in
respect of the then-ended quarterly period (or portion thereof, in the case of
the first payment), commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration


79

--------------------------------------------------------------------------------




Date and thereafter on demand. Such fronting fee with respect to commercial
Letters of Credit shall be due and payable as provided in subparts (i) and (ii)
above. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.08. In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Permitted L/C Parties. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, is for the account of, or the applicant therefor is, a Permitted
L/C Party other than the Borrower, the Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Borrower hereby acknowledges that the issuance of Letters of Credit for the
account, or upon the application, of Permitted L/C Parties other than the
Borrower inures to the benefit of the Borrower, and that the Borrower’s business
derives substantial benefits from the businesses of such Permitted L/C Parties.
(l)    Additional L/C Issuers. In addition to Bank of America and each L/C
Issuer listed on the signature pages hereto as an “L/C Issuer,” the Borrower may
from time to time, with notice to the Lenders and the consent of the
Administrative Agent and the applicable Lender being so appointed, appoint
additional Lenders to be L/C Issuers hereunder, provided that the total number
of L/C Issuers at any time shall not exceed six Lenders (or such larger number
of additional Lenders as the Administrative Agent may agree to permit from time
to time). Upon the appointment of a Lender as an L/C Issuer hereunder such
Person shall become vested with all of the rights, powers, privileges and duties
of an L/C Issuer hereunder.
(m)    Removal of L/C Issuers. The Borrower may at any time remove Bank of
America or any L/C Issuer that is appointed pursuant to subpart (l) above, if
either such Person is at such time a Defaulting Lender or such Person consents
to such removal; provided that (i) such removal shall be made upon not less than
30 days’ prior written notice to such L/C Issuer and the Administrative Agent
(or such shorter time as such L/C Issuer shall agree) and (ii) such removed L/C
Issuer shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by such L/C Issuer
and outstanding as of the effective date of its removal as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Revolving Credit Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Without limiting the foregoing, upon the
removal of a Lender as an L/C Issuer hereunder, the Borrower may, or at the
request of such removed L/C Issuer the Borrower


80

--------------------------------------------------------------------------------




shall use commercially reasonable efforts to, arrange for one or more of the
other L/C Issuers to issue Letters of Credit hereunder in substitution for the
Letters of Credit, if any, issued by such removed L/C Issuer and outstanding at
the time of such removal, or make other arrangements satisfactory to the removed
L/C Issuer to effectively cause another L/C Issuer to assume the obligations of
the removed L/C Issuer with respect to any such Letters of Credit.
(n)    Reporting of Letter of Credit Information and L/C Issuer Sublimit. At any
time that there is more than one L/C Issuer, then on (i) the last Business Day
of each calendar month, and (ii) each date that an L/C Credit Extension occurs
with respect to any Letter of Credit, each L/C Issuer (or, in the case of part
(ii), the applicable L/C Issuer) shall deliver to the Administrative Agent a
report setting forth in form and detail reasonably satisfactory to the
Administrative Agent information with respect to each Letter of Credit issued by
such L/C Issuer that is outstanding hereunder, including any auto-renewal or
termination of auto-renewal provisions in such Letter of Credit. In addition,
each L/C Issuer shall provide notice to the Administrative Agent of its L/C
Issuer Sublimit, or any change thereto, promptly upon it becoming an L/C Issuer
or making any change to its L/C Issuer Sublimit. No failure on the part of any
L/C Issuer to provide such information pursuant to this Section 2.03(n) shall
limit the obligation of the Borrower or any Lender hereunder with respect to its
reimbursement and participation obligations, respectively, pursuant to this
Section 2.03.
(o)    Cash Collateralized Letters of Credit. If the Borrower has fully Cash
Collateralized the applicable L/C Issuer with respect to any Extended Letter of
Credit issued by such L/C Issuer in accordance with Section 6.26 and the
Borrower and the applicable L/C Issuer have made arrangements between them with
respect to the pricing and fees associated therewith (each such Extended Letter
of Credit a “Cash Collateralized Letter of Credit”), then on the day that is 95
days (or such shorter period of time permitted by such L/C Issuer) after the
date of notice to the Administrative Agent thereof by the applicable L/C Issuer
(so long as such Cash Collateral has remained in place for the entirety of such
95-day (or applicable shorter) period), and for so long as such Cash Collateral
remains in place (i) such Cash Collateralized Letter of Credit shall cease to be
a “Letter of Credit” hereunder, (ii) such Cash Collateralized Letter of Credit
shall not constitute utilization of the Revolving Credit Facility and (ii)
[reserved], (iii) no Lender shall have any further obligation to fund
participations, L/C Borrowings or Revolving Credit Loans to reimburse any
drawing under any such Cash Collateralized Letter of Credit, (iv) no Letter of
Credit Fee shall be due or payable to the Lenders, or any of them, hereunder
with respect to such Cash Collateralized Letter of Credit, and (v) any fronting
fee, issuance fee or other fee with respect to such Cash Collateralized Letter
of Credit shall be as agreed separately between the Borrower and such L/C
Issuer.
Swing Line Loans.


81

--------------------------------------------------------------------------------




(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period with respect to the Revolving Credit
Facility in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Revolving Credit Facility at such
time and (ii) the Revolving Credit Exposure of any Lender shall not exceed such
Lender’s Commitment; provided further that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Swing Line Loan, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.


82

--------------------------------------------------------------------------------




(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Credit Commitment and the
conditions set forth in Section 4.03. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A


83

--------------------------------------------------------------------------------




certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.03. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
Prepayments.


84

--------------------------------------------------------------------------------




(a)    Optional.
(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty (except as provided in clause (iv) below); provided that (i) such
notice must be in a form acceptable to the Administrative Agent and be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans, (B) on the date of
prepayment of Base Rate Loans, (C) five Business Days prior to any date of
prepayment of Fixed Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall (x) specify the date and amount of such prepayment and
the Facility and Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans
are to be prepaid, the Interest Period(s) of such Loans and (y) in the case of a
prepayment that is an Additional Term Loan Prepayment, such notice shall be
accompanied by (I) a certificate of a Responsible Officer to the Administrative
Agent, countersigned by each of the Term Loan Lenders, certifying that the
requirements for such Additional Term Loan Prepayment have been satisfied and
the amount of any Additional Cashless Term Loan Prepayment and (II) any other
tax documentation reasonably requested by the Administrative Agent from the
Borrower or any applicable Term Loan Lender. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the Aggregate Revolving Credit
Commitment or Aggregate Term Loan Commitment, as applicable). If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05 (including the capitalization of any interest
to be paid-in-kind). Any Additional Term Loan Prepayment of a Fixed Rate Loan
shall be accompanied by all accrued interest on the amount prepaid (including
the capitalization of any interest to be paid-in-kind) to the extent that such
interest is permitted to be paid under Section 11.01. Subject to Section 2.16,
each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities;
provided that, if a joint notice signed by each Term Loan Lender in form
reasonably satisfactory to the Administrative Agent is delivered to the
Administrative Agent at least one Business Day prior to the date of an
Additional Term Loan Prepayment, such prepayment shall be applied among the Term
Loan Lenders as directed by such joint notice.
(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line


85

--------------------------------------------------------------------------------




Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(iii)    Except as set forth in clause (d) of Section 11.01 and notwithstanding
anything to the contrary contained herein, the Borrower shall not be permitted
to prepay the Term Loan Facility (pursuant to Section 2.05(a)(i) or otherwise)
until the occurrence of the Revolving Credit Facility Termination Date, provided
that the Administrative Agent, in its sole discretion, may permit a prepayment
in full of the Term Loan Facility on the Revolving Credit Facility Termination
Date, provided further that the Administrative Agent will not release funds paid
with respect to the Term Loan Facility to any Term Loan Lender until the
Administrative Agent has deemed, in its reasonable discretion, that the
Revolving Credit Facility Termination Date has occurred.
(iv)    The Administrative Agent shall apply an Additional Cashless Term Loan
Prepayment by reducing the principal of the outstanding Term Loans to be prepaid
as set forth in the relevant notice described in clause (i) of this Section
2.05(a).
(b)    Mandatory.
(i)    In the event, and on each occasion, that any Net Cash Proceeds are
received by or on behalf of the Borrower or any of its Subsidiaries in respect
of any Prepayment Event, the Borrower shall, within five Business Days after
such Net Cash Proceeds are received (or, in the case of a Prepayment Event
described in clauses (b) or (c) of the definition of the term “Prepayment
Event”, on or before the next succeeding Business Day following the occurrence
of such Prepayment Event, or, in the case of a Prepayment Event on account of
Recovery Events, on or before the later of (x) five Business Days after such Net
Cash Proceeds are received and (y) the establishment of the Recovery Event
Proceeds Account), prepay the Revolving Credit Facility in an aggregate amount
equal to 100% of the amount of such Net Cash Proceeds (such mandatory
prepayments to be applied as set forth in clause (ii) below).
(ii)    Each prepayment of the Revolving Credit Facility pursuant to Section
2.05(b)(i) and (vi) shall be applied to the Revolving Credit Facility (without
permanent reduction of the Commitments except as provided in Section
2.06(a)(ii)) in the manner set forth in clause (iv) or clause (vii), as
applicable, of this Section 2.05(b).
(iii)    If (A) the Administrative Agent notifies the Borrower at any time
during the Relief Period that the aggregate outstanding principal amount of
Revolving Credit Loans exceeds the Relief Period Sublimit in effect at such
time, then, within two Business Days


86

--------------------------------------------------------------------------------




after receipt of such notice, the Borrower shall prepay Revolving Credit Loans
in an aggregate amount sufficient to reduce such outstanding principal amount of
Revolving Credit Loans as of such date of payment to an amount not to exceed the
Relief Period Sublimit then in effect, or (B) the Administrative Agent notifies
the Borrower at any time that the Total Revolving Outstandings at such time
exceed the Aggregate Revolving Credit Commitment in effect at such time, then,
within two Business Days after receipt of such notice, the Borrower shall prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed the Aggregate Revolving Credit Commitment then in effect;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(iii) unless, after the
prepayment in full of the Revolving Credit Loans, the Total Revolving
Outstandings exceed the Aggregate Revolving Credit Commitment then in effect.
The Administrative Agent may, at any time and from time to time after the
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of further exchange rate
fluctuations.
(iv)    Except as otherwise provided in Section 2.16,2.16 or clause (vii) below,
prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(b), first, shall be applied ratably to the L/C Borrowings and the Swing
Line Loans, second, shall be applied ratably to the outstanding Revolving Credit
Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations in full; and, in the case of prepayments of the Revolving Credit
Facility required pursuant to clause (i) of this Section 2.05(b), the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swing
Line Loans and Revolving Credit Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrower for use in the ordinary course of its business. Upon the drawing of
any Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party or any Defaulting Lender that has provided
Cash Collateral) to reimburse the applicable L/C Issuer or the applicable
Lenders, as applicable.
(v)    Notwithstanding anything to the contrary contained in any other provision
of this Section 2.05(b), to the extent any mandatory prepayment required
pursuant to Section 2.05(b)(i) (without giving effect to this Section
2.05(b)(v)) is attributable to a Prepayment Event by a Foreign Subsidiary of the
Borrower or an Excluded Domestic Subsidiary, no such prepayment (or a portion
thereof) shall be required to be made if such prepayment (or portion thereof, or
dividend or distribution to facilitate such prepayment) shall, at the time it is
required to be made, be prohibited by applicable Requirement of Law (including
by reason of financial assistance, corporate benefit, restrictions on
upstreaming or transfer of cash intra group and the fiduciary and statutory
duties of the directors of relevant Subsidiaries), provided that the Borrower
and its Subsidiaries shall make commercially


87

--------------------------------------------------------------------------------




reasonable efforts with respect to such Requirement of Law to permit such
prepayment (or portion thereof, or dividend or distribution to facilitate such
prepayment) in accordance therewith (it being understood that such efforts shall
not require (x) any expenditure in excess of a nominal amount of funds or (y)
modifications to the organizational or tax structure of the Borrower and its
Subsidiaries to permit such prepayment (or portion thereof, or dividend or
distribution to facilitate such prepayment)). Notwithstanding anything in the
preceding sentence to the contrary, in the event the limitations or restrictions
described therein cease to apply to any prepayment (or portion thereof, or
dividend or distribution to facilitate such prepayment) required under Section
2.05(b)(i), the Borrower shall make such prepayment in an amount equal to the
lesser of (x) the amount of such prepayment previously required to have been
made without having given effect to such limitations or restrictions and (y) the
amount of cash and Cash Equivalents on hand at such time, in each case, less the
amount by which the Net Cash Proceeds from the Prepayment Event were previously
used for the permanent repayment of Indebtedness (including any reductions in
commitments related thereto).
(vi)    In the event, and on each occasion, at the close of any Business Day
(the “Test Date”), the aggregate unrestricted cash and Cash Equivalents (a) of
the Borrower and its Subsidiaries exceeds $45,000,000 or (b) of the Non-Loan
Parties exceeds $40,000,000 (a “Trigger Event”), in either case for each of the
preceding three Business Days, the Borrower shall prepay the Revolving Credit
Loans in an aggregate amount equal to 100% of the amount of such excess such
that after giving effect to such repayment, the Borrower and its Subsidiaries
and/or the Non-Loan Parties, as applicable, do not hold unrestricted cash and
Cash Equivalents in amounts in excess of the above (such mandatory prepayments
to be applied as set forth in clause (ii) above) on or prior to (A) the first
Business Day after the Test Date or (B) the third Business Day after the Test
Date solely with respect to any cash held in a deposit account owned by a
Foreign Subsidiary of the Borrower required to be used for such prepayment (each
of such dates, a “Repayment Deadline”).
(vii)    Except as otherwise provided in Section 2.16, prepayments of the
Revolving Credit Facility on account of Recovery Events made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings, second,
50% of the remainder of such prepayment shall be used to fund the Recovery Event
Proceeds Account until such funds equal 105% of the Revolving Credit Facility
(less Cash Collateral actually provided to L/C Issuers as required pursuant to
Section 2.15(a) or Section 6.26), and third, shall be applied ratably to the
outstanding Revolving Credit Loans; and, in the case of prepayments of the
Revolving Credit Facility on account of Recovery Events required pursuant to
clause (i) of this Section 2.05(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings outstanding at such time, the funding
requirement for the Recovery Event Proceeds Account and Revolving Credit Loans
outstanding at such time may be retained by the Borrower for use in the ordinary
course of its business. If at any time the funds in the Recovery Event Proceeds
Account exceeds 105% of the Revolving Credit Facility (less


88

--------------------------------------------------------------------------------




Cash Collateral actually provided to L/C Issuers as required pursuant to Section
2.15(a) or Section 6.26), the Administrative Agent, at the written request of
the Borrower to the Administrative Agent, shall cause such excess to be returned
to the Borrower for use in the ordinary course of its business within 5 Business
Days either by (i) crediting the account (other than the Recovery Event Proceeds
Account) of the Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower. With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.03 cannot be satisfied or for any other
reason, if the applicable Letter of Credit has not been Cash Collateralized, the
funds held in the Recovery Event Proceeds Account shall be applied to
outstanding L/C Borrowings or L/C Advances on account of such Letter of Credit
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the applicable L/C Issuer or the applicable Lenders, as
applicable, and the Borrower hereby authorizes the Administrative Agent to apply
funds therein in such manner.
Termination or Reduction of Commitments.
(a)    Reductions.
(i)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Credit Commitment or Aggregate Term Loan
Commitment, or from time to time permanently reduce the Aggregate Revolving
Credit Commitment or Aggregate Term Loan Commitment; provided that (a) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (c) the Borrower shall not terminate
or reduce the Aggregate Revolving Credit Commitment if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Credit Commitment, (d) if,
after giving effect to any reduction of the Revolving Credit Commitment, the
Alternative Currency Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Revolving Credit Commitment, such Sublimit shall be automatically
reduced by the amount of such excess, and (e) the Borrower shall have no right
to terminate or reduce any Lender’s Term Loan Commitment prior to the Revolving
Credit Facility Termination Date and (f) the Borrower shall have no right to
terminate or reduce the Tranche A-5 Term Loan Commitment without the written
consent of the Tranche A-5 Term Loan Lender. Except as provided in the preceding
sentence, the amount of any such Revolving Credit Commitment reduction shall not
be applied to the Alternative Currency Sublimit or the Swing Line Sublimit
unless otherwise specified by the Borrower.


89

--------------------------------------------------------------------------------




(ii)    Mandatory. In the event, and on each occasion, that during the Relief
Period a Commitment Reduction Event occurs (after giving effect to any
reinvestment period, and regardless of whether the Borrower is permitted to
retain any or all of such Net Cash Proceeds thereof pursuant to the application
of Section 2.05(b)(iv)), the Borrower shall, on or prior to the Business Day (x)
the related prepayment is made (or, if not made, is required to be made) with
respect to a Commitment Reduction Event described in clause (a) of the
definition of “Commitment Reduction Amount” or (y) any other Commitment
Reduction Event occurs, give notice thereof, and of the Commitment Reduction
Amount with respect thereto, to the Administrative Agent. Promptly (and in any
event not later than the next succeeding Business Day) after receiving such
notice, the Administrative Agent shall reduce the Aggregate Revolving Credit
Commitment by an amount equal to such Commitment Reduction Amount. In connection
with each such reduction, the Borrower shall be required to prepay Revolving
Credit Loans and, if the Revolving Credit Loans are paid in full, Cash
Collateralize Letters of Credit to the extent that any such reduction of the
Aggregate Revolving Credit Commitment would result in the Total Revolving
Outstandings exceeding the Aggregate Revolving Credit Commitment (as so
reduced), including any costs or expenses pursuant to Section 3.05. If, after
giving effect to any such reduction of the Aggregate Revolving Credit
Commitment, the Alternative Currency Sublimit, the Relief Period Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Revolving Credit
Commitment, such sublimit shall be automatically reduced by the amount of such
excess. Except as provided in the preceding sentence, the amount of any such
Aggregate Revolving Credit Commitment reduction shall not be applied to the
Alternative Currency Sublimit, the Relief Period Sublimit or the Swing Line
Sublimit unless otherwise specified by the Borrower.
(b)    Application of Commitment Reductions; Payment of Fees.
(i)    The Administrative Agent will promptly notify the Lenders of any notice
of (or mandatory) termination or reduction of the Aggregate Revolving Credit
Commitment. Any reduction of the Aggregate Revolving Credit Commitment shall be
applied to the Revolving Credit Commitment of each Lender according to its
Applicable Percentage. All fees in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Aggregate Revolving
Credit Commitment shall be paid on the effective date of such termination.
(ii)    Notwithstanding anything to the contrary contained herein, a notice of
termination of the Aggregate Revolving Credit Commitments or the Aggregate Term
Loan Commitments and the prepayment in full of the Loans in connection therewith
may state that such notice is conditioned upon the effectiveness of other credit
facilities, and if any notice so states it may be revoked by the Borrower by
notice to the Administrative Agent on or prior to the date specified for the
termination of the Aggregate Revolving Credit Commitments or Aggregate Term Loan
Commitments, as applicable, and such prepayment that the refinancing condition
has not been met and the termination and prepayment is to


90

--------------------------------------------------------------------------------




be revoked, provided that the Borrower will continue to be responsible for any
costs or expenses pursuant to Section 3.05 in connection with the failure to
prepay Loans resulting from such revocation.
Repayment of Loans.
(a)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Revolving Credit Facility Maturity Date the aggregate principal
amount of all Revolving Credit Loans made to the Borrower outstanding on such
date.
(b)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date 10 Business Days after such Loan is made and
(ii) the Revolving Credit Facility Maturity Date.
(c)    Term Loans. The Borrower shall repay to the Lenders on the Term Loan
Facility Maturity Date the aggregate principal amount of all Term Loans made to
the Borrower capitalized as principal outstanding on such date, subject to any
subordination terms set forth herein.
Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans; and (iv) on
and after the Amendment No. 16 Effective Date, each Term Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Fixed Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Requirements of Law.
(i)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Requirements of Law.


91

--------------------------------------------------------------------------------




(ii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses 2.08(b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Requirements of Law.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon the demand of the
Administrative Agent.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    Term Loan Interest Payments.
(i)    During the period (A) commencing after the occurrence of the Initial
Tranche A Term Loan Funding and ending the day immediately prior to the
Amendment No. 16 Effective Date, a portion of the interest payable with respect
to the Term Loans equal to (x) 5.50% per annum, with respect to Eurocurrency
Rate Loans, and (y) 4.50% per annum, with respect to Base Rate Loans, on each
Interest Payment Date occurring prior to the Amendment No. 16 Effective Date
(and the Interest Payment Date occurring on June 28, 2019 with respect to any
accrued interest outstanding as of the Amendment No. 16 Effective Date) shall be
paid in cash on the applicable Interest Payment Date, with the remainder of the
interest due on such Interest Payment Date to be paid-in-kind (which
payment-in-kind shall be capitalized on the applicable Interest Payment Date and
such capitalized amount shall be added to the then outstanding principal amount
of the applicable Term Loans and constitute outstanding principal for all
purposes hereof) and (B) commencing on the Amendment No. 16 Effective Date, a
portion of interest payable with respect to the Term Loans equal to 7.50% per
annum on each Interest Payment Date occurring on or after the Amendment No. 16
Effective Date shall be paid in cash on the applicable Interest Payment Date,
with the remainder of the interest due on such Interest Payment Date to be
paid-in-kind (which payment-in-kind shall be capitalized on the applicable
Interest Payment Date and such capitalized amount shall be added to the then
outstanding principal amount of the applicable Term Loans and constitute
outstanding principal for all purposes hereof), provided that, commencing on the
Business Day immediately after the delivery of a Fixed Rate Certificate to the
Administrative Agent, all such interest shall be paid in cash.
(ii)    Upon and during the continuance of an Event of Default and until the
occurrence of the Revolving Credit Facility Termination Date, all interest with
respect to the Term Loans, including such interest at the Default Rate, shall
not be payable, provided that such interest shall continue to accrue.


92

--------------------------------------------------------------------------------




(iii)    The Borrower shall deliver to the Administrative Agent a Fixed Rate
Certificate on the date of the consummation of a Qualified Rights Offering. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any Fixed Rate Certificate or Additional Term Loan
Prepayment Extension Certificate. The Administrative Agent shall not be
responsible for or have any duty to request any Fixed Rate Certificate or
Additional Term Loan Prepayment Extension Certificate or ascertain or inquire
into any Fixed Rate Certificate or Additional Term Loan Prepayment Extension
Certificate or the contents of any Fixed Rate Certificate or Additional Term
Loan Prepayment Extension Certificate.
Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:
(a)    Commitment Fee.
(i)    The Borrower shall pay to the Administrative Agent for the account of
each Revolving Credit Lender (subject to Section 2.16(a)(iii) with respect to
Defaulting Lenders) in accordance with its Applicable Percentage, a commitment
fee in Dollars equal to the Applicable Rate times the actual daily amount by
which the Aggregate Revolving Credit Commitment exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.16. The
commitment fee with respect to the Revolving Credit Facility shall accrue at all
times during the Availability Period with respect to the Revolving Credit
Facility, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
tenth Business Day after the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the last day of the Availability Period for the Revolving Credit
Facility.
(ii)    The commitment fees set forth in clause (i) above shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by such
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(b)    Other Fees.
(i)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.


93

--------------------------------------------------------------------------------




(iii)    The Borrower shall pay to the Administrative Agent for the account of
the Revolving Credit Lenders in accordance with its Applicable Percentage, in
Dollars, an annual facility fee of $1,500,000. Such fee shall be payable the
first Business Day of each calendar year, shall be fully earned when paid and
shall not be refundable for any reason whatsoever, provided that the facility
fee for the calendar year in which the Revolving Credit Facility Maturity Date
is set to occur shall be prorated in accordance with Section 2.10 (Computation
of Interest and Fees) for the actual number of days to elapse until such
Maturity Date.
(iv)    The Borrower shall pay to the Administrative Agent for the account of
each Revolving Credit Lender in accordance with its Applicable Percentage, in
Dollars, a deferred facility fee equal to a percentage per annum of 2.50%
oftimes the portion of theactual daily amount Revolving Credit Facility held by
such Lender as of the date of payment of such fee (the “Deferred Facility Fee”),
provided that such percentage shall be decreased by 0.50% upon the occurrence of
each Deferred Facility Fee Decrease Event, up to an aggregate decrease of 1.50%.
Commencing upon the occurrence of the Recapitalization Transaction, the Deferred
Facility Fee shall accrue at all times during the Availability Period with
respect to the Revolving Credit Facilityuntil the Amendment No. 20 Effective
Date, including at any such time during which one or more of the conditions in
Article IV is not met, and shall be fully earned when accrued, shall not be
refundable for any reason whatsoever and shall be payable on the last day of the
Availability Period with respect to the Revolving Credit Facility. For the
avoidance of doubt, the Deferred Facility Fee set forth in this clause (iv)
shall be in addition to the facility fee set forth in clause (iii) above.
(v)    The Borrower agrees to pay original issue discount to the Administrative
Agent for the account of (A) each Tranche A-1 Term Loan Lender on the date of
each Tranche A-1 Term Loan Borrowing in an aggregate amount equal to 10.0% of
the gross cash proceeds of the Tranche A-1 Term Loan received by the Borrower on
the date of such Term Loan Borrowing; and (B) each Tranche A-3 Term Loan Lender
on the date of the Tranche A-3 Term Loan Borrowing in an aggregate amount equal
to 3.2% of the gross cash proceeds of the Tranche A-3 Term Loan received by the
Borrower on the date of such Term Loan Borrowing (“OID”).
(vi)    The Borrower shall pay to the Administrative Agent for the account of
each Revolving Credit Lender in accordance with its Applicable Percentage, in
Dollars, deferred ticking fees equal to a percentage of 1.00% of the portion of
the Revolving Credit Facility held by such Lender as of the date of payment of
such fees (the “Deferred Ticking Fees”). Until the occurrence of the Revolving
Credit Facility TerminationAmendment No. 20 Effective Date, including at any
time during which one or more of the conditions in Article IV is not met, the
Deferred Ticking Fees shall be fully earned on December 15, 2019 and on the 15th
day of each succeeding calendar month thereafter, shall not be refundable for
any reason whatsoever and shall be payable on the earlier of (A) MarchMay 15,
2020 and (B) the last day of the Availability Period with respect to the
Revolving Credit Facility. For


94

--------------------------------------------------------------------------------




the avoidance of doubt, the Deferred Ticking Fees set forth in this clause (vi)
shall be in addition to the facility fee and deferred facility fee set forth in
clauses (iii) and (iv) above.
Computation of Interest and Fees.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    [reserved].
Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Promptly after the request of any Lender to
the Borrower made through the Administrative Agent, the Borrower shall execute
and deliver to such Lender (through the Administrative Agent) a Note, which
shall evidence such Lender’s Loans to the Borrower in addition to such accounts
or records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


95

--------------------------------------------------------------------------------




Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein, except to the extent any such payment is
to be paid-in-kind pursuant to Section 2.08(d). Without limiting the generality
of the foregoing, the Administrative Agent may require that any payments due
under this Agreement be made in the United States. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent or the applicable L/C Issuer after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Revolving Credit
Lender prior to the proposed date of any Revolving Credit Borrowing of
Eurocurrency Rate Loans (or, in the case of any Revolving Credit Borrowing of
Base Rate Loans, prior to (A) 12:00 noon on the date of such Revolving Credit
Borrowing if such Revolving Credit Borrowing is to be made on a Business Day
other than the date the Administrative Agent received the applicable Committed
Loan Notice with respect to such Revolving Credit Borrowing and (B) 2:00 p.m. on
the date of such Revolving Credit Borrowing if such Revolving Credit Borrowing
is to be made on the same Business Day as the date the Administrative Agent
received the applicable Committed Loan Notice with respect to such Revolving
Credit Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Revolving Credit Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Revolving Credit Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Revolving
Credit Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing


96

--------------------------------------------------------------------------------




or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (B) in the case of a payment to be made by the Borrower,
the interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Revolving Credit Lenders or the applicable L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
L/C Issuer, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Revolving Credit Lenders or
the applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan (including funds made available to
satisfy the Term Loan Prefunding Requirement) to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other


97

--------------------------------------------------------------------------------




Lender to so make its Loan, to purchase its participation or to make its payment
under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. Subject to the application of Section 8.03 by its
terms, if at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties; provided that no payments may be made to the Term Loan Lenders pursuant
to this clause (f) until the occurrence of the Revolving Credit Facility
Termination Date.
Sharing of Payments by Lenders. Subject to the turnover provisions set forth in
Section 11.02, if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Revolving Credit Loans or Term Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Credit Loans, Term Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Revolving Credit Loans or Term Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Credit Loans,
Term Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).


98

--------------------------------------------------------------------------------




The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
Increase in Revolving Credit Commitments.
(a)    Request for Increase. The Borrower may, from time to time (other than
during the Relief Period, during which time, notwithstanding anything to the
contrary in this Agreement, no increase pursuant to this Section 2.14 may be
requested or consummated), request by written notice to the Administrative Agent
one or more increases in the Revolving Credit Facility (each, a “Revolving
Credit Increase”); provided that (i) the principal amount for all such Revolving
Credit Increases, in the aggregate, since the Closing Date (including the then
requested Revolving Credit Increase) shall not exceed the sum (with utilization
being determined by the Borrower subject to the limits provided herein) of (x)
$200,000,000 plus (y) a principal amount such that, after giving effect to such
proposed Revolving Credit Increase (measured assuming the entire principal
amount of any proposed Revolving Credit Increase being incurred pursuant to this
clause (y) is fully drawn), any repayment of other Indebtedness in connection
therewith and any other appropriate pro forma adjustment events, the Senior
Leverage Ratio is not greater than 2.00 to 1.00; (ii) any such request shall be
in a minimum amount of $10,000,000 (or a lesser amount in the event such amount
represents all remaining availability under this Section) and the Borrower may
make a maximum of five such requests (excluding any requests that are not
consummated); (iii) no Revolving Credit Increase shall increase the Swing Line
Sublimit without the consent of the Swing Line Lender; (iv) any Revolving Credit
Increase may, at the request of the Borrower, be available for the issuance of
Letters of Credit within the limits of the L/C Issuer Sublimits; and (v) each
Revolving Credit Increase shall constitute Obligations hereunder and shall be
guaranteed and secured pursuant to the Guaranty, Collateral Agreement and the
other Security Instruments on a pari passu basis with the other Obligations
hereunder.
(b)    Process for Increase. Revolving Credit Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 2.14 and otherwise on terms reasonably acceptable to the
Borrower and the Administrative Agent, or by any other Person that qualifies as
an Eligible Assignee (each such other Person, an “Additional Lender”) pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided that (i) the Administrative Agent shall have
consented (in each case, such consent not to be unreasonably withheld, delayed
or conditioned) to each proposed Additional Lender providing such Revolving
Credit Increase to the extent the Administrative Agent would be required to
consent to an assignment to such Additional Lender pursuant to Section
10.06(b)(iii) and (ii) each L/C Issuer and the Swing Line Lender shall have
consented to each such Lender or proposed


99

--------------------------------------------------------------------------------




Additional Lender providing such Revolving Credit Increase if such consent by
the L/C Issuers or the Swing Line Lender, as the case may be, would be required
under Section 10.06(b)(iii) for an assignment of Revolving Credit Loans or
Commitments to such Lender or proposed Additional Lender; provided further that
the Borrower shall not be required to offer or accept commitments from existing
Lenders for any Revolving Credit Increase. No Lender shall have any obligation
to increase its Revolving Credit Commitment pursuant to a request for a
Revolving Credit Increase, and no consent of any Lender, other than the Lenders
agreeing to provide any portion of a Revolving Credit Increase, shall be
required to effectuate such Revolving Credit Increase.
(c)    Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date of any Revolving Credit Increase (the
“Increase Effective Date”). The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such Revolving Credit
Increase and the Increase Effective Date.
(d)    Conditions.
(i)    As a condition precedent to each Revolving Credit Increase, the Borrower
shall deliver to the Administrative Agent a certificate of the Borrower and, if
reasonably determined by the Administrative Agent to be necessary or desirable
under applicable Requirements of Law with respect to the Loan Documents of a
Guarantor, of each such Guarantor, dated as of the Increase Effective Date,
signed by a Responsible Officer of the Borrower or each such Guarantor, as
applicable, and (A) certifying and attaching the resolutions adopted by the
Borrower or such Guarantor approving or consenting to such Revolving Credit
Increase (which, with respect to any such Loan Party, may, if applicable, be the
resolutions entered into by such Loan Party in connection with the incurrence of
the Obligations on the Closing Date) and (B) certifying that (1) both before and
immediately after giving effect to such Revolving Credit Increase, as of the
Increase Effective Date no Default or Event of Default shall exist and be
continuing, (2) immediately after giving effect to such Revolving Credit
Increase, as of the Increase Effective Date the Borrower shall be in pro forma
compliance (after giving effect to the incurrence of such Revolving Credit
Increase and the use of proceeds thereof) with each of the financial covenants
contained in Section 7.16 and (3) the representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) as of such earlier date, and except that for purposes of this clause
(i)(B)(3), the representations and warranties contained in Sections 5.04(a) and
(b) shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a)


100

--------------------------------------------------------------------------------




and (b), respectively. In addition, as a condition precedent to each Revolving
Credit Increase, the Borrower shall deliver or cause to be delivered such other
officer’s certificates, Organization Documents and legal opinions of the type
delivered on the Closing Date as are reasonably requested by, and in form and
substance reasonably satisfactory to, the Administrative Agent.
(ii)    Each Revolving Credit Increase shall have the same terms as the
outstanding Revolving Credit Loans and be part of the existing Revolving Credit
Facility hereunder. Upon each Revolving Credit Increase (x) each Lender having a
Commitment immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Revolving Credit Increase (each, a “Revolving Credit Increase Lender”) in
respect of such increase, and each such Revolving Credit Increase Lender will
automatically and without further act be deemed to have assumed a portion of
such Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
participations hereunder in (1) Letters of Credit and (2) Swing Line Loans,
will, in each case, equal each Lender’s Applicable Percentage (after giving
effect to such increase in the Revolving Credit Facility) and (y) if, on the
date of such increase there are any Revolving Credit Loans outstanding, the
Lenders shall make such payments among themselves as the Administrative Agent
may reasonably request to the extent necessary to keep the outstanding Revolving
Credit Loans ratable with any revised Applicable Percentages arising from such
Revolving Credit Increase, and the Borrower shall pay to the applicable Lenders
any amounts required to be paid pursuant to Section 3.05 in connection with such
payments among the Lenders as if such payments were effected by prepayments of
Revolving Credit Loans.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.14A    Incremental Term Loans.
(a)    Request for Increase. Subject to the consent of the Administrative Agent
in its sole discretion, the Borrower may, from time to time, request by written
notice to the Administrative Agent one or more increases to the Term Loan
Facility (each, a “Term Loan Increase”); provided that (i) the principal amount
of the Term Loan Increase shall not exceed $15,000,000; and (ii) any such
request shall be in a minimum amount of $5,000,000 (or a lesser amount in the
event such amount represents all remaining availability under this Section) and
the Borrower may make a maximum of three such requests (excluding any requests
that are not consummated); and (iii) each Term Loan Increase shall constitute
Obligations hereunder and shall be guaranteed and secured pursuant to the
Guaranty, Collateral Agreement and the other Security Instruments on a pari
passu basis with the other Obligations hereunder, subject to any subordination
terms set forth herein. It is expressly understood that the Term Loan Increase
has not been committed to by the Administrative


101

--------------------------------------------------------------------------------




Agent or any Term Loan Lender and the decision as to whether to agree to any
such request may be made by each Term Loan Lender in its sole discretion.
(b)    Process for Increase. Any Term Loan Increase may be provided by any
Person that qualifies as an Eligible Assignee of Term Loans (each such other
Person, an “Additional Term Lender”) pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent, which joinder
agreement may effect amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.14A, including
the creation of a new tranche of Term Loans; provided that the Administrative
Agent shall have consented in its sole discretion to each proposed Additional
Term Lender providing such Term Loan Increase. No consent of any Lender, other
than the Lenders agreeing to provide any portion of a Term Loan Increase, shall
be required to effectuate such Term Loan Increase.
(c)    Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date of any Term Loan Increase (the “Term Loan
Increase Effective Date”). The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such Term Loan Increase and
the Term Loan Effective Date.
(d)    Conditions.
(i)    As a condition precedent to each Term Loan Increase, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower and, if
reasonably determined by the Administrative Agent to be necessary or desirable
under applicable Requirements of Law with respect to the Loan Documents of a
Guarantor, of each such Guarantor, dated as of the Term Loan Increase Effective
Date, signed by a Responsible Officer of the Borrower or each such Guarantor, as
applicable, and (A) certifying and attaching the resolutions adopted by the
Borrower or such Guarantor approving or consenting to such Term Loan Increase
(which, with respect to any such Loan Party, may, if applicable, be the
resolutions entered into by such Loan Party in connection with the incurrence of
the Obligations on the Closing Date) and (B) certifying that (1) both before and
immediately after giving effect to such Term Loan Increase, as of the Term Loan
Increase Effective Date no Default or Event of Default shall exist and be
continuing and (2) the representations and warranties of the Borrower and each
other Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects (or, with respect to
representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) on and as of the Term Loan Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects (or, with respect to representations and warranties modified
by a materiality or Material Adverse Effect standard, in all respects) as of
such earlier date, and except that for purposes of this clause (i)(B)(3), the
representations


102

--------------------------------------------------------------------------------




and warranties contained in Sections 5.04(a) and (b) shall be deemed to refer to
the most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively. In addition, as a condition precedent to each Term Loan Increase,
the Borrower shall deliver or cause to be delivered such other officer’s
certificates, Organization Documents and legal opinions of the type delivered on
the Closing Date as are reasonably requested by, and in form and substance
reasonably satisfactory to, the Administrative Agent.
(ii)    Each Term Loan Increase shall have the same terms as the outstanding
Term Loan Loans and be part of the existing Term Loan Facility hereunder.
Cash Collateral.
(a)    Certain Credit Support Events. If (i) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, (ii) the
Borrower shall be required to provide Cash Collateral pursuant to Section
8.02(c), or (iii) there shall exist a Defaulting Lender with a Revolving Credit
Commitment, the Borrower shall immediately (in the case of clause (ii) above) or
within one Business Day (in all other cases) (or such longer period of time
permitted by the Administrative Agent and the applicable L/C Issuer) following
any request by the Administrative Agent or the applicable L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iii) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines that any funds held as Cash Collateral pursuant to the preceding
sentence are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
applicable Minimum Collateral Amount as required by the preceding sentence, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such applicable Minimum Collateral Amount over
(y) the total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the applicable L/C Issuer.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing (unless otherwise agreed by the depositary)
deposit accounts at the Administrative Agent or the relevant L/C Issuer, as
applicable. To the extent provided by the Borrower, the Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the relevant L/C Issuer or to the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Revolving Credit
Lenders (including the Swing Line Lender), as applicable, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant to this Section 2.15, and in all proceeds of


103

--------------------------------------------------------------------------------




the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.15(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the applicable L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower or the relevant Defaulting Lender
will, promptly (but in any event within five Business Days) after demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s and the applicable L/C Issuer’s good faith determination
that there exists excess Cash Collateral; provided that (x) Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default (and following application as provided in this Section
2.15 may be otherwise applied in accordance with Section 8.03), and (y) the
Person providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirements of Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders,”, “Required
Term Lenders” and Section 10.01.


104

--------------------------------------------------------------------------------




(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing (unless otherwise agreed by the depositary) deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.15; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.03 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.


105

--------------------------------------------------------------------------------




(A)    No Defaulting Lender shall be entitled to receive any commitment fee or
facility fee payable under Section 2.09(a) or Section 2.09(b)(iii) or (iv) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the applicable L/C Issuer the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the non-Defaulting Lenders that are
Revolving Credit Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
Revolving Credit Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under any applicable Requirement of Law, (x) first, prepay Swing
Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender (except that during the continuance of an Event of Default,
the Borrower’s agreement shall not be required


106

--------------------------------------------------------------------------------




and the agreement of the Swing Line Lender and the L/C Issuer shall not be
necessary with respect to a Term Loan Lender), the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Taxes.
(a)    L/C Issuer. For purposes of this Section 3.01, the term “Lender” includes
any L/C Issuer and the term “Requirements of Law” includes FATCA.
(b)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Requirements of Law. If any applicable
Requirements of Law (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (f) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment made hereunder or
under any other Loan Document, then (A) the Administrative Agent shall withhold
or make such deductions as are determined in the good faith discretion of the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (f) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by


107

--------------------------------------------------------------------------------




the applicable Loan Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction for Indemnified Taxes been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Requirements of Law other than the Code to withhold or deduct any
Taxes from any payment made hereunder or under any other Loan Document, then (A)
such Loan Party or the Administrative Agent, as required by such Requirements of
Law as determined in the good faith discretion of such Loan Party or the
Administrative Agent (as applicable), shall withhold or make such deductions as
are determined by it to be required based upon the information and documentation
it has received pursuant to subsection (f) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Requirements of Law, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Requirements of Law, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction for Indemnified Taxes been made.
(c)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)    Tax Indemnifications. (i) Each of the Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability (setting forth in reasonable detail the
basis and calculation of such payment or liability) delivered to the Borrower by
a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, the Loan Parties are not indemnifying any Person for
Excluded Taxes, except to the extent provided in the immediately succeeding
sentence. Each of the Loan Parties shall jointly and severally indemnify the
Administrative Agent, within 10 days after demand therefor, for any amount which
a Lender


108

--------------------------------------------------------------------------------




for any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(d)(ii) below. Upon making such payment to the
Administrative Agent, the Borrower shall be subrogated to the rights of the
Administrative Agent pursuant to Section 3.01(d)(ii) below against the
applicable defaulting Lender (other than the right of set off pursuant to the
last sentence of Section 3.01(d)(ii)).
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).
(e)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Requirements of Law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.
(f)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other


109

--------------------------------------------------------------------------------




documentation prescribed by Requirements of Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), and the
Administrative Agent shall deliver to the Borrower on or prior to the date it
becomes the Administrative Agent under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), properly completed and
executed originals of IRS Form W-9 certifying that such Lender (or the
Administrative Agent, as applicable) is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, properly completed and executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, properly completed and executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(II)
properly completed and executed originals of IRS Form W-8ECI;



110

--------------------------------------------------------------------------------




(III)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is neither a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, nor a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
properly completed and executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(IV)
to the extent a Foreign Lender is not the beneficial owner, properly completed
and executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and executed originals of any other form prescribed
by applicable Requirements of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Requirements of Law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by


111

--------------------------------------------------------------------------------




applicable Requirements of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
Illegality. If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate, or to
determine or charge interest rates based upon the Eurocurrency


112

--------------------------------------------------------------------------------




Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (a) any obligation of such Lender to
make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.
Inability to Determine Rates.
(a)     If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurocurrency Rate Loan or (B)(x) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or in connection with an existing or
proposed Base Rate Loan and (y) the circumstances described in Section
3.03(c)(i) do not apply (in each case with respect to this clause (a), “Impacted
Loans”), or (ii) the Required Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required


113

--------------------------------------------------------------------------------




Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Revolving Credit Borrowing of Base Rate Loans in
the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, with the consent of the Borrower and in consultation with the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this Section, (2) the Administrative Agent or the affected Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii) syndicated loans in the U.S. market currently being executed, or that
include language similar to that contained in this Section, are being executed
or amended (as applicable) to incorporate or adopt a new benchmark interest rate
to replace LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including


114

--------------------------------------------------------------------------------




any mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
For the purposes hereof, “LIBOR Screen Rate” means the LIBOR quote on the
applicable screen page the Administrative Agent designates to determine LIBOR
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time).
For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower).


115

--------------------------------------------------------------------------------




Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or continuing or maintaining any Loan the
interest on which is determined by reference to the Eurocurrency Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.


116

--------------------------------------------------------------------------------




(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice, provided that, with respect to
interest payable on any Interest Payment Date, the Borrower shall not be
required to compensate a Lender pursuant to the foregoing provisions of this
Section 3.04(e) for any reserves (or analogous amount) suffered by such Lender
more than four months prior to such Interest Payment Date.


117

--------------------------------------------------------------------------------




Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
(c)    any failure by the Borrower to make payment of any drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, or from fees payable to terminate
the deposits from which such funds were obtained, but excluding any loss of
profits or margin. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing. A certificate of a
Lender setting forth the amount of any such loss, cost or expense provided for
in this Section and delivered to the Borrower shall be conclusive absent
manifest error.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
Mitigation Obligations. Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any Indemnified Taxes or
any additional amount to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise


118

--------------------------------------------------------------------------------




be disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
Survival. All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.
No Payment to Term Loan Lenders. Notwithstanding the above, until the occurrence
of the Revolving Credit Facility Termination Date, no amounts (or portion
thereof) owing pursuant to this Article III shall be paid to any Term Loan
Lender or Affiliate thereof (and no Default or Event of Default shall occur as a
result of such non-payment), provided that such amounts may accrue.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Conditions of Execution Date. The effectiveness of this Agreement and the
occurrence of the Execution Date are subject to the Administrative Agent’s
receipt of the following, each of which shall be originals, telecopies or
electronic images (e.g., “pdf” or “tif”) (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower (to the extent applicable), each dated the Execution Date (or, in the
case of certificates of governmental officials, a recent date before the
Execution Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:
(a)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(b)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(c)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement;
(d)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing and in good standing in its
jurisdiction of organization;
(e)    a favorable opinion of (A) Baker Botts L.L.P., counsel to the Borrower
and (B) Andre Hall, internal counsel to the Borrower, in each case addressed to
the Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders and addressing such
matters concerning the Borrower and the Loan Documents to be provided on or
prior to the Execution Date as the Required Lenders may reasonably request;


119

--------------------------------------------------------------------------------




(f)    a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by the Borrower and the validity
against the Borrower of this Agreement, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
(g)    a certificate of the chief financial officer or treasurer of the Borrower
certifying that as of the Execution Date (A) all of the representations and
warranties in this Agreement (other than those that speak solely to a date after
the Execution Date, including the Closing Date) are true and correct in all
material respects (or, to the extent any such representation and warranty is
modified by a materiality or Material Adverse Effect standard, in all respects)
as of such date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (or, to the extent any such representation and
warranty is modified by a materiality or Material Adverse Effect standard, in
all respects) as of such earlier date) and (B) no Default shall exist, or would
result from the occurrence of the Execution Date (determined as if each
provision of Section 8.01 applied on the Execution Date, other than Section
8.01(d) (solely with respect to Articles VI and VII) and Section 8.01(i));
(h)    such documentation and other information as has been reasonably requested
by the Administrative Agent or any Lender prior to the Execution Date with
respect to the Loan Parties in connection with the provisions of Sections 6.10
and 6.11 hereof;
(i)    the Projections; and
(j)    the Form 10, along with any amendments or additions thereto, or
modifications thereof, in each case effectuated prior to the Execution Date,
which shall include the three years of audited financial statements and any
unaudited quarterly financial statements required thereby (and, to the extent
not otherwise required to be included in the Form 10, unaudited financial
statements of the Borrower and its Subsidiaries for any fiscal quarter ending
after December 31, 2014 and at least 45 days prior to the Execution Date).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Execution Date
specifying its objection thereto.
Conditions of Closing Date. The occurrence of the Closing Date and the
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder, are each subject to satisfaction of the following
conditions precedent:


120

--------------------------------------------------------------------------------




(a)    The Administrative Agent’s receipt of the following (to the extent not
previously delivered in connection with the Execution Date), each of which shall
be originals, telecopies or electronic images (e.g., “pdf” or “tif”) (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party (to the extent applicable), each
dated the Closing Date (or, in the case of (x) certificates of governmental
officials, a recent date before the Closing Date and (y) documents previously
delivered pursuant to Section 4.01, the date of the prior delivery thereof) and
each in form and substance reasonably satisfactory to the Administrative Agent
and each of the Lenders:
(i)    executed counterparts of the Guaranty, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    executed counterparts of each Security Instrument to be entered into by
any Loan Party on or prior to the Closing Date, duly executed by each Loan Party
party thereto, together with:
(A)    certificates representing the certificated Pledged Interests pledged
under the Collateral Agreement, and accompanied by undated stock or other
transfer powers executed in blank,
(B)    proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Collateral Agreement, covering the Collateral described therein,
(C)    completed requests for information, dated on or before the Closing Date,
listing all effective financing statements filed in the jurisdictions referred
to in clause (B) above that name any Loan Party as debtor, together with copies
of such financing statements, and
(D)    evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Instruments to be entered into on the Closing
Date, or that have been entered into prior to the Closing Date, that the
Administrative Agent may deem necessary or desirable in order to perfect, or to
confirm or continue the prior perfection of, the Liens created thereby
(including receipt of duly executed payoff letters and UCC-3 termination
statements, if any), and
(E)    such Intellectual Property Security Agreements as the Administrative
Agent may deem necessary or desirable in order to perfect, or provide notice of,
the Liens created under the Collateral Agreement in intellectual property
Collateral, in form appropriate for filing with the United States Patent and
Trademark Office or the United States Copyright Office;
(iii)    with respect to each Mortgaged Property described in clause (a) of such
definition, except to the extent the matters set forth in clauses (A), (B), (C)
or (F) below are


121

--------------------------------------------------------------------------------




waived by the Administrative Agent (in which case Section 6.27 shall apply to
any such matters that are so waived), each of the following:
(A)    evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create, confirm or continue a valid first and
subsisting Lien on the property described therein in favor of the Administrative
Agent for the benefit of the Secured Parties, excepting only Liens permitted
under the Loan Documents, and that all filing, documentary, stamp, intangible
and recording taxes and fees have been paid (or the Borrower has made
arrangements satisfactory to the Administrative Agent for payment thereof),
(B)    fully paid American Land Title Association Lender’s Extended Coverage
title insurance policy (or policies) (the “Mortgagee Policies”) or marked up
unconditional binder for such insurance, in each case with endorsements and in
amounts acceptable to the Administrative Agent, issued, coinsured and reinsured
by title insurers acceptable to the Administrative Agent, insuring the Mortgages
to be valid first and subsisting Liens on the property described therein, free
and clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Liens permitted under the
Loan Documents,
(C)    evidence that all premiums in respect of the Mortgagee Policies have been
paid (or the Borrower has made arrangements satisfactory to the Administrative
Agent for payment thereof),
(D)    a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto),
(E)    evidence satisfactory to each Lender of flood insurance as may be
required to comply with the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Biggert-Waters Flood Insurance Act of 2012, and
(F)    evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens
(excepting only Liens permitted under the Loan Documents) on the property
described in the Mortgages has been taken;
(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer


122

--------------------------------------------------------------------------------




thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party;
(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing and in good standing in its
jurisdiction of organization;
(vi)    a favorable opinion of (A) Baker Botts L.L.P., counsel to the Loan
Parties, (B) Andre Hall, internal counsel to the Borrower, (C) Vorys, Sater,
Seymour and Pease LLP, local Ohio counsel to certain of the Loan Parties, (D)
Jones, Walker, Waechter, Poitevent, Carrère & Denègre L.L.P., local Mississippi
counsel to certain of the Loan Parties, (E) Beck, Chaet, Bamberger & Polsky,
S.C., local Wisconsin counsel to certain of the Loan Parties and (F) K&L Gates,
LLP, local Pennsylvania counsel to certain of the Loan Parties, in each case
addressed to the Administrative Agent and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders and
addressing such matters concerning the Loan Parties, this Agreement and the Loan
Documents to be executed on the Closing Date as the Required Lenders may
reasonably request;
(vii)    a certificate of a Responsible Officer of the Borrower (A) either (x)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by each Loan Party and the validity
against each Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (y)
stating that no such consents, licenses or approvals are so required and (B)
either (x) attaching copies of any amendments, additions or modifications to the
Form 10 effectuated on or after the Execution Date through and including the
Closing Date, provided that the Form 10 shall not have been altered, amended,
supplemented or otherwise modified (or the information provided thereby) from
the Form 10 provided on or prior to the Execution Date in any manner that could
reasonably be expected to be adverse to any material interest of the
Administrative Agent or the Lenders (unless approved by the Required Lenders,
notwithstanding the provisions of Section 10.01 to the contrary, such approval
not to be unreasonably conditioned, withheld or delayed) or (y) stating that no
amendments, additions or modifications to the Form 10 have been effectuated on
or after the Execution Date;
(viii)    a certificate of the chief financial officer or the treasurer of the
Borrower, certifying that (A) as of the last day of the most recently ended
Fiscal Quarter (but at least 45 days prior to the Closing Date) or Fiscal Year
(but at least 90 days prior to the Closing Date), the Borrower is in compliance
with the financial covenants in Section 7.16 after giving pro forma effect to
the incurrence and repayment of Indebtedness on the Closing Date (and providing
such backup evidence as may reasonably be requested), (B) the Securities and
Exchange Commission has declared the Form 10 effective and that no stop orders
relating to the Spinoff or other restrictions that would otherwise prohibit or
enjoin the occurrence of the Spinoff shall be in existence, (C) the conditions
specified in Sections


123

--------------------------------------------------------------------------------




4.03(a) and (b) (with satisfaction of Section 4.03(b) determined as if each
provision of Section 8.01, other than Section 8.01(d) (solely with respect to
Articles VI and VII) and Section 8.01(i), applied on and after the Execution
Date) have been satisfied and (D) that there has been no event or circumstance
since December 31, 2014 that has had or would be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect;
(ix)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance or other appropriate documentation, naming the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
or loss payee, as the case may be, under all insurance policies (including flood
insurance policies) maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral;
(x)    such documentation and other information as has been reasonably requested
by the Administrative Agent or any Lender prior to the Closing Date with respect
to the Loan Parties in connection with the provisions of Sections 6.10 hereof;
(xi)    unaudited consolidated financial statements of the Borrower and its
Subsidiaries for each fiscal quarter ended after the date of the filing of the
Form 10 and at least 45 days prior to the Closing Date;
(xii)    a certificate signed by a person that would (if BWC were a Loan Party)
be a Responsible Officer of BWC certifying that attached thereto is a true and
correct copy of the resolutions of BWC approved and entered into with respect to
the approval of the Spinoff, and stating that such resolutions have not been
amended, altered or otherwise modified since the date thereof (or attaching any
such amendment, alternation or other modification);
(xiii)    evidence that the Existing Credit Agreement has been, or substantially
concurrently with the Closing Date is being, terminated, all Indebtedness in
respect of the Existing Credit Agreement has been, or substantially concurrently
with the Closing Date is being, repaid (other than letters of credit thereunder
that are being deemed issued under this Agreement or the Remainco Credit
Facilities), and all Liens, if any, securing any such repaid and terminated
Indebtedness have been or substantially concurrently with the Closing Date are
being released; and
(xiv)    evidence that the Remainco Credit Facilities have been, or
substantially concurrently with the Closing Date are being, entered into by BWC
and certain of its Subsidiaries.
(b)    The Execution Date shall have occurred.
(c)    The Administrative Agent and the Lenders shall have received satisfactory
evidence that as of the Closing Date (i) the Borrower is a direct, wholly-owned
subsidiary of BWC (unless the Spinoff has occurred or is occurring substantially
simultaneously therewith), (ii) BWPGG is a


124

--------------------------------------------------------------------------------




wholly-owned direct or indirect subsidiary of the Borrower, and (iii)
substantially all of the subsidiaries of BWPGG (other than Babcock & Wilcox
Canada, Ltd. and its subsidiary Intech International, Inc.) are direct or
indirect subsidiaries of BWPGG.
(d)    The Closing Date shall have occurred on or prior to September 1, 2015.
(e)    (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid, in each case pursuant to the Fee Letters.
(f)    Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable out-of-pocket fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least two Business Days prior to
the Closing Date (with reasonable and customary supporting documentation), plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
Conditions to Revolving Credit Extensions. The obligation of each Revolving
Credit Lender, L/C Issuer or Swing Line Lender to honor any Request for Credit
Extension with respect to the Revolving Credit Facility (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans), including the initial Credit Extension
on the Closing Date is subject to the following conditions precedent:
(a)    The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, with respect to
representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) as of such earlier date, and except that for purposes of this Section
4.03, the representations and warranties contained in subsections (a) and (b) of
Section 5.04 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.


125

--------------------------------------------------------------------------------




(b)    No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)    In the case of an L/C Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the applicable L/C
Issuer would make it impracticable for such L/C Credit Extension to be
denominated in the relevant Alternative Currency.
(e)    (i) The Borrower shall be in pro forma compliance with the Senior
Leverage Ratio level in effect for the Fiscal Quarter most recently tested
calculated as if such Credit Extension had occurred on the first day of the four
full Fiscal Quarters ending on or prior to such day for which the financial
statements and certificates required by Section 6.01(a) or 6.01(b) have been
delivered (including pro forma application of the proceeds of such Credit
Extension) as of the date of such Request for Credit Extension, (ii) no Trigger
Event would result from such Credit Extension (including pro forma application
of the proceeds of such Credit Extension) and no Repayment Deadline exists and
(iii) Liquidity, as of the Business Day immediately prior to each of (x) the
date of the applicable Committed Loan Notice and (y) the proposed date of the
Credit Extension (which may be confirmed by electronic mail notice), shall not
be, after giving pro forma effect to the application of proceeds of the good
faith intended use of such Credit Extension, less than $30,000,000.
(f)    The Term Loan Prefunding Requirement shall have been satisfied in an
amount equal to the principal amount of Revolving Credit Loans to be borrowed on
such date; provided that the condition specified in this condition (f) shall
only apply to Requests for Credit Extension of Revolving Credit Loans the
requested date of which is during the period (x) commencing after the occurrence
of the Initial Tranche A Term Loan Funding and (y) ending on the last day of the
Availability Period with respect to the Term Loan Facility.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower (or with respect to a Letter of Credit
Application, any Permitted L/C Party) shall be deemed to be a representation and
warranty of the Borrower that the conditions specified in Sections 4.03(a), (b)
and (e) have been satisfied on and as of the date of the applicable Credit
Extension.
Conditions to the Initial Tranche A Term Loan Funding. The obligation of each
Tranche A-1 Term Loan Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) with respect to the Initial
Tranche A Term Loan Funding is subject to the following conditions precedent:


126

--------------------------------------------------------------------------------




(a)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
(b)    The consummation of an Asset Sale pursuant to Section 7.04(p).
Conditions to Incremental Tranche A Term Loan Fundings. The obligation of each
Tranche A-1 Term Loan Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) with respect to an
Incremental Tranche A Term Loan Funding is subject to the following conditions
precedent:
(a)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
(b)    The Revolving Credit Lenders shall concurrently make Revolving Credit
Loans to the Borrower in accordance with the Funding Ratio; provided that, for
the avoidance of doubt, this clause (b) shall not serve as any excuse or defense
for any Term Loan Lender failing to satisfy the Term Loan Prefunding
Requirement.
Conditions to Tranche A-2 Term Loan Borrowing. The obligation of each Tranche
A-2 Term Loan Lender to honor the Tranche A-2 Term Loan Borrowing is subject to
the following condition precedent:
(a)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Conditions to Tranche A-3 Term Loan Borrowing. The obligation of each Tranche
A-3 Term Loan Lender to honor the Tranche A-3 Term Loan Borrowing is subject to
the following condition precedent:
(a)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Conditions to Tranche A-4 Term Loan Borrowing. The obligation of each Tranche
A-4 Term Loan Lender to honor the Tranche A-4 Term Loan Borrowing is subject to
the following condition precedent:
(a)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Conditions to Tranche A-5 Term Loan Borrowing. A deemed Tranche A-5 Term Loan
Borrowing is subject to the following condition precedent:
(a)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
ARTICLE V
REPRESENTATIONS AND WARRANTIES


127

--------------------------------------------------------------------------------




To induce the Revolving Credit Lenders, the L/C Issuers and the Administrative
Agent to enter into this Agreement, the Borrower represents and warrants each of
the following to the Revolving Credit Lenders, the L/C Issuers and the
Administrative Agent (and after the Revolving Credit Facility Termination Date,
the Term Loan Lenders), on and as of the Execution Date (other than those
representations and warranties that speak solely to a date after the Execution
Date or to a document or agreement executed after the Execution Date), on and as
of the Closing Date and the making of Credit Extensions on the Closing Date and
on and as of each date as required by Section 4.03 or on any other date required
by any Loan Document (with references in this Article V (other than Sections
5.03, 5.04 and 5.05) to “Subsidiaries” to exclude Captive Insurance
Subsidiaries):
Corporate Existence, Compliance with Law. Each of the Borrower and the
Borrower’s Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign corporation and in good standing under the
laws of each jurisdiction where such qualification is necessary, except where
the failure to be so qualified or in good standing would not have a Material
Adverse Effect, (c) has all requisite corporate or other organizational power
and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not, in the aggregate,
have a Material Adverse Effect and (f) has all necessary licenses, permits,
consents or approvals from or by, has made all necessary filings with, and has
given all necessary notices to, each Governmental Authority having jurisdiction,
to the extent required for such ownership, operation and conduct, except for
licenses, permits, consents, approvals, filings or notices that can be obtained
or made by the taking of ministerial action to secure the grant or transfer
thereof or the failure of which to obtain or make would not, in the aggregate,
have a Material Adverse Effect.
Corporate Power; Authorization; Enforceable Obligations.
(a)    The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:
(i)    are within such Loan Party’s corporate, limited liability company,
partnership or other organizational powers;
(ii)    have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required;
(iii)    do not and will not (A) contravene such Loan Party’s or any of its
Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the FRB), or any order or decree of any Governmental Authority or
arbitrator applicable to such Loan Party, (C) conflict with or result in the
breach of, or constitute a default under, or result in or permit the termination
or acceleration of, any lawful Contractual Obligation of such Loan Party or any
of its


128

--------------------------------------------------------------------------------




Subsidiaries, other than in the case of this clause (C) any such conflict,
breach, default, termination or acceleration that could not reasonably be
expected to have a Material Adverse Effect, or (D) result in the creation or
imposition of any Lien upon any property of such Loan Party or any of its
Subsidiaries, other than those in favor of the Secured Parties pursuant to the
Security Instruments; and
(iv)    do not require the consent of, authorization by, approval of, notice to,
or filing or registration with, any Governmental Authority or any other Person,
other than (A) routine tax filings, of which the failure to so file will not
result in any Loan Document being unenforceable against, or the performance of
any Loan Document being impaired in any way with respect to, any Loan Party, (B)
those listed on Schedule 5.02 or that have been or will be, prior to the Closing
Date, obtained or made, copies of which have been or will be delivered to the
Administrative Agent pursuant to Section 4.02, and each of which on the Closing
Date will be in full force and effect and, (C) with respect to the Collateral,
filings required to perfect the Liens created by the Security Instruments.
(b)    This Agreement has been, and each of the other Loan Documents will have
been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party who is a party thereto. This Agreement
is, and the other Loan Documents will be, when delivered, the legal, valid and
binding obligation of each Loan Party who is a party thereto, enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
Ownership of Borrower; Subsidiaries.
(a)    All of the outstanding capital stock of the Borrower is validly issued,
fully paid and non-assessable.
(b)    Set forth on Schedule 5.03 is a complete and accurate list showing, as of
the Closing Date, all Subsidiaries of the Borrower and, as to each such
Subsidiary, the jurisdiction of its organization, the number of shares of each
class of Stock authorized (if applicable), the number outstanding on the Closing
Date, the number and percentage of the outstanding shares of each such class
owned (directly or indirectly) by the Borrower. Except as set forth on Schedule
5.03, as of the Closing Date no Stock of any Subsidiary of the Borrower is
subject to any outstanding option, warrant, right of conversion or purchase of
any similar right. Except as set forth on Schedule 5.03, as of the Closing Date
all of the outstanding Stock of each Subsidiary of the Borrower owned (directly
or indirectly) by the Borrower has been validly issued, is fully paid and
non-assessable (to the extent applicable) and is owned by the Borrower or a
Subsidiary of the Borrower, free and clear of all Liens (other than the Lien in
favor of the Secured Parties created pursuant to the Security Instruments),
options, warrants, rights of conversion or purchase or any similar rights.
Except as set forth on Schedule 5.03, as of the Closing Date neither the
Borrower nor any such Subsidiary is


129

--------------------------------------------------------------------------------




a party to, or has knowledge of, any agreement restricting the transfer or
hypothecation of any Stock of any such Subsidiary, other than the Loan Documents
and, with respect to any Subsidiary that is not a Wholly-Owned Subsidiary, the
Constituent Documents of such Subsidiary. The Borrower does not own or hold,
directly or indirectly, any Stock of any Person other than such Subsidiaries and
Investments permitted by Section 7.03.
Financial Statements.
(a)    The interim unaudited financial statements for the Borrower and its
Subsidiaries for the most-recently ended Fiscal Quarter, copies of which have
been furnished to each Lender, fairly present in all material respects, subject
to the absence of footnote disclosure and normal recurring year-end audit
adjustments, the consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the consolidated results of the operations of
the Borrower and its Subsidiaries for the period ended on such dates, all in
conformity with GAAP.
(b)    The audited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the Fiscal Year ended December 31, 2014, and the
related statements of income and cash flows of the Borrower and its Subsidiaries
for such Fiscal Year, copies of which have been furnished to each Lender, (i)
were prepared in conformity with GAAP and (ii) fairly present in all material
respects, the consolidated financial condition of the Borrower and its
Subsidiaries as at the date indicated and the consolidated results of their
operations and cash flow for the period indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
the Borrower’s Accountants shall concur and that shall have been disclosed in
the notes to the financial statements).
(c)    Except as set forth on Schedule 5.04, neither the Borrower nor any of its
Subsidiaries has, as of the Closing Date, any material obligation, contingent
liability or liability for taxes, long-term leases (other than operating leases)
or unusual forward or long-term commitment that is not reflected in the
financial statements referred to in clause (b) above and not otherwise permitted
by this Agreement.
(d)    The Projections have been prepared by the Borrower taking into
consideration past operations of its business, and reflect projections for the
period beginning approximately January 1, 2015 and ending approximately December
31, 2019 on a Fiscal Year by Fiscal Year basis. The Projections are based upon
estimates and assumptions stated therein, all of which the Borrower believes, as
of the Closing Date, to be reasonable in light of current conditions and current
facts known to the Borrower (other than any necessary adjustments due to fees
payable in accordance herewith) and, as of the Closing Date, reflect the
Borrower’s good faith estimates of the future financial performance of the
Borrower and its Subsidiaries and of the other information projected therein for
the periods set forth therein.


130

--------------------------------------------------------------------------------




Material Adverse Change. Except as a result of the Vølund Projects which are the
subject of the Vølund Projects Settlements and the Borrower or its Subsidiaries’
entry into and performance of its obligations under the Vølund Projects
Settlements, since December 31, 2014, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to result in a Material Adverse Effect.
Solvency. Both before and after giving effect to (a) the Credit Extensions to be
made or extended on the Closing Date or such other date as Credit Extensions
requested hereunder are made or extended, (b) the disbursement of the proceeds
of such Loans pursuant to the instructions of the Borrower, (c) the consummation
of the transactions contemplated hereby and (d) the payment and accrual of all
transaction costs in connection with the foregoing, the Loan Parties, taken as a
whole, are Solvent.
Litigation. Except as set forth on Schedule 5.07, there are no pending or, to
the knowledge of the Borrower, threatened actions, investigations or proceedings
against the Borrower or any of its Subsidiaries before any court, Governmental
Authority or arbitrator other than those that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. Schedule 5.07 lists
all litigation pending against any Loan Party as of the Closing Date that, if
adversely determined, could be reasonably expected to have a Material Adverse
Effect.
Taxes. All federal income and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by the Borrower or any of
its Subsidiaries have been filed with the appropriate Governmental Authorities
in all jurisdictions in which such Tax Returns are required to be filed, all
such Tax Returns are true and correct in all material respects, and all material
taxes, charges and other impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any fine, penalty, interest,
late charge or loss may be added thereto for non-payment thereof except where
contested in good faith and by appropriate proceedings if adequate reserves
therefor have been established on the books of the Borrower or such Subsidiary
in conformity with GAAP. The Borrower and each of its Subsidiaries have withheld
and timely paid to the respective Governmental Authorities all material amounts
required to be withheld.
Full Disclosure. The Information Memorandum and any other information prepared
or furnished by or on behalf of any Loan Party and delivered to the Lenders in
writing in connection with this Agreement or the consummation of the
transactions contemplated hereunder or thereunder (in each case, taken as a
whole) does not, as of the time of delivery of such information (with respect to
the Information Memorandum, as of the Closing Date only), contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein or herein not misleading; provided that to the
extent any such information was based upon, or constituted, a forecast or
projection, such Loan Party represents only, in respect of such projection or
forecast, that it acted in good faith and utilized reasonable assumptions and
due care in the preparation of such information.
Margin Regulations. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the FRB), and no proceeds of any Credit Extension
will be used to purchase or carry any such


131

--------------------------------------------------------------------------------




margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock in contravention of Regulation T, U or X of the
FRB.
No Burdensome Restrictions; No Defaults.
(a)    Neither the Borrower nor any of its Subsidiaries (i) is a party to any
Contractual Obligation (x) the compliance with which could reasonably be
expected to have a Material Adverse Effect or (y) the performance of which by
any party thereof would result in the creation of a Lien (other than a Lien
permitted under Section 7.02) on the property or assets of any party thereof or
(ii) is subject to any charter restriction that could reasonably be expected to
have a Material Adverse Effect.
(b)    Neither the Borrower nor any of its Subsidiaries is in default under or
with respect to any Contractual Obligation owed by it, other than, in either
case, those defaults that would not reasonably be expected to have a Material
Adverse Effect.
(c)    No Default has occurred and is continuing.
Investment Company Act. None of the Borrower or any Subsidiary is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.
Use of Proceeds. Except as prohibited by Section 7.12:
(a)     the proceeds of the Revolving Credit Loans are being used by the
Borrower only (i) for working capital needs, capital expenditures, Permitted
Acquisitions, general corporate purposes and other lawful corporate purposes of
the Borrower and its Subsidiaries and (ii) to pay fees and expenses in
connection with this Agreement and the related transactions;
(b)     Letters of Credit are being solely used by the Borrower to support
warranties, bid bonds, payment or performance obligations and for other general
corporate purposes by Permitted L/C Parties and, in each case, in respect of any
Letter of Credit issued after the Amendment No. 5 Effective Date, for no other
purpose other than as permitted in Section 2.03(a)(vii);
(c)     the proceeds of the Tranche A-1 Term Loans are being used by the
Borrower only (i) for working capital needs, capital expenditures, general
corporate purposes and other lawful corporate purposes of the Borrower and its
Subsidiaries and (ii) to pay the Initial Funding Term Loan Lender Expenses;
(d)    the proceeds of the Tranche A-2 Term Loans are being used by the Borrower
only for working capital needs, capital expenditures, general corporate purposes
and other lawful corporate purposes of the Borrower and its Subsidiaries; and
(e)     the proceeds of the Tranche A-3 Term Loans are being used by the
Borrower only (i) to make payments required under the Vølund Projects
Settlements, (ii) for working capital needs and general corporate purposes of
the Borrower and its Subsidiaries, including any payments of Obligations with
respect to the Revolving Credit Facility required or permitted hereunder, and
(iii) reimbursement of the expenses of Vintage Capital Management, LLC and B.
Riley FBR, Inc. and their respective Affiliates required to be reimbursed by the
Borrower pursuant to Amendment No.


132

--------------------------------------------------------------------------------




15 and Amendment No. 16, including the 2019 Term Loan Lender Expenses, in an
amount not to exceed $650,000.650,000; and
(f) the proceeds of the Tranche A-4 Term Loans are being used by the Borrower
only (i) to repay Revolving Credit Loans, (ii) for working capital needs and
general corporate purposes of the Borrower and its Subsidiaries, including any
future payments of Obligations with respect to the Revolving Credit Facility
required or permitted hereunder, and (iii) reimbursement of the expenses of the
Tranche A-4 Term Loans Lenders and their respective Affiliates required to be
reimbursed by the Borrower pursuant to Amendment No. 20, including the 2020 Term
Loan Lender Expenses, in an amount not to exceed $20,000.
Insurance. All policies of insurance of any kind or nature currently maintained
by the Borrower or any of its Subsidiaries, including policies of fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers’ compensation and employee health and welfare insurance, are
in full force and effect and are of a nature and provide such coverage as is
sufficient and as is customarily carried by businesses of the size and character
of such Person.
Labor Matters.
(a)    There are no strikes, work stoppages, slowdowns or lockouts pending or,
to the Borrower’s knowledge, threatened against or involving the Borrower, any
of its Subsidiaries or any Guarantor, other than those that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
(b)    There are no unfair labor practices, grievances or complaints pending,
or, to the Borrower’s knowledge, threatened, against or involving the Borrower,
any of its Subsidiaries or any Guarantor, nor, to the Borrower’s knowledge, are
there any unfair labor practices, arbitrations or grievances threatened
involving the Borrower, any of its Subsidiaries or any Guarantor, other than
those that if resolved adversely to the Borrower, such Subsidiary or such
Guarantor, as applicable, would not reasonably be expected to have a Material
Adverse Effect.
ERISA.
(a)    Each Employee Benefit Plan that is intended to qualify under Section 401
of the Code (i) (x) has received a favorable determination letter, or is subject
to a favorable opinion letter, from the IRS indicating that such Employee
Benefit Plan is so qualified and any trust created under any Employee Benefit
Plan is exempt from tax under the provisions of Section 501 of the Code, (y) is
substantially similar to an “employee benefit plan” as defined in Section 3(3)
of ERISA that is, or was, sponsored, maintained, or contributed to by a former
ERISA Affiliate that received such a favorable determination letter or opinion
letter prior to the Spinoff, or (z) is the subject of an application for such a
favorable determination letter or opinion letter that is currently being
processed by the IRS, and (ii) to the knowledge of the Borrower, nothing has
occurred subsequent to the issuance of such determination or opinion letter, as
applicable, which would cause such Employee


133

--------------------------------------------------------------------------------




Benefit Plan to lose its qualified status or that would cause such trust to
become subject to tax, except where such failures could not reasonably be
expected to have a Material Adverse Effect.
(b)    Except for the Deferred PBGC Payments, the Borrower, each of its
Subsidiaries, each Guarantor and each of their respective ERISA Affiliates is in
material compliance with all applicable provisions and requirements of ERISA,
the Code and applicable Employee Benefit Plan provisions with respect to each
Employee Benefit Plan except for non-compliances that would not reasonably be
expected to have a Material Adverse Effect.
(c)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Employee Benefit Plan that could reasonably be expected to have a
Material Adverse Effect.
(d)    There has been no, nor is there reasonably expected to occur, any ERISA
Event other than those that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(e)    Except (i) to the extent required under Section 4980B of the Code or
similar state laws, and (ii) with respect to which the aggregate liability,
calculated on a FAS 106 basis as of December 31, 2014, does not exceed
$150,000,000, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) to any retired or former
employees, consultants or directors (or their dependents) of the Borrower, any
of its Subsidiaries, any Guarantor or any of their respective ERISA Affiliates.
(f)    With respect to each retirement savings scheme or arrangement mandated by
a government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by the Borrower or any of its Subsidiaries, that is not subject
to United States law (a “Foreign Plan”), except as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect:
(i)    Any employer contributions required by law or the terms of any Foreign
Government Scheme or Arrangement or any Foreign Plan have been made, or if
applicable, accrued, in accordance with normal accounting practices of the
jurisdiction in which such plan is maintained;
(ii)    The Fair Market Value of the assets of each funded Foreign Plan that is
required to be funded, or the liability of each insurer for any Foreign Plan
funded through insurance or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles of the
jurisdiction in which such plan is maintained; and


134

--------------------------------------------------------------------------------




(iii)    Each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
Environmental Matters.
(a)    The operations of the Borrower and each of its Subsidiaries have been and
are in compliance with all Environmental Laws, including obtaining and complying
with all required environmental, health and safety Permits, other than
non-compliances that, in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
(b)    None of the Borrower or any of its Subsidiaries or any Real Property
currently or, to the knowledge of the Borrower, previously owned, operated or
leased by or for the Borrower or any of its Subsidiaries is subject to any
pending or, to the knowledge of the Borrower, threatened, claim, order,
agreement, notice of violation, notice of potential liability or is the subject
of any pending or threatened proceeding or governmental investigation under or
pursuant to Environmental Laws other than those orders, agreements, notices,
proceedings or investigations that, in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
(c)    To the knowledge of the Borrower, there are no facts, circumstances or
conditions arising out of or relating to the operations or ownership of the
Borrower or of Real Property owned, operated or leased by the Borrower or any of
its Subsidiaries that are not specifically included in the financial information
furnished to the Lenders other than those that, in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
Intellectual Property. Except where the failure to do so would not, taken as a
whole, reasonably be expected to have a Material Adverse Effect, the Borrower
and its Subsidiaries own or license or otherwise have the right to use all
licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
franchises, authorizations and other intellectual property rights (including all
Intellectual Property as defined in the Collateral Agreement) that are necessary
for the operations of their respective businesses, without infringement upon or
conflict with the rights of any other Person with respect thereto. Except where
the failure to do so would not, taken as a whole, reasonably be expected to have
a Material Adverse Effect, no slogan or other advertising device, product,
process, method, substance, part or component, or other material now employed,
or now contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes upon or conflicts with any rights owned by any other Person, and no
claim or litigation regarding any of the foregoing is pending or threatened.
Title; Real Property.
(a)    Each of the Borrower and its Subsidiaries has valid and indefeasible
title to, or valid leasehold interests in, all of its material properties and
assets (including Real Property) and good title to, or valid leasehold interests
in, all material personal property, in each case that is purported to be owned
or leased by it, including those reflected on the most recent financial
statements delivered


135

--------------------------------------------------------------------------------




by the Borrower hereunder, and none of such properties and assets is subject to
any Lien, except Liens permitted under Section 7.02. The Borrower and its
Subsidiaries have received all deeds, assignments, waivers, consents,
non-disturbance and recognition or similar agreements, bills of sale and other
documents, and have duly effected all recordings, filings and other actions
necessary to establish, protect and perfect the Borrower’s and its Subsidiaries’
right, title and interest in and to all such property, other than those that
would not reasonably be expected to result in a Material Adverse Effect.
(b)    Set forth on Schedule 5.19(b) is a complete and accurate list, as of the
Closing Date, of all (i) owned Real Property located in the United States with a
reasonably estimated Fair Market Value in excess of $3,000,000 showing, as of
the Closing Date, the street address, county (or other relevant jurisdiction or
state) and the record owner thereof and (ii) leased Real Property located in the
United States with annual lease payments in excess of $1,000,000 showing, as of
the Closing Date, the street address and county (or other relevant jurisdiction
or state) thereof.
(c)    No portion of any Real Property has suffered any material damage by fire
or other casualty loss that has not heretofore been completely repaired and
restored to its original condition other than those that would not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, no portion
of any Mortgaged Property is located in a special flood hazard area as
designated by any federal Governmental Authority other than those for which
flood insurance has been provided in accordance with Section 4.02(a)(iii).
(d)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Loan Party has obtained and holds all Permits required in
respect of all Real Property and for any other property otherwise operated by or
on behalf of, or for the benefit of, such person and for the operation of each
of its businesses as presently conducted and as proposed to be conducted, (ii)
all such Permits are in full force and effect, and each Loan Party has performed
and observed all requirements of such Permits, (iii) no event has occurred that
allows or results in, or after notice or lapse of time would allow or result in,
revocation or termination by the issuer thereof or in any other impairment of
the rights of the holder of any such Permit, (iv) no such Permits contain any
restrictions, either individually or in the aggregate, that are materially
burdensome to any Loan Party, or to the operation of any of its businesses or
any property owned, leased or otherwise operated by such person, (v) each Loan
Party reasonably believes that each of its Permits will be timely renewed and
complied with, without material expense, and that any additional Permits that
may be required of such Person will be timely obtained and complied with,
without material expense and (vi) the Borrower has no knowledge or reason to
believe that any Governmental Authority is considering limiting, suspending,
revoking or renewing on materially burdensome terms any such Permit.
(e)    None of the Borrower or any of its Subsidiaries has received any notice,
or has any knowledge, of any pending, threatened or contemplated condemnation
proceeding affecting any


136

--------------------------------------------------------------------------------




Real Property or any part thereof, except those that would not reasonably be
expected to have a Material Adverse Effect.
(f)    Each of the Loan Parties, and, to the knowledge of the Borrower, each
other party thereto, has complied with all obligations under all leases of Real
Property to which it is a party other than those the failure with which to
comply would not reasonably be expected to have a Material Adverse Effect and
all such leases are legal, valid, binding and in full force and effect and are
enforceable in accordance with their terms other than those the failure of which
to so comply with the foregoing would not reasonably be expected to have a
Material Adverse Effect. No landlord Lien has been filed, and, to the knowledge
of the Borrower, no claim is being asserted, with respect to any lease payment
under any lease of Real Property other than those that would not reasonably be
expected to have a Material Adverse Effect.
(g)    There are no pending or, to the knowledge of the Borrower, proposed
special or other assessments for public improvements or otherwise affecting any
material portion of the owned Real Property, nor are there any contemplated
improvements to such owned Real Property that may result in such special or
other assessments, other than those that would not reasonably be expected to
have a Material Adverse Effect.
Security Instruments. The provisions of the Security Instruments, from and after
the Closing Date, are effective to create in favor of the Administrative Agent
for the benefit of the Secured Parties a legal, valid and enforceable first
priority Lien (subject to Liens permitted by Section 7.02) on all right, title
and interest of the respective Loan Parties in the Collateral described therein.
Except for filings completed on or prior to the Closing Date and filings and
other actions contemplated hereby and by the Security Instruments, no filing or
other action in the United States will be necessary to perfect or protect such
Liens.
OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge
of the Borrower, any director, officer, employee or agent thereof, is or is
owned or controlled by an individual or entity that is (i) listed on the List of
Specially Designated Nationals and Blocked Persons or Sectoral Sanctions
Identifications List maintained by OFAC, (ii) otherwise the subject of any
Sanctions or a Person who, under any Sanctions, the Administrative Agent, any
Lender or any L/C Issuer is prohibited from transacting business with or (iii)
in violation of any applicable Requirement of Law relating to Sanctions. No
Loan, nor the proceeds from any Loan, has or have been used, directly by the
Borrower or any of its Subsidiaries, or, to the knowledge of the Borrower, by
any recipient of those funds from the Borrower or any Subsidiary, to lend,
contribute, provide or make available by any Loan Party or any Subsidiary to
fund any activity or business in any Designated Jurisdiction if that activity or
business would violate any Sanctions, or to fund any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions, or in any other manner that, in each case, would
result in any violation by any Lender, the Arranger, the Administrative Agent,
any L/C Issuer or the Swing Line Lender of Sanctions.
Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted their
businesses in all material respects in compliance with applicable
Anti-Corruption Laws and have


137

--------------------------------------------------------------------------------




instituted and maintained policies and procedures intended to promote and
achieve compliance with such laws.
EEA Financial Institutions. No Loan Party is an EEA Financial Institution.
Budget. The Budget has been prepared in good faith based upon assumptions of the
Borrower reasonable at the time made.
ARTICLE VI
AFFIRMATIVE COVENANTS
The Borrower agrees to each of the following, (a) from and after the Closing
Date and until the Revolving Credit Facility Termination Date, with the
Revolving Credit Lenders, the L/C Issuer and the Administrative Agent (and the
Term Loan Lenders hereby agree that no Term Loan Lender shall have any right to
make requests under this Article VI, provided that the Borrower, the
Administrative Agent and the Revolving Credit Lenders agree that the Term Loan
Lenders may make requests pursuant to Section 6.10) and, (b) from and after the
Revolving Credit Facility Termination Date and thereafter as long as any
Obligation or any Commitment remains outstanding, with the Term Loan Lenders and
the Administrative Agent and, in each case, unless the Required Lenders
otherwise consent in writing (provided that those provisions under this Article
VI with which Subsidiaries of the Borrower are required to comply shall exclude
from such compliance any Captive Insurance Subsidiary):
Financial Statements. The Borrower shall furnish to the Administrative Agent
each of the following:
(a)    Quarterly Reports. Within 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year (unless such period is extended
pursuant to SEC guidelines), consolidated unaudited balance sheets as of the
close of such quarter and the related statements of income and cash flow for
such quarter and that portion of the Fiscal Year ending as of the close of such
quarter, setting forth in comparative form the figures for the corresponding
period in the prior year, in each case certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments).
(b)    Annual Reports. Within 120 days after the end of the Fiscal Year ending
December 31, 2018 and within 90 days after the end of each Fiscal Year
thereafter (unless such period is extended pursuant to SEC guidelines),
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Year and related statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Year, all prepared in conformity
with GAAP and certified, in the case of such consolidated financial statements,
without qualification as to the scope of the audit or, except with respect to
the Fiscal Years ending December 31, 2017 and December


138

--------------------------------------------------------------------------------




31, 2018 only, as to the Borrower being a going concern by the Borrower’s
Accountants, together with the report of such accounting firm stating that (i)
such financial statements fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which the Borrower’s Accountants shall
concur and that shall have been disclosed in the notes to the financial
statements) and (ii) the examination by the Borrower’s Accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards.
(c)    Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (a) or (b) above, a Compliance Certificate (i)
showing in reasonable detail the calculations used in determining the Senior
Leverage Ratio and demonstrating compliance with each of the other financial
covenants contained in Section 7.16; provided that with respect to the Fiscal
Quarter ending December 31, 2018 only, the Compliance Certificate may
demonstrate non-compliance if it certifies as to the accuracy of the
calculations therein (and such non-compliance shall not be deemed a Default or
Event of Default), and (ii) stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, stating the nature
thereof and the action which the Borrower has taken or proposes to take with
respect thereto.
(d)    Monthly Reports. Within 15 days after the end of each calendar month,
commencing with the calendar month ending October 31, 2017, (i) a consolidated
balance sheet and profit and loss statement and (ii) segment-level profit and
loss statements, in each case, relating to the most recently ended calendar
month and with commentary by management on financial and operational
performance.
The Borrower hereby acknowledges that (i) the Administrative Agent and/or one or
more of the Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on Debt Domain, IntraLinks, SyndTrak or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that the
Borrower intends to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, each Arranger, each L/C Issuer and the Lenders to treat
the Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as


139

--------------------------------------------------------------------------------




set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Collateral Reporting Requirements. The Borrower shall furnish to the
Administrative Agent each of the following:
(a)    Updated Corporate Chart. If requested by the Administrative Agent,
together with each delivery of any financial statement pursuant to Section
6.01(b), a corporate organizational chart or other equivalent list, current as
of the date of delivery, in form and substance reasonably acceptable to the
Administrative Agent and certified as true, correct and complete by a
Responsible Officer of the Borrower, setting forth, for each of the Loan
Parties, all Persons subject to Section 6.22, all Subsidiaries of any of them
and any joint venture (including Joint Ventures) entered into by any of the
foregoing, (i) its full legal name, (ii) its jurisdiction of organization and
organizational number (if any) and (iii) the number of shares of each class of
its Stock authorized (if applicable), the number outstanding as of the date of
delivery, and the number and percentage of the outstanding shares of each such
class owned (directly or indirectly) by the Borrower.
(b)    Additional Information. From time to time, statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral, all as the Administrative Agent may reasonably
request, and in reasonable detail.
(c)    Additional Filings. At any time and from time to time, upon the
reasonable written request of the Administrative Agent, and at the sole expense
of the Loan Parties, duly executed, delivered and recorded instruments and
documents for the purpose of obtaining or preserving the


140

--------------------------------------------------------------------------------




full benefits of this Agreement, each Security Instrument and each other Loan
Document and of the rights and powers herein and therein granted (and each Loan
Party shall take such further action as the Administrative Agent may reasonably
request for such purpose, including the filing of any financing or continuation
statement under the UCC or other similar Requirement of Law in effect in any
domestic jurisdiction with respect to the security interest created by the
Collateral Agreement but excluding (other than as set forth in Amendment No. 3)
(i) any filings to perfect Liens on intellectual property, other than any such
filings under the UCC or with the U.S. Patent and Trademark Office or U.S.
Copyright Office and (ii) any filings or actions in any jurisdiction outside the
United States.
The reporting requirements set forth in this Section 6.02 are in addition to,
and shall not modify and are not in replacement of, any rights and other
obligation set forth in any Loan Document (including notice and reporting
requirements) and satisfaction of the reporting obligations in this Section 6.02
shall not, by itself, operate as an update of any Schedule or any schedule of
any other Loan Document and shall not cure, or otherwise affect in any way, any
Default, including any failure of any representation or warranty of any Loan
Document to be correct in any respect when made.
Default and Certain Other Notices. Promptly and in any event within five
Business Days after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall give the Administrative Agent notice:
(a)    of the occurrence of any Default or Event of Default;
(b)    of any amendments, additions or modifications to the Form 10 effectuated
on or after the Closing Date, or of any material notices from the SEC with
respect thereto, including, without limitation, notice of the effectiveness of
the Spinoff;
(c)    of the issuance of a notice of proposed debarment or notice of proposed
suspension by a Governmental Authority or Governmental Authorities; and
(d)    of (i) management changes, (ii) reorganization and consolidation changes
with respect to Foreign Subsidiaries and (iii) changes to the Vølund Projects
Schedule.
Each notice pursuant to this Section 6.03 (other than Section 6.03(b)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein, the anticipated effect
thereof, and stating what action the Borrower has taken and proposes to take
with respect thereto. Each notice pursuant to Section 6.03(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. Any notice pursuant to this Section 6.03, if
given by telephone, shall be promptly confirmed in writing on the next Business
Day.
Litigation. Promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the commencement thereof, the Borrower shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic


141

--------------------------------------------------------------------------------




or foreign Governmental Authority or arbitrator, regarding the Borrower, any of
its Subsidiaries or any Joint Venture that (i) seeks injunctive or similar
relief that, in the reasonable judgment of the Borrower, if adversely
determined, would reasonably be expected to result in a Material Adverse Effect
or (ii) in the reasonable judgment of the Borrower would expose the Borrower,
such Subsidiary or such Joint Venture to liability in an amount aggregating
$20,000,000 (in excess of insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage) or more or that, if adversely
determined, would reasonably be expected to have a Material Adverse Effect.
Labor Relations. Promptly after a Responsible Officer of the Borrower has actual
knowledge of the same, the Borrower shall give the Administrative Agent written
notice of (a) any material labor dispute to which the Borrower, any of its
Subsidiaries, any Guarantors or any Joint Venture is a party, including any
strikes, lockouts or other material disputes relating to any of such Person’s
plants and other facilities, provided that such dispute, strike or lockout
involves a work stoppage exceeding 30 days, (b) any material Worker Adjustment
and Retraining Notification Act or related liability incurred with respect to
the closing of any plant or other facility of any such Person affecting 300 or
more employees of the Borrower and its Subsidiaries and (c) any material union
organization activity with respect to employees of the Borrower or any of its
Subsidiaries not covered by a collective bargaining agreement as of the Closing
Date.
Tax Returns. Upon the reasonable request of any Lender, through the
Administrative Agent, the Borrower shall provide copies of all federal, state,
local and foreign tax returns and reports filed by the Borrower, any of its
Subsidiaries or any Joint Venture in respect of taxes measured by income
(excluding sales, use and like taxes).
Insurance. As soon as is practicable and in any event within 90 days after the
end of each Fiscal Year, the Borrower shall furnish the Administrative Agent
with a report on the standard “Acord” form (or other form acceptable to the
Administrative Agent) outlining all material insurance coverage maintained as of
the date of such report by the Borrower and its Subsidiaries and the duration of
such coverage.
ERISA Matters. The Borrower shall furnish the Administrative Agent each of the
following:
(a)    promptly and in any event within 30 days after a Responsible Officer of
the Borrower knows, or has reason to know, that any ERISA Event has occurred
that, alone or together with any other ERISA Event, would reasonably be expected
to result in liability of the Borrower, any Subsidiary, any Guarantor and/or any
ERISA Affiliate in an aggregate amount exceeding $20,000,000, written notice
describing the nature thereof, what action the Borrower, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto, including copies of
any notices or correspondence with any Governmental Authority and, when known by
such Responsible Officer, any action taken or threatened by the IRS, the
Department of Labor or the PBGC with respect to such event;
(b)    simultaneously with the date that the Borrower, any of its Subsidiaries
or any ERISA Affiliate files with the PBGC a notice of intent to terminate any
Title IV Plan, if, at the time of such


142

--------------------------------------------------------------------------------




filing, such termination would reasonably be expected to require additional
contributions of the Borrower, any Subsidiary, any Guarantor and/or any ERISA
Affiliate in an aggregate amount exceeding $20,000,000 in order to be considered
a standard termination within the meaning of Section 4041(b) of ERISA, a copy of
each notice; and
(c)    promptly, copies of (i) each Schedule SB (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Borrower, any of its Subsidiaries,
any Guarantor or any of their respective ERISA Affiliates with the IRS with
respect to each Title IV Plan, which is requested by the Administrative Agent;
(ii) all notices received by the Borrower, any of its Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates from a Multiemployer Plan
sponsor concerning an ERISA Event that would reasonably be expected to result in
liability of the Borrower, any Subsidiary, any Guarantor and/or any ERISA
Affiliate in an aggregate amount exceeding $20,000,000; and (iii) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as the Administrative Agent shall reasonably request.
Notwithstanding the foregoing, promptly, and in any event within 60 days after a
Multiemployer Plan is certified to be in “endangered” or “critical” status
within the meaning of Code Section 432 or Section 305 of ERISA, notice of such
Multiemployer Plan’s status and a copy of such Multiemployer Plan’s most recent
funding improvement plan or rehabilitation plan, as required to be adopted under
ERISA.
Environmental Matters. The Borrower shall provide the Administrative Agent
promptly, and in any event within 10 Business Days after any Responsible Officer
of the Borrower obtains actual knowledge of any of the following, written notice
of each of the following:
(a)    that any Loan Party is or may be liable to any Person as a result of a
Release or threatened Release that would reasonably be expected to subject such
Loan Party to Environmental Liabilities and Costs of $20,000,000 or more;
(b)    the receipt by any Loan Party of notification that any material real or
personal property of such Loan Party is or is reasonably likely to be subject to
any Environmental Lien;
(c)    the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by a Responsible Officer of the Borrower that
there exists a condition that would reasonably be expected to result in a
violation of or liability under, any Environmental Law, except for violations
and liabilities the consequence of which, in the aggregate, would not be
reasonably likely to subject the Loan Parties collectively to Environmental
Liabilities and Costs of $20,000,000 or more; and
(d)    promptly following reasonable written request by any Lender, through the
Administrative Agent, a report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report delivered pursuant to this Section 6.09.


143

--------------------------------------------------------------------------------




Patriot Act Information. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower and each other Loan Party, which
information includes the name and address of the Borrower and each other Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and each other Loan Party in
accordance with the Patriot Act. The Borrower shall promptly, following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act.
Other Information. The Borrower shall provide the Administrative Agent or any
Lender with such other information respecting the business, properties,
condition, financial or otherwise, or operations of the Borrower, any of its
Subsidiaries or any Joint Venture as the Administrative Agent or such Lender,
through the Administrative Agent, may from time to time reasonably request.
Preservation of Corporate Existence, Etc. The Borrower shall, and shall cause
each of its Subsidiaries to, preserve and maintain its legal existence, rights
(charter and statutory) and franchises, except as permitted by Sections 7.03,
7.04 and 7.06 and except if, in the reasonable business judgment of the
Borrower, it is in the business interest of the Borrower or such Subsidiary not
to preserve and maintain such rights (charter and statutory) and franchises, and
such failure to preserve the same would not reasonably be expected to have a
Material Adverse Effect and would not reasonably be expected to materially
affect the interests of the Secured Parties under the Loan Documents or the
rights and interests of any of them in the Collateral.
Compliance with Laws, Etc. The Borrower shall, and shall cause each of its
Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, except where the failure so to comply would not
reasonably be expected to have a Material Adverse Effect.
Conduct of Business. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) conduct its business in the ordinary course (except for
non-material changes in the nature or conduct of its business as carried on as
of the Closing Date) and (b) use its reasonable efforts, in the ordinary course,
to preserve its business and the goodwill and business of the customers,
suppliers and others having business relations with the Borrower or any of its
Subsidiaries, except where the failure to comply with the covenants in each of
clauses (a) and (b) above would not reasonably be expected to have a Material
Adverse Effect.
Payment of Taxes, Etc. The Borrower shall, and shall cause each of its
Subsidiaries to, pay and discharge (or cause to be paid and discharged) before
the same shall become delinquent, all lawful governmental claims, taxes,
assessments, charges and levies made, assessed, filed or otherwise imposed on or
against any of them, except where (a) contested in good faith, by proper
proceedings and adequate reserves therefor have been established on the books of
the Borrower


144

--------------------------------------------------------------------------------




or the appropriate Subsidiary in conformity with GAAP or (b) the failure to so
pay and discharge would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Maintenance of Insurance. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) maintain insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as, in the
reasonable determination of the Borrower, is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates and (b) cause all
property and general liability insurance to name the Administrative Agent on
behalf of the Secured Parties as additional insured (with respect to liability
policies), loss payee (with respect to property policies) or lender’s loss payee
(with respect to property policies), as appropriate, and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ written notice thereof to the Administrative
Agent.
Access. The Borrower shall from time to time during normal business hours permit
the Administrative Agent, the L/C Issuers and the Lenders, or any agents or
representatives thereof, within five Business Days after written notification of
the same (except that during the continuance of an Event of Default, no such
notice shall be required) to (a) examine and make copies of and abstracts from
the records and books of account of the Borrower and each of its Subsidiaries,
(b) visit the properties of the Borrower and each of its Subsidiaries, (c)
discuss the affairs, finances and accounts of the Borrower and each of its
Subsidiaries with any of their respective officers or directors; provided that
the Borrower will not be required to permit any examination or visit as set
forth in clauses (a) and (b) above with respect to each of the Administrative
Agent, the L/C Issuers and the Lenders (or any agents or representatives
thereof) (i) within the twelve-month period following the date of the most
recent examination or visit by any L/C Issuer, any Lender or the Administrative
Agent (or any agents or representatives thereof), as applicable, unless an Event
of Default has occurred and is continuing and (ii) unless such visit is
coordinated through the Administrative Agent.
Keeping of Books. The Borrower shall, and shall cause each of its Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made in conformity with GAAP of the financial transactions and assets
and business of the Borrower and each such Subsidiary.
Maintenance of Properties, Etc. The Borrower shall, and shall cause each of its
Subsidiaries to, maintain and preserve (a) in good working order and condition
(ordinary wear and tear excepted) all of its properties necessary in the conduct
of its business, (b) all rights, permits, licenses, approvals and privileges
(including all Permits) necessary in the conduct of its business and (c) all
Material Intellectual Property, except where failure to so maintain and preserve
the items set forth in clauses (a), (b) and (c) above would not reasonably be
expected to have a Material Adverse Effect.
Application of Proceeds. The Borrower shall use the entire amount of the
proceeds of the Loans as provided in Section 5.13.
Environmental.


145

--------------------------------------------------------------------------------




(a)    The Borrower shall, and shall cause each of its Subsidiaries to, exercise
reasonable due diligence in order to comply in all material respects with all
Environmental Laws.
(b)    The Borrower agrees that the Administrative Agent may, from time to time,
retain, at the expense of the Borrower, an independent professional consultant
reasonably acceptable to the Borrower to review any report relating to
Contaminants prepared by or for the Borrower and to conduct its own
investigation (the scope of which investigation shall be reasonable based upon
the circumstances) of any property currently owned, leased, operated or used by
the Borrower or any of its Subsidiaries, if (x) a Default or an Event of Default
shall have occurred and be continuing, or (y) the Administrative Agent
reasonably believes (1) that an occurrence relating to such property is likely
to give rise to any Environmental Liabilities and Costs or (2) that a violation
of an Environmental Law on or around such property has occurred or is likely to
occur, which could, in either such case, reasonably be expected to result in
Environmental Liabilities and Costs in excess of $20,000,000, provided that,
unless an Event of Default shall have occurred and be continuing, such
consultant shall not drill on any property of the Borrower or any of its
Subsidiaries without the Borrower’s prior written consent. Borrower shall use
its reasonable efforts to obtain for the Administrative Agent and its agents,
employees, consultants and contractors the right, upon reasonable notice to
Borrower, to enter into or on to the facilities currently owned, leased,
operated or used by Borrower or any of its Subsidiaries to perform such tests on
such property as are reasonably necessary to conduct such a review and/or
investigation. Any such investigation of any property shall be conducted, unless
otherwise agreed to by Borrower and the Administrative Agent, during normal
business hours and shall be conducted so as not to unreasonably interfere with
the ongoing operations at any such property or to cause any damage or loss at
such property. Borrower and the Administrative Agent hereby acknowledge and
agree that any report of any investigation conducted at the request of the
Administrative Agent pursuant to this subsection will be obtained and shall be
used by the Administrative Agent and the Lenders for the purposes of the
Lenders’ internal credit decisions, to monitor the Obligations and to protect
the Liens created by the Loan Documents, and the Administrative Agent and the
Lenders hereby acknowledge and agree any such report will be kept confidential
by them to the extent permitted by law except as provided in the following
sentence. The Administrative Agent agrees to deliver a copy of any such report
to Borrower with the understanding that Borrower acknowledges and agrees that
(i) it will indemnify and hold harmless the Administrative Agent and each Lender
from any costs, losses or liabilities relating to Borrower’s use of or reliance
on such report, (ii) neither Administrative Agent nor any Lender makes any
representation or warranty with respect to such report, and (iii) by delivering
such report to Borrower, neither the Administrative Agent nor any Lender is
requiring or recommending the implementation of any suggestions or
recommendations contained in such report.
(c)    Promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall advise the Administrative Agent in writing
and in reasonable detail of


146

--------------------------------------------------------------------------------




(i) any Release or threatened Release of any Contaminants required to be
reported by Borrower or its Subsidiaries, to any Governmental Authorities under
any applicable Environmental Laws and which would reasonably be expected to have
Environmental Liabilities and Costs in excess of $20,000,000, (ii) any and all
written communications with respect to any pending or threatened claims under
Environmental Law in each such case which, individually or in the aggregate,
have a reasonable possibility of giving rise to Environmental Liabilities and
Costs in excess of $20,000,000, (iii) any Remedial Action performed by Borrower
or any other Person in response to (x) any Contaminants on, under or about any
property, the existence of which has a reasonable possibility of resulting in
Environmental Liabilities and Costs in excess of $20,000,000, or (y) any other
Environmental Liabilities and Costs in excess of $20,000,000 that could result
in Environmental Liabilities and Costs in excess of $20,000,000, (iv) discovery
by Borrower or its Subsidiaries of any occurrence or condition on any material
property that could cause Borrower’s or its Subsidiaries’ interest in any such
property to be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any applicable Environmental Laws or
Environmental Liens, and (v) any written request for information from any
Governmental Authority that fairly suggests such Governmental Authority is
investigating whether Borrower or any of its Subsidiaries may be potentially
responsible for a Release or threatened Release of Contaminants which has a
reasonable possibility of giving rise to Environmental Liabilities and Costs in
excess of $20,000,000.
(d)    Borrower shall promptly notify the Administrative Agent of (i) any
proposed acquisition of Stock, assets, or property by Borrower or any of its
Subsidiaries that would reasonably be expected to expose Borrower or any of its
Subsidiaries to, or result in Environmental Liabilities and Costs in excess of
$20,000,000 and (ii) any proposed action to be taken by Borrower or any of its
Subsidiaries to commence manufacturing, industrial or other similar operations
that would reasonably be expected to subject Borrower or any of its Subsidiaries
to additional Environmental Laws, that are materially different from the
Environmental Laws applicable to the operations of Borrower or any of its
Subsidiaries as of the Closing Date.
(e)    Borrower shall, at its own expense, provide copies of such documents or
information as the Administrative Agent may reasonably request in relation to
any matters disclosed pursuant to this subsection.
(f)    To the extent required by Environmental Laws or Governmental Authorities
under applicable Environmental Laws, Borrower shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all necessary Remedial
Action in connection with the presence, handling, storage, use, disposal,
transportation or Release or threatened Release of any Contaminants on, under or
affecting any property in order to comply in all material respects with all
applicable Environmental Laws and Permits. In the event Borrower or any of its
Subsidiaries undertakes any Remedial Action with respect to the presence,
Release or threatened Release of any Contaminants on or affecting any property,
Borrower or any of its Subsidiaries shall conduct and


147

--------------------------------------------------------------------------------




complete such Remedial Action in material compliance with all applicable
Environmental Laws, and in material accordance with the applicable policies,
orders and directives of all relevant Governmental Authorities except when, and
only to the extent that, Borrower or any such Subsidiaries’ liability for such
presence, handling, storage, use, disposal, transportation or Release or
threatened Release of any Contaminants is being contested in good faith by
Borrower or any of such Subsidiaries. In the event Borrower fails to take
required actions to address such Release or threatened Release of Contaminants
or to address a violation of or liability under Environmental Law, the
Administrative Agent may, upon providing the Borrower with 5 Business Days’
prior written notice, enter the property and, at Borrower’s sole expense,
perform whatever action the Administrative Agent reasonably deems prudent to
rectify the situation.
Additional Collateral and Guaranties. Notify the Administrative Agent promptly
after any Person (i) becomes a Wholly-Owned Domestic Subsidiary that is not an
Immaterial Subsidiary (including a Wholly-Owned Domestic Subsidiary that ceases
for any reason to satisfy the definition of “Immaterial Subsidiary” at any time)
or (ii) becomes a First-Tier Foreign Subsidiary, and promptly thereafter (and in
any event within 30 days, or such longer period of time permitted by the
Administrative Agent in its sole discretion):
(a)    if such Person is a Wholly-Owned Domestic Subsidiary and is not a Captive
Insurance Subsidiary or an Excluded Domestic Subsidiary:
(i)    cause such Wholly-Owned Domestic Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement or such
other document as the Administrative Agent shall deem reasonably appropriate for
such purpose; and
(ii)    cause such Person to deliver to the Administrative Agent documents of
the types referred to in clauses (iv), (v) and (vii) of Section 4.02(a) and, at
the request of the Administrative Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)(i)),
all in form, content and scope reasonably satisfactory to the Administrative
Agent;
(iii)    cause such Person to deliver to the Administrative Agent for the
benefit of the Secured Parties, Security Instruments (or supplements thereto),
as specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of all certificated Pledged Interests
in and of such Subsidiary, and other instruments of the type specified in
Section 4.02(a)(ii) and (iii)), securing payment of all the Obligations and
constituting Liens on all such real and personal properties,
(iv)    take whatever action (including the filing of Uniform Commercial Code
financing statements and the giving of notices) as may be necessary or advisable
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens


148

--------------------------------------------------------------------------------




on the properties purported to be subject to the Security Instruments (or
supplements thereto) delivered pursuant to this Section 6.22, enforceable
against all third parties in accordance with their terms (subject to Liens
permitted by the Loan Documents), provided that no such actions shall be
required in any jurisdiction outside the United States; and
(b)    if such Person is a First-Tier Foreign Subsidiary any of whose Stock is
owned by a Loan Party (or a Person becoming a Loan Party pursuant to this
Section), cause such Loan Party to deliver to the Administrative Agent for the
benefit of the Secured Parties all certificated Pledged Interests in and of such
First-Tier Foreign Subsidiary, and any Security Instruments (or supplements
thereto), as specified by and in form and substance reasonably satisfactory to
the Administrative Agent, in each case securing payment of all the Obligations
and constituting Liens on all such Pledged Interests.
Real Property. With respect to any fee interest in any Material Real Property
that is acquired or any lease of domestic Real Property that is leased for more
than $5,000,000 annually, in either case after the Closing Date by the Borrower
or any other Loan Party, the Borrower or the applicable Loan Party shall
promptly (and, in any event, within thirty days following the date of such
acquisition, unless such date is extended by the Administrative Agent in its
sole discretion) (i) in the case of any Material Real Property, execute and
deliver a first priority Mortgage (subject only to Liens permitted by this
Agreement and such Mortgage) in favor of the Administrative Agent, for the
benefit of the Secured Parties, covering such Real Property and complying with
the provisions herein and in the Security Instruments, (ii) in the case of any
leased domestic Real Property that is leased for more than $5,000,000 annually,
if requested by the Administrative Agent, execute and deliver a first priority
Mortgage (subject only to Liens permitted by this Agreement and such Mortgage)
in favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such Real Property and complying with the provisions herein and in the
Security Instruments, (iii) provide the Secured Parties with title insurance in
an amount at least equal to the purchase price of such Real Property (or such
other amount as the Administrative Agent shall reasonably specify) described in
clauses (i) or (ii) above, and if applicable, lease estoppel certificates, all
in accordance with the standards for deliveries contemplated on or prior to the
Closing Date, as described in Section 4.02(a)(iii) hereof, (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, (v) if requested by the Administrative Agent, use commercially reasonable
efforts to obtain Landlord Lien Waivers for each domestic Real Property
leasehold interest on which a manufacturing facility or warehouse or other
facility where Collateral is stored or held (but excluding any office lease that
does not include manufacturing or warehouse facilities), provided that no such
Landlord Lien Waiver shall be required for any location at which Collateral is
stored or located unless the aggregate value of Collateral stored or held at
such location exceeds $5,000,000 and (vi) comply with the Flood Requirement
Standards. Without limiting the foregoing, at any time there is Material Real
Property that is subject to a Mortgage, no MIRE Event shall be consummated prior
to the Administrative Agent confirming compliance with the Flood Requirement
Standards. Notwithstanding the foregoing, for any Material Real Property that is
not subject to a Mortgage as of the Amendment No. 3


149

--------------------------------------------------------------------------------




Effective Date, such Material Real Property shall not be required to be subject
to a Mortgage, and no Loan Party shall be required to deliver any of the
documents or other agreements under this Section 6.23, until 60 days (or such
longer period as permitted by the Administrative Agent in its sole discretion)
after the Amendment No. 3 Effective Date.
Further Assurances. Promptly upon request by the Administrative Agent, or any
Lender through the Administrative Agent, the Borrower or the applicable Loan
Party shall (a) correct any material defect or error that may be discovered in
any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Security Instruments, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Security Instruments and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party is or is to be a party, and cause each of its Subsidiaries that is
required by this Agreement to be a Guarantor to do so. Notwithstanding anything
to the contrary contained in this Section 6.24 or any Loan Document (other than
as set forth in Amendment No. 3), no Loan Party shall be required to (i) make
any filings to perfect Liens on intellectual property, other than any such
filings under the UCC or with the U.S. Patent and Trademark Office or U.S.
Copyright Office and (ii) make any filings or take any actions in any
jurisdiction outside the United States to create or perfect any Liens created by
the Security Instruments.
Anti-Corruption Laws; Sanctions. The Borrower will, and will cause its
Subsidiaries to, maintain in effect and enforce policies and procedures intended
to promote and achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (in their respective
activities on behalf of the Borrower and its Subsidiaries) with applicable
Anti-Corruption Laws and applicable Sanctions.
Cash Collateralization of Extended Letters of Credit. The Borrower shall provide
Cash Collateral (in an amount equal to 105% of the maximum face amount of each
Extended Letter of Credit, calculated in accordance with Section 1.08) to each
applicable L/C Issuer with respect to each Extended Letter of Credit issued by
such L/C Issuer by a date that is no earlier than 120 days prior to the
Revolving Credit Facility Maturity Date, but no later than 9540 days prior to
the Revolving Credit Facility Maturity Date (or, if such Letter of Credit is
issued on or after the date that is 95 40days prior to the Revolving Credit
Facility Maturity Date, on the date of issuance thereof); provided that if the
Borrower fails to provide Cash Collateral with respect to any such Extended
Letter of Credit by such time, such event shall be treated as a drawing under
such Extended Letter of Credit (in an amount equal to 105% of the maximum face
amount of each such Letter of Credit, calculated in accordance with Section
1.08), which shall be reimbursed (or participations therein funded) in
accordance with Section 2.03(c), with the


150

--------------------------------------------------------------------------------




proceeds being utilized to provide Cash Collateral for such Letter of Credit.
The Cash Collateralization documentation with respect to each Extended Letter of
Credit shall require that the applicable L/C Issuer, and the applicable Loan
Party or Subsidiary shall direct such L/C Issuer, to return any Cash Collateral
released on account of the undrawn termination or return of the applicable
Extended Letter of Credit or reduction of the face value thereof (“Released Cash
Collateral”) to the Administrative Agent to be applied as a prepayment in
accordance with Section 2.05(b)(iv), unless the Administrative Agent shall have
provided notice to such L/C Issuer that the Revolving Credit Facility
Termination Date has occurred.
Post Closing Deliveries. To the extent not delivered on or prior to the Closing
Date pursuant to a waiver by the Administrative Agent with respect to such
Mortgaged Property as provided in Section 4.02(a)(iii), the Borrower shall
deliver to the Administrative Agent on or prior to sixty (60) days after the
Closing Date (or such later date as the Administrative Agent may agree in its
sole discretion) each document, and satisfy each other condition, with respect
to such Mortgaged Property as described in Section 4.02(a)(iii), including (to
the extent applicable) a favorable opinion with respect thereto as described in
Section 4.02(a)(vi).
Consultant. (a) Within 30 days after the Amendment No. 3 Effective Date, solely
during the Relief Period, the Borrower shall (i) retain a Consultant, which
Consultant shall assist the Borrower in further developing its financial
planning & analysis function, standardization of segment reporting and weekly
cash flow forecasting, and shall not terminate or modify such engagement without
the consent of the Administrative Agent and the Required Lenders (except as set
forth in the last sentence of this Section 6.28), (ii) cause the Consultant to
be available to the Administrative Agent and the Administrative Agent’s
advisors, including FTI, in each case as commercially reasonable and (iii) cause
the Consultant to present a monthly written update to the Administrative Agent
and the Lenders and answer any related questions of the Administrative Agent or
the Lenders, (b) immediate effect from the Amendment No. 5 Effective Date,
solely during the Relief Period, the Borrower shall cause the Consultant to, in
addition to the Consultant’s existing responsibilities specified in the
foregoing clause (a)(ii) and (iii), (i) assist with the business plan of the
Borrower and its Subsidiaries to ensure that all assumptions are viable, (ii)
assist management in identifying and implementing additional cost reduction
opportunities and third party recoveries, and present related findings to the
Borrower, the Administrative Agent, and the Lenders, (iii) assist management
with evaluating and making recommendations on incremental project write-downs
and/or losses, (iv) assist management with evaluating strategic business sale(s)
and equity transactions and make recommendations to the board of directors, and,
(v) with respect to all of the Consultant’s responsibilities, provide a detailed
presentation of the results of such responsibilities to the Administrative Agent
and Lenders as may be reasonably requested by the Administrative Agent, and (c)
as soon as commercially reasonable and no later than 30 days after the Amendment
No. 5 Effective Date, deliver to the Administrative Agent a copy of a duly
executed amendment to the engagement letter with the Consultant, in form and
substance reasonable satisfactory to the Administrative Agent, pertaining to the
expanded responsibilities of the Consultant as described in clause (b). To the
extent that, following the Amendment No. 16 Effective Date, the Borrower hires
professional staff members as mutually agreed to between the CIO and the other
members of senior management of the Borrower in respect of its financial
planning and analysis functions, upon notice to the Administrative Agent, the
Borrower may modify the engagement described


151

--------------------------------------------------------------------------------




under this Section 6.28 (on such terms as may be reasonably acceptable to the
Administrative Agent) to permit the CIO to implement a transition process in
respect of such financial planning and analysis functions from the Consultant to
such professional staff members.
Variance and Cash Flow Reporting. Solely during the Relief Period, the Borrower
shall deliver, each in form and substance satisfactory to the Administrative
Agent, (a) prior to 5:00 p.m. (New York City time) on the third Business Day of
each calendar week, a variance report showing all variances by line-item from
the amounts set forth in the Budget, as most recently updated, with an
explanation for each material line-item variance, and (b) prior to 5:00 p.m.
(New York City time) on the tenth (10th) Business Day of each calendar month, an
update to the Budget covering the 13-week period after the week’s end of the
week in which such day occurs.
Account Control Agreements. Except as set forth on Schedule 6.36, at all times
after 30 days after the Amendment No. 3 Effective Date (or such longer period as
permitted by the Administrative Agent in its sole discretion), the Borrower
shall maintain and shall cause each other Loan Party to enter into and maintain,
Control Agreements with respect to each of the Loan Parties’ deposit accounts,
securities accounts, commodity accounts, except for Excluded Deposit Accounts.
Information Updates. Solely during the Relief Period, the Borrower shall (a) (i)
hold bi-weekly conference calls with its advisors, including legal counsel, the
Administrative Agent and the Administrative Agent’s advisors, including FTI and
Freshfields Bruckhaus Deringer US LLP, and the Consultant, and, (ii) commencing
once the relevant delivery requirement is in effect, a monthly conference call
with the Administrative Agent, the Administrative Agent’s advisors, including
FTI, the Lenders and the Consultant to discuss the financial statements
furnished pursuant to Section 6.01(d), each segment’s performance and material
contracts, including current margin expectations compared to original estimates,
and (b) provide the Administrative Agent’s advisors, including FTI, upon request
with commercially reasonable access to records, books of account and the
properties of the Borrower and its Subsidiaries with no notice required and on
an ongoing basis until the end of the Relief Period.
[Reserved].
Chief Implementation Officer. The Borrower shall continue to retain, on terms
and having a scope of engagement satisfactory to the Administrative Agent and
the Required Lenders (which appointment shall not be modified or terminated
without the consent of the Administrative Agent and the Required Lenders), a
chief implementation officer acceptable to the Administrative Agent and the
Required Lenders (the “CIO”), which CIO shall (a) report to and be supervised by
the board of directors of the Borrower, (b) be responsible, in consultation with
the Chief Executive Officer, for directly managing and implementing the
obligations and activities specified in Section 6.28 of this Agreement, (c) be
vested with the power and authority to manage and direct, (i) all restructuring
activities of the Borrower and its Subsidiaries, (ii) the Borrower’s and its
Subsidiaries’ liquidity management, (iii) the Borrower and its Subsidiaries’
vendor relationships, (iv) strategic alternatives and refinancing initiatives
for the Borrower and its Subsidiaries, and (v) such other activities and such
additional duties as the board of directors may from time to time determine, and
(d) be authorized by the Borrower to communicate directly


152

--------------------------------------------------------------------------------




with the Administrative Agent and the Lenders as to its duties described above.
The CIO and the senior management of the Borrower shall undertake to work
cooperatively with each other.
[Reserved].
Net Cash Proceeds from Asset Sales. The Borrower and its Subsidiaries shall have
achieved the Sale Milestone prior to October 31, 2018.
Foreign Collateral; Pledges of Stock and Stock Equivalents. Except as set forth
on Schedule 6.36, as soon as commercially reasonable, the Borrower shall cause,
(i) upon the request of the Administrative Agent, each Foreign Security Provider
subject to such a request to execute a Joinder Agreement to the Guaranty or
other guaranty or equivalent documentation satisfactory to the Administrative
Agent and provide, pursuant to security documentation satisfactory to the
Administrative Agent, a security interest in substantially all of its assets
(subject to exceptions to be agreed between the Borrower and the Administrative
Agent) and (ii) each Foreign Subsidiary identified by the Administrative Agent
from time to time, in consultation with the Borrower, to grant a security
interest to the Administrative Agent in proceeds with respect to insurance
policies and deliver other related customary documentation in the applicable
jurisdiction and (b) each Loan Party to provide a pledge of 100% of the Stock
and Stock Equivalents in each Wholly-Owned Subsidiary to the Administrative
Agent to the extent not previously pledged prior to the Amendment No. 6
Effective Date, together with, in each case, such customary legal opinions as
may be reasonably requested by the Administrative Agent.
[Reserved] Recovery Event Proceeds Account6.38    .. At all times after 15 days
after the Amendment No. 20 Effective Date (or such longer period as permitted by
the Administrative Agent in its sole discretion), the Borrower shall maintain
the Recovery Event Proceeds Account with the Administrative Agent.
6.38    [Reserved].
6.39    Corporate Action Milestones. The Borrower shall (a) on or prior to
November 10, 2019, have distributed a confidential information memorandum with
respect to the contemplated Corporate Action, (b) on or prior to January 24,
2020, have received executed letters of intent from potential counterparties in
respect to the Corporate Action and have delivered such executed letters of
intent to the Administrative Agent and (c) on or prior to March 15, 2020, have
caused the occurrence of the Revolving Credit Facility Termination Date.
The Administrative Agent shall provide copies of any written information
provided to it by the Borrower or any Loan Party pursuant to this Article VI to
any Lender requesting the same to the extent that such Lender had the right to
make such request herein. Prior to the Revolving Credit Facility Termination
Date, the Administrative Agent shall have no obligation to distribute to any
Term Loan Lender information received from any Loan Party pursuant to this
Article VI.


ARTICLE VII
NEGATIVE COVENANTS


153

--------------------------------------------------------------------------------




The Borrower agrees to each of the following, (a) from and after the Closing
Date and until the Revolving Credit Facility Termination Date, with the
Revolving Credit Lenders, the L/C Issuer and the Administrative Agent and, (b)
from and after the Revolving Credit Facility Termination Date and thereafter as
long as any Obligation or any Commitment remains outstanding, with the Term Loan
Lenders and the Administrative Agent and, in each case, unless the Required
Lenders otherwise consent in writing (provided that references herein to
“Subsidiaries” shall exclude any Captive Insurance Subsidiary for all Sections
under this Article VII except Sections 7.01 and 7.02):
Indebtedness. The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
except for the following:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the Closing Date and listed on Schedule 7.01;
(c)    Guaranty Obligations incurred by the Borrower or any Guarantor in respect
of Indebtedness of the Borrower or any Guarantor that is permitted by this
Section 7.01 (other than clause (g) below);
(d)    (i) Indebtedness in respect of Capital Lease Obligations and purchase
money obligations for tangible property, (ii) Indebtedness in respect of sale
and leaseback transactions permitted by Section 7.13 (giving effect to the
proviso contained therein) and (iii) other secured Indebtedness (including
secured Indebtedness incurred or assumed by the Borrower and its Subsidiaries in
connection with a Permitted Acquisition); provided, however, that (A) the Liens
securing such Indebtedness shall be within the limitations set forth in Sections
7.02(d), 7.02(e) or 7.02(k), (B) other than during the Relief Period the
aggregate principal amount of all such Indebtedness permitted by this subsection
(d) at any one time outstanding shall not exceed $100,000,000 and (C) during the
Relief Period, (x) no amount may be outstanding under clause (d)(ii), (y) the
aggregate principal amount of all such Indebtedness at any one time outstanding
under clause (d)(i) shall not exceed $50,000,000 less any usage pursuant to
clause (d)(iii) and (z) the aggregate principal amount of all such Indebtedness
at any one time outstanding under clause (d)(iii) shall not exceed $10,000,000
(it being understood that at no time during the Relief Period shall the
aggregate principal amount of all Indebtedness outstanding under this clause (d)
exceed $50,000,000);
(e)    renewals, extensions, refinancings and refundings of Indebtedness
permitted by clause (b) or (d) above or this clause (e); provided, however, that
any such renewal, extension, refinancing or refunding is in an aggregate
principal amount not greater than the principal amount of (plus reasonable fees,
expenses and any premium incurred in connection with the renewal, extension,
refinancing or refunding of such Indebtedness), and is on terms that in the
aggregate are not materially less favorable to the Borrower or such Subsidiary
than, including as to weighted average maturity, the Indebtedness being renewed,
extended, refinanced or refunded;


154

--------------------------------------------------------------------------------




(f)    Indebtedness arising from intercompany loans among the Borrower and its
Subsidiaries; provided that (x) if any such Indebtedness owing to a Loan Party
that is a party to the Collateral Agreement is evidenced by a promissory note,
such note shall be subject to a first priority Lien pursuant to the Collateral
Agreement, (y) all such Indebtedness owed by a Loan Party to a Subsidiary that
is not a Loan Party shall be Subordinated Debt, and (z) any payment by any
Guarantor under any guaranty of the Obligations shall result in a pro tanto
reduction of the amount of any Indebtedness owed by such Subsidiary to the
Borrower or to any of its Subsidiaries for whose benefit such payment is made;
provided, further, that, in each case, the Investment in the intercompany loan
by the lender thereof is permitted under Section 7.03;
(g)    Non-Recourse Indebtedness;
(h)    Indebtedness under or in respect of Swap Contracts that are not
speculative in nature;
(i)    unsecured Indebtedness of any Subsidiary (other than a Guarantor) in
aggregate principal amount not to exceed $100,000,000 at any time outstanding;
(j)    Indebtedness in respect of any insurance premium financing for insurance
being acquired by the Borrower or any Subsidiary under customary terms and
conditions and not in connection with the borrowing of money;
(k)    Indebtedness under or in respect of Cash Management Agreements;
(l)    Indebtedness in respect of matured or drawn Performance Guarantees in the
nature of letters of credit, bankers acceptances, bank guarantees or other
similar obligations, but only so long as such Indebtedness is reimbursed or
extinguished within 5 Business Days of being matured or drawn;
(m)    Indebtedness in respect of matured or drawn Performance Guarantees in the
nature of surety bonds, performance bonds and other similar obligations, in each
case that would appear as indebtedness on a consolidated balance sheet of the
Borrower prepared in accordance with GAAP, in an aggregate amount not to exceed
$150,000,000 at any time outstanding;
(n)    Cash Collateralized Letters of Credit;
(o)    unsecured Indebtedness of any Loan Party so long as at the time of
incurrence of such Indebtedness (i) no Default has occurred and is continuing or
would result therefrom and (ii) the Borrower and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Section 7.16
immediately before and after giving effect to the incurrence of such
Indebtedness;
(p)    Indebtedness of the Loan Parties under the Second Lien Credit Agreement
in an aggregate outstanding principal amount not to exceed the applicable
Maximum Second Priority Principal Amount (as defined in the Intercreditor
Agreement); and


155

--------------------------------------------------------------------------------




(q)    Indebtedness arising from agreements of the Borrower or its Subsidiaries
providing for the commitments or implementation of Customer Concessions; and
(r)    Indebtedness with respect to (i) unmatured or undrawn obligations to
reimburse B. Riley Financial, Inc. with respect to the [***] Letter of Credit
and (ii) matured or drawn obligations to reimburse B. Riley Financial, Inc. with
respect to the [***] Letter of Credit, provided that such Indebtedness is deemed
a Tranche A-5 Term Loan Borrowing within 2 Business Days of being matured or
drawn (or such longer period, not to exceed five (5) Business Days, in the
Administrative Agent’s reasonable discretion).
provided that after the Amendment No. 5 Effective Date and during the Relief
Period, the aggregate outstanding principal amount of all Indebtedness pursuant
to Sections 7.01(i) and (o) (including any Indebtedness that is Subordinated
Debt) shall not exceed $7,500,000 at any time.
Liens. The Borrower shall not, and shall not permit any of its Subsidiaries to,
create or suffer to exist any Lien upon or with respect to any of their
respective properties or assets, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, except for the following:
(a)    Liens created pursuant to any Loan Document;
(b)    Liens existing on the Closing Date and listed on Schedule 7.02;
(c)    Customary Permitted Liens;
(d)    Liens granted by the Borrower or any Subsidiary of the Borrower under a
Capital Lease and Liens to which any property is subject at the time, on or
after the Closing Date, of the Borrower’s or such Subsidiary’s acquisition
thereof in accordance with this Agreement, in each case securing Indebtedness
permitted under Section 7.01(d) and limited to the property purchased (and
proceeds thereof) with the proceeds subject to such Capital Lease or
Indebtedness;
(e)    purchase money security interests in real property, improvements thereto
or equipment (including any item of equipment purchased in connection with a
particular construction project that the Borrower or a Subsidiary expects to
sell to its customer with respect to such project and that, pending such sale,
is classified as inventory) hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any of its Subsidiaries; provided, however, that
(i) such security interests secure purchase money Indebtedness permitted under
Section 7.01(d) and are limited to the property purchased with the proceeds of
such purchase money Indebtedness (and proceeds thereof), (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
ninety days of such acquisition or construction, and (iii) the Indebtedness
secured thereby does not exceed the lesser of the cost or Fair Market Value of
such real property, improvements or equipment at the time of such acquisition or
construction;


156

--------------------------------------------------------------------------------




(f)    any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b), (d) or (e) above, this
clause (f) or clause (k) below, without any material change in the assets
subject to such Lien;
(g)    Liens in favor of lessors securing operating leases permitted hereunder;
(h)    Liens securing Non-Recourse Indebtedness permitted under Section 7.01(g)
on (i) the assets of the Subsidiary or Joint Venture financed by such
Non-Recourse Indebtedness and (ii) the Stock of the Joint Venture or Subsidiary
financed by such Non-Recourse Indebtedness;
(i)    Liens arising out of judgments or awards and not constituting an Event of
Default under Section 8.01(g);
(j)    Liens encumbering inventory, work-in-process and related property in
favor of customers or suppliers securing obligations and other liabilities to
such customers or suppliers (other than Indebtedness) to the extent such Liens
are granted in the ordinary course of business and are consistent with past
business practices;
(k)    Liens not otherwise permitted hereunder securing Indebtedness permitted
by Section 7.01(d)(ii) or (iii) and encumbering assets of (i) Foreign
Subsidiaries or (ii) Domestic Subsidiaries that are not (and are not required to
be) Guarantors, in each case that do not constitute Collateral;
(l)    Liens with respect to foreign exchange netting arrangements to the extent
incurred in the ordinary course of business and consistent with past business
practices; provided that the aggregate outstanding amount of all such
obligations and liabilities secured by such Liens shall not exceed $10,000,000
at any time;
(m)    Liens securing insurance premium financing permitted under Section
7.01(j) under customary terms and conditions; provided that no such Lien may
extend to or cover any property other than the insurance being acquired with
such financing, the proceeds thereof and any unearned or refunded insurance
premiums related thereto;
(n)    Liens not otherwise permitted by this Section securing obligations or
other liabilities (other than Indebtedness for borrowed money) of the Borrower
or its Subsidiaries; provided that the aggregate outstanding amount of all such
obligations and liabilities secured by such Liens shall not exceed (i) after the
Amendment No. 16 Effective Date and during the Relief Period, $4,000,000 and
(ii) other than during the Relief Period, $15,000,000 at any time;
(o)    Liens on Cash Collateral securing only Cash Collateralized Letters of
Credit;
(p)    Liens securing reimbursement obligations of any Foreign Subsidiary in
respect of Performance Guarantees (including any obligation to make payments in
connection with such performance, but excluding obligations for the payment of
borrowed money) issued by a Person that is not the Borrower or an Affiliate of
the Borrower; provided such Liens shall be limited to (i)


157

--------------------------------------------------------------------------------




any contract as to which such Performance Guarantee provides credit support,
(ii) any accounts receivable arising out of such contract and (iii) the deposit
account into which such accounts receivable are deposited (the property
described in clauses (i) through (iii), collectively, the “Performance Guarantee
Collateral”);
(q)    Liens on cash or Cash Equivalents securing (i) reimbursement obligations
in respect of Performance Guarantees and other similar obligations (including
any obligation to make payments in connection with such performance, but
excluding obligations for the payment of borrowed money) and (ii) Swap Contracts
that are not speculative in nature; provided that, in each case, the aggregate
outstanding amount of all such obligations and liabilities secured by such Liens
shall not exceed (x) at any time during the Relief Period, $25,000,000 or (y) at
any time other than during the Relief Period, $200,000,000;
(r)    Liens securing Indebtedness or other obligations of the Loan Parties
permitted to be incurred in accordance with Section 7.01(p), so long as such
Liens are subject to the provisions of the Intercreditor Agreement; and
(s)    Liens not otherwise permitted by this Section securing obligations or
other liabilities of the Borrower or its Subsidiaries; provided that such Liens
and the aggregate outstanding amount of all such obligations and liabilities
secured by such Liens permitted under this clause (s) shall be on terms and
conditions satisfactory to the Administrative Agent and the Required Lenders.
Notwithstanding the foregoing or anything to the contrary contained in any Loan
Document, with effect from the Amendment No. 5 Effective Date, no Loan Party or
Subsidiary shall pledge, cause to be pledged, or permit the pledge of, any asset
owned by a Domestic Subsidiary as credit support in favor of, or for the benefit
of, any Non-Loan Party.
Investments. The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly make or maintain any Investment except
for the following:
(a)    Investments existing on the Closing Date and disclosed on Schedule 7.03,
and any refinancings of such Investments to the extent constituting Indebtedness
otherwise permitted under Section 7.01(b), provided such refinancing complies
with the provisions of Section 7.01(e);
(b)    Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;
(c)    Investments in accounts, contract rights and chattel paper (each as
defined in the UCC), notes receivable and similar items arising or acquired from
the sale of Inventory in the ordinary course of business consistent with the
past practice of the Borrower and its Subsidiaries;
(d)    Investments received in settlement of amounts due to the Borrower or any
Subsidiary of the Borrower effected in the ordinary course of business;


158

--------------------------------------------------------------------------------




(e)    Investments by the Borrower in any Wholly-Owned Subsidiary and
Investments of any Wholly-Owned Subsidiary in the Borrower or in another
Wholly-Owned Subsidiary;
(f)    loans or advances to employees of the Borrower or any of its Subsidiaries
(or guaranties of loans and advances made by a third party to employees of the
Borrower or any of its Subsidiaries) in the ordinary course of business;
provided, that the aggregate principal amount of all such loans and advances and
guaranties of loans and advances shall not exceed $1,000,000 at any time;
(g)    Investments constituting Guaranty Obligations permitted by Section 7.01;
(h)    Investments in connection with a Permitted Acquisition; provided, that at
any time after the Amendment No. 3 Effective Date and during the Relief Period,
no Investments in connection with a Permitted Acquisition shall be permitted;
(i)    Investments in Rabbi Trusts in an aggregate amount not to exceed
$15,000,000 (plus income and capital growth with respect thereto);
(j)    Investments in the nature of, and arising directly as a result of,
consideration received in connection with an Asset Sale made in compliance with
Section 7.04;
(k)    Investments made in connection with the Foreign Subsidiary
Reorganization;
(l)    other Investments not constituting Acquisitions by the Borrower or any
Subsidiary made after the Closing Date; provided that the aggregate outstanding
amount of all Investments made pursuant to this clause (l) (i) at a time (other
than during the Relief Period) when the Senior Leverage Ratio (after giving pro
forma effect to such Investments and any Indebtedness incurred in connection
therewith) was greater than or equal to 2.00 to 1.00 shall not exceed 10% of the
consolidated total assets of the Borrower and its Subsidiaries, as determined in
accordance with GAAP as of the last day of the immediately preceding Fiscal Year
and (ii) at any time after the Amendment No. 3 Effective Date and during the
Relief Period shall not exceed $0.00; provided further that upon request by the
Administrative Agent at any time the Senior Leverage Ratio is greater than or
equal to 2.00 to 1.00, the Borrower shall deliver to the Administrative Agent a
schedule of all then-outstanding Investments made pursuant to this clause (l) at
a time when the Senior Leverage Ratio was less than 2.00 to 1.00.
For purposes of covenant compliance, the amount of any Investment shall be the
original cost of such Investment, minus the amount of any portion of such
Investment repaid to the investor as a dividend, repayment of loan or advance,
release or discharge of a guarantee or other obligation or other transfer of
property or return of capital, as the case may be, but without any other
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment or interest earned on such
Investment.


159

--------------------------------------------------------------------------------




Asset Sales. The Borrower shall not, and shall not permit any of its
Subsidiaries to, sell, convey, transfer, lease or otherwise dispose of any of
their respective assets or any interest therein (including the sale or factoring
at maturity of any accounts) to any Person, or permit or suffer any other Person
to acquire any interest in any of their respective assets or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Stock or Stock
Equivalent (any such disposition being an “Asset Sale”) except for the
following:
(a)    the sale or disposition of inventory in the ordinary course of business;
(b)    transfers resulting from any taking or condemnation of any property of
the Borrower or any of its Subsidiaries (or, as long as no Default exists or
would result therefrom, deed in lieu thereof);
(c)    as long as no Default exists or would result therefrom, the sale or
disposition of equipment that the Borrower reasonably determines is no longer
useful in its or its Subsidiaries’ business, has become obsolete, damaged or
surplus or is replaced in the ordinary course of business;
(d)    as long as no Default exists or would result therefrom, the sale or
disposition of assets (including the issuance or sale of Stock or Stock
Equivalents) of any Subsidiary that either (i) is not a Wholly-Owned Subsidiary
or (ii) is an Immaterial Subsidiary that, in each case, both at the time of such
sale and as of the Closing Date (or if later, the time of formation or
acquisition of such Subsidiary), do not constitute, in the aggregate, all or
substantially all of the assets (or the Stock or Stock Equivalents) of such
Subsidiary;
(e)    as long as no Default exists or would result therefrom, the lease or
sublease of Real Property not constituting a sale and leaseback, to the extent
not otherwise prohibited by this Agreement or the Mortgages;
(f)    as long as no Default exists or would result therefrom, non-exclusive
assignments and licenses of intellectual property of the Borrower and its
Subsidiaries in the ordinary course of business;
(g)    as long as no Default exists or would result therefrom, discounts,
adjustments, settlements and compromises of Accounts and contract claims in the
ordinary course of business;
(h)    any Asset Sale (i) to the Borrower or any Guarantor or (ii) by any
Subsidiary that is not a Loan Party to another Subsidiary that is not a Loan
Party;
(i)    as long as no Default exists or would result therefrom, any other Asset
Sale for Fair Market Value and where (A) at least 75% of the consideration
received therefor is cash or Cash Equivalents and (B) the Non-Cash Consideration
from such Asset Sale and all other Asset Sales made in reliance upon this
subclause (B) during (x) the Relief Period does not exceed $0.00 and (y) any
Fiscal Year not entirely within the Relief Period does not exceed $10,000,000;
provided, however, that with respect to any such Asset Sale in accordance with
this clause (i), the aggregate


160

--------------------------------------------------------------------------------




consideration received for the sale of all assets sold in accordance with this
clause (i) during any Fiscal Year, including such Asset Sale, shall not exceed
the lesser of (I) $10,000,000 and (II) 5% of Consolidated Tangible Assets as of
the last day of the immediately preceding Fiscal Year;
(j)    any single transaction or series of related transactions so long as
neither such single transaction nor such series of related transactions involves
assets having a Fair Market Value of more than $2,000,000;
(k)    Asset Sales permitted by Section 7.13, Investments permitted by Section
7.03 and Restricted Payments permitted by Section 7.05;
(l)    the Foreign Subsidiary Reorganization;
(m)    the Form 10 Transactions by and among the Borrower and its Subsidiaries
and BWC and its Subsidiaries reasonably necessary to effectuate the Spinoff;
(n)    any Asset Sale of (i) Project Top Hat and (ii) the China JV;
(o)    the sale of Selected Assets at Fair Market Value and in accordance with
the Plan and the Orion Plan on terms and conditions and pursuant to
documentation satisfactory to the Administrative Agent and the Required Lenders;
provided that (1) the terms and conditions of the documentation relating to such
Asset Sales shall be satisfactory to the Required Lenders and the Administrative
Agent and (2) to the extent that such documentation is satisfactory, the parties
hereto agree to revisit (x) the Relief Period Sublimit and (y) the covenants set
forth in Sections 7.16(a) and (b), taking into account the EBITDA and working
capital needs associated with the Selected Assets being sold and the application
of the sale proceeds thereof; and
(p)    any Asset Sale of Project Burn; provided that the Initial Tranche A Term
Loan Funding shall have been made available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day prior to the consummation thereof.
Restricted Payments. The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, declare, order, pay or make any sum for
any Restricted Payment except for:
(a)    Restricted Payments by the Borrower to any Guarantor;
(b)    Restricted Payments by (i) any Subsidiary of the Borrower to the Borrower
or any Guarantor or (ii) any Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party;
(c)    Restricted Payments by any Subsidiary that is not a Wholly-Owned
Subsidiary to the Borrower or any Guarantor and to any other direct or indirect
holders of equity interests in such Subsidiary to the extent (i) such Restricted
Payments are made pro rata (or on a basis more favorable


161

--------------------------------------------------------------------------------




to the Borrower or such Guarantor) among the holders of the equity interests in
such Subsidiary or (ii) pursuant to the terms of the joint venture or other
distribution agreement for such Subsidiary in form and substance approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed);
(d)    any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Borrower or any of its Subsidiaries (i) made solely with the
proceeds received from the exercise of any warrant or option or (ii) that is
deemed to occur upon the cashless exercise of stock options or warrants;
(e)    the repurchase, redemption or other acquisition or retirement for value
of any Stock or Stock Equivalents of the Borrower or any Subsidiary held by any
current or former officer, director or employee pursuant to any equity-based
compensation plan, equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement in an aggregate amount not to
exceed $20,000,000 in any Fiscal Year;
(f)    so long as no Default exists or would result therefrom and the Relief
Period is not then in effect (it being understood that no Restricted Payment
under this clause (f) may be declared, made or paid during the Relief Period),
the Borrower may make Restricted Payments of the type described in clauses (a)
and (b) of the definition thereof (including Restricted Payments of the type
described in clause (e) of this Section that are in excess of the aggregate
amount permitted in clause (e) of this Section); provided that the aggregate
amount of all Restricted Payments made under this clause (f) at a time when the
Senior Leverage Ratio (after giving pro forma effect to such proposed Restricted
Payment and any Indebtedness incurred in connection therewith) was greater than
or equal to 2.00 to 1.00 shall not exceed $150,000,000 in any Fiscal Year;
(g)    the dividend or other distribution to BWC and its Subsidiaries of
intercompany receivables owed by BWC and its Subsidiaries to the Borrower and
its Subsidiaries in connection with the Spinoff to the extent constituting a
Form 10 Transaction; and
(h)    any purchase or other acquisition on the Amendment No. 3 Effective Date
of any Stock or Stock Equivalents of the Borrower from Lightship Capital LLC or
any of its Affiliates made solely with the proceeds of the Initial A Loans (as
defined in the Second Lien Credit Agreement as in effect on the Amendment No. 3
Effective Date) incurred under the Second Lien Credit Agreement to the extent
disclosed in writing to and approved by the Administrative Agent and the
Required Lenders; and
(i)    the payment and/or prepayment of principal, premium, interest, fees and
other charges under the Second Lien Credit Agreement, provided that both before
and immediately after such payment and/or prepayment no Default or Event of
Default shall exist and be continuing.


162

--------------------------------------------------------------------------------




Fundamental Changes. Merge, amalgamate, dissolve, liquidate, consolidate with or
into another Person, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Subsidiary may merge or consolidate with or into (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or (ii)
any one or more other Subsidiaries, provided that when any Guarantor is merging
or consolidating with another Subsidiary, the continuing or surviving Person
shall be a Guarantor (whether as the survivor or by becoming a Guarantor in a
manner reasonably satisfactory to the Administrative Agent, including by joining
the Guaranty);
(b)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor;
(c)    any Person may be merged or amalgamated with or into the Borrower or any
Subsidiary of the Borrower in connection with a transaction that constitutes a
Permitted Acquisition, provided that (i) if the Borrower is a party to such
transaction, the Borrower shall be the continuing or surviving Person, or (ii)
if a Guarantor is a party to such transaction, the continuing or surviving
Person shall be a Guarantor (whether as the survivor or by becoming a Guarantor
in a manner reasonably satisfactory to the Administrative Agent, including by
joining the Guaranty);
(d)    any Subsidiary may dissolve or liquidate so long as (i) such dissolution
or liquidation could not reasonably be expected to result in a Material Adverse
Effect or have a material adverse effect on the value of the Guaranty or the
Collateral (if any) and (ii) if such dissolving Subsidiary is a Guarantor, it
transfers all or substantially all of its assets and operations to another
Guarantor; and
(e)    an Asset Sale permitted under Section 7.04 may be consummated.
Change in Nature of Business. The Borrower shall not, and shall not permit any
of its Subsidiaries to, engage in any business other than the Eligible Line of
Business.
Transactions with Affiliates. The Borrower shall not, and shall not permit any
of its Subsidiaries to, enter into any transaction of any kind involving
aggregate payments or consideration in excess of $1,000,000 with any Affiliate
of the Borrower, whether or not in the ordinary course of business, other than
on fair and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as could reasonably be expected to be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate except:
(a)    transactions among the Borrower and its Subsidiaries not otherwise
prohibited under the Loan Documents;


163

--------------------------------------------------------------------------------




(b)    Restricted Payments and Investments otherwise permitted by this
Agreement;
(c)    transactions in accordance with the Affiliate Agreements or as thereafter
amended or replaced in any manner that, taken as a whole, is not more
disadvantageous to the Lenders or the Borrower in any material respect than such
agreement as it was in effect on the Closing Date;
(d)    reasonable director, officer and employee compensation (including
bonuses) and other benefits (including pursuant to any employment agreement or
any retirement, health, stock option or other benefit plan) and indemnification
and insurance arrangements, in each case, as determined in good faith by the
Borrower’s board of directors or senior management;
(e)    the entering into of a tax sharing agreement, or payments pursuant
thereto, between the Borrower and/or one or more Subsidiaries, on the one hand,
and any Tax Affiliate, on the other hand, which payments by the Borrower and its
Subsidiaries are not in excess of the tax liabilities that would have been
payable by them on a stand-alone basis;
(f)    so long as the Borrower is subject to the filing requirements of the SEC,
any transaction not otherwise prohibited under the Loan Documents with a Person
that would constitute an Affiliate of the Borrower solely because the Borrower
or a Subsidiary owns Stock in or otherwise Controls such Person;
(g)    pledges by the Borrower or any Subsidiary of Stock of any Joint Venture
in a transaction permitted by Section 7.02(h)(ii);
(h)    any transaction entered into by a Person prior to the time such Person
becomes a Subsidiary or is merged or consolidated into the Borrower or a
Subsidiary (provided that such transaction is not entered into in contemplation
of such event);
(i)    the Form 10 Transactions by and among the Borrower and its Subsidiaries
and BWC and its Subsidiaries reasonably necessary to effectuate the Spinoff;
(j)    transactions pursuant to the Tranche A Last Out Facility Commitment
Letter or with Vintage Capital Management, LLC contemplated hereunder;
(k)    any Additional Cashless Term Loan Prepayment;
(l)    transactions pursuant to the Qualified Rights Offering; and
(m)    immediately following the Qualified Rights Offering, the Borrower’s
issuance to B. Riley FBR, Inc. or to any other Person at the direction of B.
Riley FBR, Inc. of up to 16,666,667 in warrants with respect to the Stock of the
Borrower (other than Disqualified Stock).
Burdensome Agreements. The Borrower shall not, and shall not permit any of its
Subsidiaries to, (a) other than for any Subsidiary that is not a Wholly-Owned
Subsidiary, agree to enter into or suffer to exist or become effective any
consensual encumbrance or consensual


164

--------------------------------------------------------------------------------




restriction of any kind on the ability of such Subsidiary to pay dividends or
make any other distribution or transfer of funds or assets or make loans or
advances to or other Investments in, or enter into any Guaranty Obligation or
pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower or (b) other than customary non-assignment provisions in contracts
entered into in the ordinary course of business, enter into or permit to exist
or become effective any enforceable agreement prohibiting or limiting the
ability of the Borrower or any Subsidiary to create, incur, assume or permit to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, to secure the Obligations, including any agreement
requiring any other Indebtedness or Contractual Obligation to be equally and
ratably secured with the Obligations; provided that the limitations of this
Section 7.09 shall not apply to such limitations contained in (i) the Loan
Documents or the Second Lien Credit Agreement, (ii) any agreement governing any
Non-Recourse Indebtedness or any Indebtedness permitted by Section 7.01(b), (d),
(e), (g) (in the case of any such Indebtedness, so long as any prohibition or
limitation is only effective against the assets financed thereby) or (i) or
(iii) any agreement of a Subsidiary that is not (and is not required to become)
a Loan Party that is in existence at the time of, and is not entered into in
anticipation of, the acquisition of such Person as a Subsidiary of the Borrower
(and, with respect to this clause (iii), including any amendment, extension,
amendment and restatement, replacement, refinancing or other modification of
such agreement so long as the relevant limitations are not altered in any manner
that is materially adverse to the interests of the Lenders).
Form 10. Amend, make additions to or otherwise modify the Form 10 on or after
the Closing Date in a manner that could reasonably be expected to be adverse to
any material interest of the Administrative Agent or the Lenders (unless
approved by the Required Lenders, notwithstanding the provisions of Section
10.01 to the contrary, such approval not to be unreasonably conditioned,
withheld or delayed); provided that the termination or withdrawal of the Form 10
without the consummation of the Spinoff shall not, without more, be adverse to
any material interests of the Lenders.
Fiscal Year. The Borrower shall not change its Fiscal Year.
Use of Proceeds. (a) The Borrower shall not, and shall not permit any of its
Subsidiaries to, use all or any portion of the proceeds of any credit extended
hereunder to purchase or carry margin stock (within the meaning of Regulation U
of the FRB) in contravention of Regulation U of the FRB and (b) the proceeds of
Loans made after the Amendment No. 5 Effective Date shall not be used to cash
collateralize any letters of credit, sureties, support for warranties or
performance obligations, or any similar obligations other than the Letters of
Credit.
Sale Leasebacks. The Borrower shall not, and shall not permit any of its
Subsidiaries to, enter into any sale and leaseback transaction unless the
proceeds of such transaction received by the Loan Parties equal the Fair Market
Value of the properties subject to such transaction and, after giving effect to
such sale and leaseback transaction, the aggregate Fair Market Value of all
properties covered at any one time by all sale and leaseback transactions
permitted hereunder (other than any sale and leaseback transaction of property
entered into within 90 days of the acquisition of such property) does not exceed
$20,000,000; provided that notwithstanding the foregoing, in no event shall the
Borrower enter into or consummate, or permit any of its


165

--------------------------------------------------------------------------------




Subsidiaries to enter into or consummate, any sale and leaseback transaction at
any time during the Relief Period.
No Speculative Transactions. The Borrower shall not, and shall not permit any of
its Subsidiaries to, engage in any material speculative transaction or in any
material transaction involving the entry into of Swap Contracts by such Person
except for the sole purpose of hedging in the normal course of business.
Anti-Corruption Laws. The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, use the proceeds of any Credit
Extension in violation of applicable Anti-Corruption Laws.
Financial Covenants.
(a)    Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter of the Borrower set
forth below to be less than the ratio set forth below opposite such period
(provided that, notwithstanding any Fiscal Quarter not being included in the
below, the Borrower shall include a reasonably detailed calculation of the
Interest Coverage Ratio in the Compliance Certificate delivered pursuant to
Section 6.01(c) with respect to such Fiscal Quarter):
Fiscal Quarters Ending
Minimum Interest Coverage Ratio
December 31, 2018
N/A
March 31, 2019
0.75:1:00
June 30, 2019
0.90:1:00
September 30, 2019
1.10:1:00
December 31, 2019
1.10:1:00
March 31, 2020
1.500.70:1:00
June 30, 2020
1.75:1:00



(b)    Senior Leverage Ratio. The Borrower shall not permit the Senior Leverage
Ratio as of the last day of any Fiscal Quarter of the Borrower set forth below
to be greater than the ratio set forth below opposite such period (provided
that, notwithstanding any Fiscal Quarter not being included in the below, the
Borrower shall include a reasonably detailed calculation of the Senior Leverage
Ratio in the Compliance Certificate delivered pursuant to Section 6.01(c) with
respect to such Fiscal Quarter):


166

--------------------------------------------------------------------------------




Fiscal Quarters Ending
Maximum Senior Leverage Ratio
December 31, 2018
N/A
March 31, 2019
9.75:1:00
June 30, 2019
9.25:1:00
September 30, 2019
6.75:1:00
December 31, 2019
6.00:1:00
March 31, 2020
3.507.50:1:00
June 30, 2020
3.25:1:00



; provided that, for purposes of compliance with this clause (b) as of the last
day of the Fiscal Quarter ended March 31, 2019 only, the Senior Leverage Ratio
shall be calculated by giving effect to the prepayment of Revolving Credit Loans
on April 8, 2019 as if such prepayment was made on March 31, 2019.
Sanctions. The Borrower shall not, and shall not permit any of its Subsidiaries
to use the proceeds of any Credit Extension, or make available such proceeds to
any Subsidiary, Joint Venture partner or other individual or entity, to fund,
finance or facilitate any activities of or business with any individual or
entity, or in any Designated Jurisdiction, that, in each case at the time of
such funding, is the subject of Sanctions, or in any other manner that, to the
Borrower’s knowledge, would result in a violation by any Lender, Arranger,
Administrative Agent, L/C Issuer or Swing Line Lender of Sanctions.
Minimum Liquidity. The Borrower shall not permit Liquidity as of the last
Business Day of any calendar month, as demonstrated by a certificate of a
Responsible Officer delivered within 15 days of the end of the relevant calendar
month certifying as to the foregoing and containing reasonably detailed
calculations in support thereof, in form and substance reasonably satisfactory
to the Administrative Agent, commencing on the calendar month ending April 30,
2019, to be less than $30,000,000.
Additional Charges. Commencing with the quarter ending March 31, 2019, the
Borrower shall not permit the recognized and accounted for costs, expenses,
losses and/or reductions in Consolidated Net Income (exclusive of any recognized
foreign exchange losses resulting from the impact of foreign currency changes on
the valuation of liabilities in connection with the Vølund Projects disclosed in
writing and acceptable to the Administrative Agent) experienced in connection
with the Vølund Projects contracts with the counterparties listed on Exhibit A
to Amendment No. 16 under the heading “Charge Basket Projects,” net of the net
cash proceeds actually received on or after April 1, 2019 by the Borrower or its
Subsidiaries from any customer or vendor recoveries, insurance or other loss,
damage or delay claims, and other similar items in each case in connection with
the “Charge Basket Projects,” to exceed $15,000,000.


167

--------------------------------------------------------------------------------




Capital Expenditures. Permit the aggregate amount of Capital Expenditures made
by the Borrower and its Subsidiaries in each fiscal year to exceed $27,500,000
for such fiscal year other than any expenditures for replacements and
substitutions for fixed assets, capital assets or equipment to the extent made
with the proceeds of insurance to repair replace any such assets or equipment
that were lost, damaged or destroyed from a casualty or condemnation event.
Use of Vølund Projects Letters of Credit. The Borrower shall not, and shall not
permit any of its Subsidiaries to, use any Letter of Credit issued on account of
any Vølund Project for any purpose other than for credit support for the
underlying insurance guaranties supported by such Letter of Credit and in
existence on the Amendment No. 13 Effective Date without the consent of the
Required Lenders.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Events of Default. Any of the following shall, at any time on or after the
Closing Date (other than with respect to Section 8.01(c)), and at any time with
respect to Section 8.01(c), constitute an “Event of Default”:
(a)    Non-Payment of Principal. the Borrower shall fail to pay any principal of
any Loan or any L/C Obligation when the same becomes due and payable; or
(b)    Non-Payment of Interest and Other Amounts. the Borrower shall fail to pay
any interest on any Loan, any fee under any of the Loan Documents or any other
Obligation (other than one referred to in clause (a) above and other than
Obligations under any Secured Cash Management Agreement or Secured Hedge
Agreement) and such non-payment continues for a period of three Business Days
after the due date therefor; or
(c)    Representations and Warranties. any representation or warranty made or
deemed made by any Loan Party in any Loan Document shall prove to have been
incorrect in any material respect (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) when made or deemed made; or
(d)    Failure to Perform Covenants. any Loan Party shall fail to perform or
observe (i) any term, covenant or agreement contained in Sections 6.03(a), 6.08,
6.12 (with respect to the existence of the Borrower), 6.17, 6.25, 6.26, 6.34,
6.35, 6.37, 6.38, 6.39 or Article VII or (ii) any other term, covenant or
agreement contained in this Agreement or in any other Loan Document if such
failure under this clause (ii) shall remain unremedied for 30 days after the
earlier of (A) the date on which a Responsible Officer of the Borrower obtains
actual knowledge of such failure and (B) the date on which written notice
thereof shall have been given to the Borrower by the Administrative Agent, any
Lender or any L/C Issuer; or
(e)    Cross-Default. (i) the Borrower or any of its Subsidiaries shall fail to
make any payment on any recourse Indebtedness of the Borrower or any such
Subsidiary (other than the


168

--------------------------------------------------------------------------------




Obligations (except Obligations under Secured Cash Management Agreements and
Secured Hedge Agreements, which are expressly covered by this clause (e))) or
any Guaranty Obligation in respect of Indebtedness of any other Person, and, in
each case, such failure relates to Indebtedness (x) having a principal amount in
excess of $25,000,000 when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand, early termination
event or otherwise), (y) incurred under the Second Lien Credit Agreement or (z)
under any foreign revolving credit facility, whether committed or uncommitted,
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness or (iii) any such Indebtedness shall become or be declared to
be due and payable, or required to be prepaid or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
provided that clauses (ii) and (iii) above shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or
(f)    Insolvency Proceedings, Etc. (i) the Borrower or any of its Material
Subsidiaries shall generally not pay its debts as such debts become due, shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors, (ii) any proceeding shall be
instituted by or against the Borrower or any of its Material Subsidiaries
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts, under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee or other similar official for it or for any substantial part of its
property; provided, however, that, in the case of any such proceedings
instituted against the Borrower or any of its Material Subsidiaries (but not
instituted by the Borrower or any of its Subsidiaries), either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or an order
or decree approving or ordering any of the foregoing shall be entered, or (iii)
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any action set forth in clauses (i) or (ii) above; or
(g)    Judgments. one or more judgments, orders or decrees (or other similar
process) for the payment of money in an amount in excess of $35,000,000 in the
aggregate (to the extent not covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage), shall be rendered
against one or more of the Borrower and its Material Subsidiaries and shall
remain unpaid and either (x) enforcement proceedings shall have been commenced
by any creditor upon such judgment, injunction or order or (y) there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment, injunction or order, by reason of a pending appeal or otherwise, shall
not be in effect; or


169

--------------------------------------------------------------------------------




(h)    ERISA. one or more ERISA Events shall occur and the amount of all
liabilities and deficiencies resulting therefrom imposed on or which could
reasonably be expected to be imposed directly on the Borrower, any of its
Subsidiaries or any Guarantor, whether or not assessed, when taken together with
amounts of all such liabilities and deficiencies for all other such ERISA Events
exceeds $35,000,000 in the aggregate; or
(i)    Invalidity of Loan Documents. Either:
(i)    any provision of any Security Instrument or the Guaranty after delivery
thereof pursuant to this Agreement or any other Loan Document shall for any
reason, except as permitted by the Loan Documents, cease to be valid and binding
on, or enforceable against, any Loan Party which is a party thereto, or any Loan
Party shall so state in writing; or
(ii)    any Security Instrument shall for any reason fail or cease to create a
valid Lien on any Collateral with an aggregate value of $10,000,000 or more
purported to be covered thereby or, except as permitted by the Loan Documents,
such Lien shall fail or cease to be a perfected and first priority Lien or any
Loan Party shall so state in writing; or
(j)    Change of Control. there occurs any Change of Control; or
(k)    Project-Related Defaults. (x) With respect to any Vølund Project other
than the Vølund Projects located at [***], the exercise of any rejection or
termination right under any contract with respect to the Vølund Projects in
accordance with the terms thereof pursuant to any written communication or
notice or pursuant to any judicial, regulatory or administrative procedure and
such rejection or termination is not cured or waived within 10 Business Days,
(y) [reserved] or (z) with respect to any Vølund Project other than the Vølund
Projects located at [***], (A) any Vølund Project counterparty or other Vølund
Project stakeholder takes any material step to enforce any rights or remedies it
may have with respect to Performance Guarantees it may have against any Loan
Party as determined by the Administrative Agent based upon advice of counsel or
the Engineering Consultant (as defined in Amendment No. 6), (B) the aggregate
potential liability thereof exceeds $10,000,000 and (C) the relevant
counterparties and/or stakeholders have not agreed to waive or postpone the
exercise of such rights or remedies within 10 Business Days; or
(l)    Tranche A Term Loan Fundings. (x) A failure to fund the Initial Tranche A
Term Loan Funding or the Incremental Tranche A Term Loan Funding in accordance
with the terms hereunder or under the Tranche A Last Out Facility Commitment
Letter, (y) the Borrower amends, supplements, waives or otherwise modifies (or
permits the amendment, supplement or other modification of) the Tranche A Last
Out Facility Commitment Letter or consents to the assignment of any obligations
of Vintage Capital Management, LLC or B. Riley FBR, Inc. set forth therein
without the prior written consent of the Administrative Agent, or (z) Vintage
Capital Management, LLC or B. Riley FBR, Inc. (as applicable) amends,
supplements, modifies, terminates, breaches, defaults under, or fails to perform
the Tranche A Last Out Facility Commitment Letter or seeks to


170

--------------------------------------------------------------------------------




assign to any other party any obligations set forth therein without the prior
written consent of the Administrative Agent; provided further that time is of
the essence with respect to Vintage Capital Management, LLC’s and B. Riley FBR,
Inc.’s obligations under the Tranche A Facility Commitment Letter.
(m)    Refinancing Backstop. (x) the Borrower amends, supplements, waives or
otherwise modifies (or permits the amendment, supplement or other modification
of) the 2020 Refinancing Backstop Commitment Letter or consents to the
assignment of any obligations of B. Riley FBR, Inc. set forth therein without
the prior written consent of the Administrative Agent, or (y) B. Riley FBR, Inc.
amends, supplements, modifies, terminates, breaches, defaults under, or fails to
perform the 2020 Refinancing Backstop Commitment Letter or seeks to assign to
any other party any obligations set forth therein without the prior written
consent of the Administrative Agent; provided that time is of the essence with
respect to B. Riley FBR, Inc.’s obligations under the 2020 Refinancing Backstop
Commitment Letter; provided, further that no syndication by B. Riley FBR, Inc.
of obligations to fund all or a portion of the Refinancing (as defined in Annex
A to Amendment No. 20) shall trigger any Event of Default under this clause (m),
so long as B. Riley FBR, Inc. remains fully obligated under the 2020 Refinancing
Backstop Commitment Letter.
Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


171

--------------------------------------------------------------------------------




Application of Funds. After the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Revolving Credit Lenders and the L/C Issuers
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuers arising under the Loan Documents and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Revolving Credit Loans, L/C
Borrowings and other Obligations arising under the Loan Documents owing to the
Revolving Credit Lenders, ratably among the Revolving Credit Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Credit Loans, L/C Borrowings and Obligations then
owing under Secured Hedge Agreements and Secured Cash Management Agreements,
ratably among the Revolving Credit Lenders, the L/C Issuers, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to cash
collateralize that portion of L/C Obligations composed of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise cash collateralized by
the Borrower pursuant to Sections 2.03 and 2.15, ratably among the L/C Issuers
in proportion to the respective amounts described in this clause Fifth held by
them;
Sixth, to payment of that portion of the Obligations constituting interest on
the Term Loans and other Obligations arising under the Loan Documents owing to
the Term Loan Lenders, ratably among the Term Loan Lenders in proportion to the
respective amounts described in this clause Sixth payable to them;
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, ratably among the Term Loan Lenders in proportion
to the respective amounts described in this clause Seventh held by them; and


172

--------------------------------------------------------------------------------




Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by the Intercreditor
Agreement or any applicable Requirement of Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to the
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX
ADMINISTRATIVE AGENT
Appointment and Authority.
(a)    Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and the Borrower shall not have any rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Requirement of Law; provided that the meaning of such term in Section
10.06(c) is intended to be consistent with the meaning of such term as used in
Section 5f.103-1(c) of the United States Treasury Regulations. Instead such term
is used as a matter of market custom, and is intended to create or reflect only
an administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes


173

--------------------------------------------------------------------------------




the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Instruments, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Administrative Agent is further
authorized on behalf of all the Lenders, without the necessity of any notice to
or further consent from the Lenders, from time to time to take any action, or
permit the any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent to take any action, with respect to any Collateral or the
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon any Collateral granted pursuant to any Loan Document.
Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
Exculpatory Provisions. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law,


174

--------------------------------------------------------------------------------




including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Instruments, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by


175

--------------------------------------------------------------------------------




it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting Lender
at the time of such appointment and succession. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and


176

--------------------------------------------------------------------------------




obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(h) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section) . The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer with respect to the
Letters of Credit issued by Bank of America and the related L/C Obligations
(which may be another existing L/C Issuer) or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,


177

--------------------------------------------------------------------------------




as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
Non-Reliance on Administrative Agent and Other Lenders. Each Lender and each L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the Book Managers, Arrangers, Co-Syndication Agents, Co-Documentation Agents or
Managing Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.
Administrative Agent May File Proofs of Claim.
(a)    In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04) allowed in such judicial proceeding; and


178

--------------------------------------------------------------------------------




(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent, in its sole
discretion, to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 10.04.
(b)    Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any L/C Issuer in any such proceeding.
(c)    The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests in the asset or assets so purchased (or in the Stock, Stock
Equivalents or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles; provided that all such documents will
reflect the agreements set forth in Section 8.03 and any other subordination
terms set forth herein; provided further that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets, Stock or Stock Equivalents thereof shall be governed,
directly or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in clauses (a) through (i) of Section
10.01 of this Agreement, (iii) the Administrative Agent shall be authorized to
assign the relevant Obligations to


179

--------------------------------------------------------------------------------




any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Stock,
Stock Equivalents and/or debt instruments issued by such an acquisition vehicle
on account of the assignment of the Obligations to be credit bid, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Stock, Stock Equivalents and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
Collateral and Guaranty Matters.
(a)    Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank, and on behalf of their Affiliates in
such capacities) and each L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements either (x) as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made or (y) notice has not been received by the
Administrative Agent from the applicable Cash Management Bank or Hedge Bank that
such amounts are then due and payable) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document (including,
without limitation, in connection with the Foreign Subsidiary Reorganization) or
(iii) subject to Section 10.01 (including Section 10.01(h)), if approved,
authorized or ratified in writing by the Required Lenders;
(ii)    to subordinate or release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.02(b), (d), (e), (f) or (h), and to
enter into any intercreditor agreement, subordination agreement or similar
agreement with respect to any such property; and
(iii)    to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.


180

--------------------------------------------------------------------------------




Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Instruments or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank that
obtains the benefits of the provisions of Section 8.03, the Guaranty or any
Collateral by virtue of the provisions hereof or of any Guaranty or any Security
Instrument shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Security
Instrument) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.
ARTICLE X
MISCELLANEOUS
Amendments, Etc. Subject to Section 3.03(c), no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:


181

--------------------------------------------------------------------------------




(a)    (x) waive any condition set forth in Section 4.01 or Section 4.02 (other
than Section 4.02(e)(i) or (f)) without the written consent of each Revolving
Credit Lender or (y) waive any condition set forth in Section 4.04 or Section
4.05 without the written consent of each Term Loan Lender holding a Term Loan
Commitment;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment (i) terminated pursuant to Section 8.02 or (ii) mandatorily reduced
pursuant to Section 2.06(a)(ii), but excluding any waiver or modification with
respect to any mandatory Commitment reduction pursuant to Section 2.06(a)(ii))
without the written consent of such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments, if any) of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
payment, provided that a postponement of any payment with respect to the Term
Loan Facility that results from a modification of the definition of “Revolving
Credit Facility Maturity Date” shall not be deemed to be a postponement of any
payment;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document (including any rights to indemnification or expense reimbursement
under clauses (a) and (b) of Section 10.04) without the written consent of each
Lender entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest, commitment
fees or Letter of Credit Fees at the Default Rate, (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder or (iii) to amend the terms and
conditions of the Relief Period even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder, provided that, after giving effect to such amendment, the
rate of interest on Loans and L/C Borrowings and fees payable hereunder are no
less than such amounts immediately prior to the Relief Period;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;
(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of the Administrative Agent and each affected L/C Issuer;
(g)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend,


182

--------------------------------------------------------------------------------




waive or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender; or
(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, or release all or substantially all of the value
of the Guaranty, in each case without the written consent of each Lender, except
to the extent the release of any Collateral or any Guarantor is permitted
pursuant to Section 9.10 (other than Section 9.10(a)(iii)) (in which case such
release may be made by the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, (x) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (1) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (2) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender and (y) the
Administrative Agent, the Borrower and the applicable L/C Issuer may, without
the consent of any other Lender or L/C Issuer, make such changes as may be
necessary to incorporate provisions with respect to the issuance of Letters of
Credit in any Alternative Currency approved by such L/C Issuer. Notwithstanding
anything to the contrary contained in this Section, if the Administrative Agent
and the Borrower shall have jointly identified (each in its sole discretion) an
obvious error or omission of a technical or immaterial nature, in each case, in
any provision of the Loan Documents, then the Administrative Agent and the
applicable Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five Business Days following the posting of such
amendment to the Lenders.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).


183

--------------------------------------------------------------------------------




Notwithstanding any provision herein to the contrary:
(x) this Agreement may be amended with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional revolving credit or term loan facilities to this Agreement and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder so long as such
amendment does not adversely impact any other Lender’s ability to participate in
such vote or action;
(y) until the occurrence of the Revolving Credit Facility Termination Date, for
purposes of determining whether the “Required Lenders” or any other amount of
requisite Lenders (other than express references to the “Required Term Lenders”)
have (i) consented to any amendment, modification, waiver, consent or other
action with respect to any terms of the Loan Documents or (ii) directed or
required the Administrative Agent or any other Secured Party to undertake any
action with respect to the Loan Documents, the Term Loan Lenders shall be deemed
to have voted in the same proportion as the allocation of voting with respect to
such matter by the Revolving Credit Lenders; provided that, to the extent such
clause is applicable to any Term Loan Lender, such Term Loan Lender shall have
consent rights under clauses (a)(y), (b), (c), (d), (e), and (g) of this Section
10.01 prior to the occurrence of the Revolving Credit Facility Termination Date;
and
(z) for purposes of determining whether the “Required Lenders” or any other
amount of requisite Lenders have (i) consented to any amendment, modification,
waiver, consent or other action with respect to any terms of the Loan Documents
or (ii) directed or required the Administrative Agent or any other Secured Party
to undertake any action with respect to the Loan Documents, any Lender who holds
(I) either Term Loans or Term Loan Commitments and (II) Revolving Credit
Commitments shall, in its capacity as Revolving Credit Lender, be deemed to have
voted in the same proportion as the allocation of voting with respect to such
matter by the Revolving Credit Lenders which do not hold Term Loans or Term Loan
Commitments; provided that, to the extent such clause is applicable to any
Revolving Credit Lender, such Revolving Credit Lender shall have consent rights
under clauses (b), (c), (d), (e), and (g) of this Section 10.01.
Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:


184

--------------------------------------------------------------------------------




(i)    if to the Borrower, the Administrative Agent, Bank of America as an L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and
(ii)    if to any other Lender or any other L/C Issuer, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, any L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS


185

--------------------------------------------------------------------------------




FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each L/C Issuer and the Swing Line Lender.
In addition, each Lender and each L/C Issuer agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender or L/C Issuer. Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Requirements of Law,
including United States Federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower (or with respect to a Letter of


186

--------------------------------------------------------------------------------




Credit Application, any Permitted L/C Party) even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower (or with respect to a Letter
of Credit Application, any Permitted L/C Party). All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them (including the
acceleration of any Obligations) or exercise any right under the applicable law
or to credit bid at any foreclosure sale, UCC sale, any sale under Section 363
of the Bankruptcy Code (and for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale) or other similar Disposition of Collateral shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or any appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any Debtor Relief Law
(subject to any limitations set forth in Section 11.06); and provided, further,
that if at any time there is no Person acting as Administrative Agent hereunder
and under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Expenses; Indemnity; Damage Waiver.


187

--------------------------------------------------------------------------------




(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including MLPFS and including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, and of special and local counsel retained
by the Administrative Agent, but not any other separate counsel to the Arrangers
or the Lenders), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement (including, without limitation, the
administration of any assignment under Section 10.06 that is determined to be
void ab initio) and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); (ii) all reasonable out of
pocket expenses incurred by each L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder; (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer) in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, provided that the Borrower’s obligations to pay or reimburse
for legal fees and expenses pursuant to this clause (iii) shall be limited to
the reasonable and documented legal fees and expenses of a single law firm as
counsel for the Administrative Agent and one additional law firm as counsel for
all other such parties, taken together, in each appropriate jurisdiction (which
may include a single law firm as special, local or foreign counsel acting in
multiple jurisdictions), except that in the case where any such Person
determines in good faith that a conflict of interest does or may exist in
connection with such legal representation and such Person advises the Borrower
of such actual or potential conflict of interest and engages its own separate
counsel, the reasonable and documented legal fees and expenses of such separate
counsel shall also be paid or reimbursed; and (iv) all out of pocket expenses
incurred by any Term Loan Lender in connection with review, administration or
negotiation of Amendment No. 15 or Amendment No. 16 or the negotiation and
documentation of any intercreditor arrangements among the Term Loan Lenders, in
an aggregate amount not to exceed $650,000 (the “2019 Term Loan Lender
Expenses”) and (v) all out of pocket expenses incurred by any Tranche A-4 Term
Loan Lender and their respective Affiliates in connection with review,
administration or negotiation of Amendment No. 20 or the negotiation and
documentation of the 2020 Refinancing Backstop Commitment Letter, in an
aggregate amount not to exceed $20,000 (the “2020 Term Loan Lender Expenses”).
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”)


188

--------------------------------------------------------------------------------




against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (subject to proviso (y) to this
sentence below, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Contaminants on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that (x) such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (B) arises solely from disputes solely between or
among Indemnitees (except that in the event of a dispute involving the
Administrative Agent, an Arranger, any L/C Issuer or the Swing Line Lender (in
each case, acting in its capacity as such), the Administrative Agent, such
Arranger, such L/C Issuer or the Swing Line Lender, as applicable, shall be
entitled (subject to the other limitations and exceptions set forth in this
clause (b)) to the benefit of such indemnification) not relating to or in
connection with acts or omissions by the Borrower, any of its Subsidiaries, any
of their respective Affiliates or any other Person or entity or (C) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction and (y) the Borrower’s obligation to pay or reimburse an
Indemnitee for the reasonable fees, charges and disbursements of counsel under
this subsection (b) shall be limited to the reasonable and documented fees,
charges and disbursements of a single law firm chosen by the Administrative
Agent as counsel for all such Indemnitees, taken together, in each appropriate
jurisdiction (which may include a single law firm as special or local counsel
acting in multiple jurisdictions), except that in the case where an Indemnitee
determines in good faith that a conflict of interest does or may


189

--------------------------------------------------------------------------------




exist in connection with such legal representation and such Indemnitee advises
the Borrower of such actual or potential conflict of interest and engages its
own separate counsel, the reasonable and documented fees, charges and
disbursements of each such separate counsel shall also be paid or reimbursed.
This Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay (and without limiting any obligation of the Borrower
so to pay) any amount required under subsection (a) or (b) of this Section to be
paid by it to the Administrative Agent (or any sub-agent thereof), any L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the applicable L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s unused Revolving Credit Commitments and Revolving Credit
Exposure and, other than respect to payments to any L/C Issuer or Swing Line
Lender, unused Term Loan Commitments and Term Loans at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the applicable L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
such L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for the
Borrower’s direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


190

--------------------------------------------------------------------------------




(e)    Payments. Except as otherwise agreed herein, all amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.
Notwithstanding the foregoing, until the occurrence of the Revolving Credit
Facility Termination Date, no amounts owing by any Loan Party pursuant to this
Section 10.04 may be paid to any Term Loan Lender or Affiliate thereof other
than the Initial Funding Term Loan Lender Expenses netted against the initial
Term Loan Borrowing in accordance with Section 2.02(b) and ,the 2019 Term Loan
Lender Expenses and the 2020 Term Loan Lender Expenses (and no Default or Event
of Default shall occur as a result of such non-payment), provided that such
amounts may accrue. For the avoidance of doubt, nothing in this Agreement shall
prohibit the reimbursement of expenses of any party hereto or their respective
affiliates, which are incurred in connection with a Qualified Rights Offering
and required to be reimbursed pursuant to documentation other than the Loan
Documents.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and/or the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of


191

--------------------------------------------------------------------------------




participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that in each case any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Revolving Credit
Lender’s rights and obligations under this Agreement with respect to the
Revolving Credit Loans or the Revolving Credit Commitment assigned, except that
this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations under any separate
revolving credit or term loan facilities provided pursuant to the last paragraph
of Section 10.01 in each case on a non-pro rata basis;


192

--------------------------------------------------------------------------------




(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund, provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) any unfunded Revolving Credit Commitment if such assignment is to a
Person that is not a Lender with a Revolving Credit Commitment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender, (y) any unfunded
Term Loan Commitment, or (z) any Term Loan if such assignment is to a Person
that is not a Term Loan Lender, an Affiliate of such Term Loan Lender, or B.
Riley FBR, Inc.; and
(C)    the consent of each L/C Issuer and of the Swing Line Lender (each such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person, or (D) to any competitor of the
Borrower or any of its Subsidiaries that is primarily engaged in an Eligible
Line of Business and that has been previously identified as such, by legal
entity name, by the Borrower to the Administrative Agent and provided by the
Administrative Agent to the Lenders on the Platform, it being understood that
the Administrative Agent shall have no responsibility for maintaining or
otherwise managing any such list of competitors. No assignment of any unfunded
Term Loan Commitment shall be made, except to B. Riley FBR, Inc. to the extent
necessary for B. Riley FBR, Inc. to satisfy any of its obligations under the
Tranche A Last Out Facility Commitment Letter. No


193

--------------------------------------------------------------------------------




assignment of any Revolving Credit Commitment or Revolving Credit Loan shall be
made to any Term Loan Lender or any of the Term Loan Lender’s Affiliates or
Subsidiaries.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Requirements of Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses


194

--------------------------------------------------------------------------------




of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a Person described in Section 10.06(b)(v) that is not
permitted to be an assignee with respect to Loans or Commitments) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant to the extent that such Lender has
such right to agree hereunder. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein, including the requirements under Section
3.01(f) (it being understood that the documentation required under Section
3.01(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 3.06 and 10.13 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 10.13 with respect to any Participant. To the extent permitted


195

--------------------------------------------------------------------------------




by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided that such Participant agrees to be subject
to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Reserved.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
(i)    Notwithstanding anything to the contrary contained herein, if at any time
Bank of America or any other L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, then (i) Bank of America or such other L/C
Issuer may, upon 30 days’ notice to the Borrower and the Lenders, resign as an
L/C Issuer and/or (ii) Bank of America may, upon 30 days’ notice to the
Borrower, resign as the Swing Line Lender. In the event of any such resignation
of an L/C Issuer or the Swing Line Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer (which may be an existing
L/C Issuer) or Swing Line Lender hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Bank of America or the applicable L/C Issuer as an L/C Issuer or of Bank of
America as the Swing Line Lender, as the case may be.
(ii)    If Bank of America or any other L/C Issuer resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require


196

--------------------------------------------------------------------------------




the Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Upon the appointment of a successor L/C
Issuer with respect to such resigning L/C Issuer (x) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer and (y) such successor L/C Issuer (or another
of the L/C Issuers, as may be arranged by the Borrower) shall issue letters of
credit in substitution for the Letters of Credit, if any, issued by the
resigning L/C Issuer and outstanding at the time of such succession, or make
other arrangements satisfactory to Bank of America or such other resigning L/C
Issuer to effectively assume the obligations of Bank of America or such other
resigning L/C Issuer with respect to such Letters of Credit. The provisions of
subparts (g)(i) and (g)(ii) of this Section shall not limit the ability of the
Borrower to appoint and remove L/C Issuers pursuant to Sections 2.03(l) and (m).
(iii)    If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor Swing Line Lender, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Swing Line Lender.
Treatment of Certain Information; Confidentiality. Each of the Administrative
Agent, the Lenders and each L/C Issuer agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes


197

--------------------------------------------------------------------------------




available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower, any Subsidiary or any Affiliate of the Borrower relating to the
Borrower, any Subsidiary or any Affiliate of the Borrower or any of their
respective businesses, other than any such information that is (i) available to
the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower, any Subsidiary or any Affiliate of
the Borrower, or (ii) is clearly and conspicuously marked “PUBLIC” by the
Borrower, which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the page thereof. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Requirements of Law, including United States Federal and state
securities laws.
Notwithstanding anything herein, (i) no Term Loan Lender or its Affiliate shall
have any right to (x) attend any meeting or discussions (whether in person, via
telephone or otherwise) among the Administrative Agent, any advisors retained by
the Administrative Agent (including, without limitation, legal counsel and
financial advisors) or any Revolving Credit Lender to which representatives of
the Loan Parties are not invited or (y) receive any information or material
prepared by the Administrative Agent, any advisors retained by the
Administrative Agent (including, without limitation, legal counsel and financial
advisors) or any Revolving Credit Lender or any communication by or among the
Administrative Agent and/or one or more Revolving Credit Lenders and (ii) the
Term Loan Lenders shall receive from the Borrower all information that the
Borrower has provided to the Administrative Agent for distribution to the
Revolving Credit Lenders.
Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender, each L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Requirements of Law to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such L/C Issuer or any such Affiliate to or for the credit or
the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although


198

--------------------------------------------------------------------------------




such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that (i) in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff
and (ii) in the event that any Term Loan Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent to, as applicable, prepay Revolving Credit Loans and, if
the Revolving Credit Loans are paid in full, Cash Collateralize Letters of
Credit or application in accordance with the provisions of 8.03 and, pending
such payment, shall be segregated by such Term Loan Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers and the Revolving Credit Lenders, and (y) the Term Loan Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Term Loan Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Requirements of Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Requirements of Law, (a) characterize any payment that
is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the


199

--------------------------------------------------------------------------------




Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
Survival of Representations and Warranties. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.
Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
Replacement of Lenders. If any Lender requests compensation under Section 3.04,
or if the Borrower is required to pay any Indemnified Taxes or any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender, or if any
Lender is subject to replacement pursuant to the last paragraph of Section
10.01, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);


200

--------------------------------------------------------------------------------




(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Requirements of Law;
and
(e)    in the case of an assignment resulting from a Lender becoming a
non-consenting Lender pursuant to the last paragraph of Section 10.01, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT


201

--------------------------------------------------------------------------------




OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other


202

--------------------------------------------------------------------------------




modification hereof or of any other Loan Document), the Borrower acknowledges
and agrees that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, any Arranger nor any Lender has any obligation to the
Borrower or any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent, any Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrower, any other
Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, any Arranger or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.
Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
Judgment Currency. If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender


203

--------------------------------------------------------------------------------




hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
Acknowledgement and Consent to Bail-In of EEA Financial Institutions. Solely to
the extent any Lender or L/C Issuer that is an EEA Financial Institution is a
party to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender or L/C
Issuer that is an EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


204

--------------------------------------------------------------------------------




Parallel Debt.
(a)    For the purpose of this Section 10.20, “Corresponding Obligations” means
each Loan Party’s Obligations other than the Parallel Debt.
(b)    Each Loan Party hereby irrevocably and unconditionally undertakes to pay
to the Administrative Agent, acting on its own behalf and not as agent for any
person, an amount equal to the Corresponding Obligations (such payment
undertakings by each Loan Party to the Administrative Agent, hereinafter
referred to as the “Parallel Debt”).
(c)    The Parallel Debt will become due and payable in the currency or
currencies of the Corresponding Obligations as and when one or more of the
Corresponding Obligations become due and payable.
(d)    Each of the parties to this Agreement hereby acknowledges that: (i) the
Parallel Debt constitutes an undertaking, obligation and liability of each Loan
Party to the Administrative Agent which is transferable and separate and
independent from, and without prejudice to, the Corresponding Obligations; (ii)
the Parallel Debt represents the Administrative Agent’s own separate and
independent claim to receive payment of the Parallel Debt from each Loan Party
and (iii) the Liens granted under the Loan Documents to the Administrative Agent
to secure the Parallel Debt is granted to the Administrative Agent in its
capacity as creditor of the Parallel Debt and shall not be held in trust, it
being understood, that the amount which may become payable by each Loan Party
under or pursuant to the Parallel Debt from time to time shall never exceed the
aggregate amount which is payable under the relevant Corresponding Obligations
from time to time.
(e)    For the purpose of this Section 10.20 the Administrative Agent acts in
its own name and on behalf of itself (for the benefit of the Secured Parties and
each subsequent maker of any Loan by its making thereof) and not as agent or
representative of any of the Secured Parties and each subsequent maker of any
Loan by its making thereof.
(f)    To the extent the Administrative Agent irrevocably receives any amount in
payment of the Parallel Debt (the “Received Amount”), the Corresponding
Obligations shall be reduced by an aggregate amount (the “Deductible Amount”)
equal to the Received Amount in the manner as if the Deductible Amount were
received as a payment of the Corresponding Obligations. For the avoidance of
doubt, to the extent the Administrative Agent irrevocably receives any amount in
payment of the Corresponding Obligations, the Parallel Debt shall be reduced
accordingly as if such payment was received as a payment of the Parallel Debt.
All amounts received or recovered by the Administrative Agent from or by the
enforcement of any security interest granted to secure the Parallel Debt, shall
be applied in accordance with this Agreement. Without limiting or affecting the
Administrative Agent’s rights against the Loan Parties (whether under this
Section 10.20 or under any other provisions of the Loan Documents or any Secured
Cash Management Agreement or Secured Hedge Agreement) each Loan Party
acknowledges that (i) nothing in this Section 10.20


205

--------------------------------------------------------------------------------




shall impose any obligation on the Administrative Agent to advance any sum to
any Loan Party or otherwise under any Loan Document or any Secured Cash
Management Agreement or Secured Hedge Agreement, except in its capacity as
Lender, Cash Management Bank or Hedge Bank and (ii) for the purpose of any vote
taken under any Loan Document or any Secured Cash Management Agreement or
Secured Hedge Agreement, the Administrative Agent shall not be regarded as
having any participation or commitment other than those which it has in its
capacity as a Lender, Cash Management Bank or Hedge Bank.
Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
As used in this Section 10.21, the following terms have the following meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


206

--------------------------------------------------------------------------------






“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
ARTICLE XI
ADDITIONAL SUBORDINATION TERMS
Payment Subordination(a)    . The Term Loan Lenders agree that the Obligations
with respect to the Term Loan Facility are expressly subordinate and junior in
right of payment to all Obligations with respect to the Revolving Credit
Facility (including any interest or entitlement to fees or expenses or other
charges with respect to the Revolving Credit Facility accruing after the
commencement of any proceeding under any Debtor Relief Law, whether or not such
amounts are allowed in any proceeding), except for any payment of (a) the
Amendment No. 9 Closing Fee, (b) the Initial Funding Term Loan Lender Expenses,
(c) OID, (d) Additional Term Loan Prepayments, (e) the structuring fees to be
paid to B. Riley FBR, Inc. on the Amendment No. 16 Effective Date and as
disclosed in writing to the Administrative Agent, (f) the 2019 Term Loan Lender
Expenses and the 2020 Term Loan Lender Expenses and (g) other than upon and
during the continuance of an Event of Default, any interest on the Term Loans
due on the applicable Interest Payment Date or on any Additional Term Loan
Prepayment on the date that such prepayment is made.
Turnover.
(a)    Any payment or distribution (whether in cash, property or securities)
that may be received by any Term Loan Lender or its Affiliate on account of any
Obligations with respect to the Term Loan Facility or, the Tranche A Last Out
Facility Commitment Letter or the 2020 Refinancing Backstop Commitment Letter in
violation of this Agreement shall be segregated and held in trust and promptly
paid over to the Administrate Agent, for the benefit of the Secured Parties, in
each case, in the same form as received, with any necessary endorsements, and
each of the Term Loan Lenders hereby authorizes the Administrative Agent to make
any such endorsements as agent for such Term Loan Lender or its respective
Affiliate (in each case, which authorization, being coupled with an interest, is
irrevocable). All such payments paid over to the Administrative Agent shall be,
as applicable, used to prepay Revolving Credit Loans and, if the Revolving
Credit Loans are paid in full, Cash Collateralize Letters of Credit or applied
in accordance with the provisions of Section 8.03. For purposes of this
Agreement, each Term Loan Lender agrees that in an any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party of
the Borrower, any debt or equity securities issued or to be issued by the
reorganized or liquidating Borrower or any reorganized or liquidating Loan Party
that is allocated to any Term Loan Lender or Affiliate thereof on account of the
Term Loan Facility or, the Tranche A Last Out Facility Commitment Letter or the
2020 Refinancing Backstop Commitment Letter in a plan of


207

--------------------------------------------------------------------------------




reorganization or liquidation shall be deemed to be payments that are subject to
the turnover provisions hereunder.
(b)    If the Administrative Agent or any Revolving Credit Lender is required in
any proceeding under any Debtor Relief Law or otherwise to disgorge, turn over
or otherwise pay to the estate of any Loan Party any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, because such amount was avoided or ordered to be paid or disgorged
for any reason, including because it was found to be a fraudulent or
preferential transfer, then the Obligations with respect to the Revolving Credit
Facility shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Revolving Credit
Facility Termination Date, as applicable, shall be deemed not to have occurred.
If this Agreement shall have been terminated prior to such Recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto. Each of the Term Loan Lenders agrees that
none of them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that any benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement.
Financing Matters(a)    . Prior to the Revolving Credit Facility Termination
Date, if any Loan Party becomes subject to any proceeding under any Debtor
Relief Law:
(a)    If the Administrative Agent or the Revolving Credit Lenders consent (or
do not object) to the use of cash collateral under the Bankruptcy Code or
provide debtor-in-possession financing to any Loan Party under the Bankruptcy
Code or consent (or do not object) to the provision of such financing to any
Loan Party by any third party, then each Term Loan Lender agrees that it (i)
will be deemed to have consented to, will raise no objection to, nor support any
other Person objecting to, the use of such cash collateral or to such
debtor-in-possession financing and (ii) will not request or accept adequate
protection or any other relief in connection with the use of such cash
collateral or such DIP Financing except as set forth in Section 11.04 below.
(b)    No Term Loan Lender or Affiliate thereof may (i) propose to provide any
debtor-in-possession financing or (ii) support any other Person in providing any
debtor-in-possession financing to any Loan Party that competes with any
debtor-in-possession financing offered by one or more of the Administrative
Agent or the Revolving Credit Lenders.
Adequate Protection(a)    . Prior to the occurrence of the Revolving Credit
Facility Termination Date, no Term Loan Lender shall be granted any adequate
protection in any proceeding under any Debtor Relief Law, provided that, if the
Administrative Agent, for the benefit of itself and the Revolving Credit
Lenders, or the Revolving Credit Lenders are granted adequate protection
consisting of replacement Liens on existing Collateral or new Liens on property
that is unencumbered or does not constitute Collateral and/or superpriority
claims in connection with any debtor-in-possession financing or use of cash
collateral, then in connection


208

--------------------------------------------------------------------------------




with any such debtor-in-possession financing or use of cash collateral each of
the Term Loan Lenders may, as adequate protection, seek or accept (and the
Administrative Agent and the Revolving Credit Lenders shall not object to)
adequate protection consisting solely of (x) replacement Liens on existing
Collateral or new Liens on such property that is unencumbered or does not
constitute Collateral, which replacement Liens shall be subordinated in all
respects to the Liens granted to the Administrative Agent, for the benefit of
itself and the Revolving Credit Lenders, or the Revolving Credit Lenders and
such debtor-in-possession financing and/or (y) superpriority claims junior in
all respects to the superpriority claims granted the Administrative Agent, for
the benefit of itself and the Revolving Credit Lenders, or the Revolving Credit
Lenders; provided, however, that each Term Loan Lender shall have irrevocably
agreed, pursuant to Section 1129(a)(9) of the Bankruptcy Code, that prior to the
occurrence of the Revolving Credit Facility Termination Date any plan of
reorganization under the Bankruptcy Code may provide, and any stipulation and/or
order granting such adequate protection may similarly provide, that the Term
Loan Lenders may receive on account of such junior superpriority claims any
combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such superpriority
claims; provided further that recovery on account of the superpriority claim
received by any Term Loan Lender is subject to, inter alia, Section 11.02.
Voting Matters(a)    . Prior to the occurrence of the Revolving Credit Facility
Termination Date, in no event shall any Term Loan Lender or any Affiliate
thereof vote to accept or take any other action to support the confirmation or
approval of any plan of reorganization in any proceeding under any Debtor Relief
Law if the Administrative Agent has provided notice to the Term Loan Lenders at
least one Business Day prior to the applicable voting deadline that the Required
Lenders do not approve of such plan of reorganization.
Right to Appear(a)    . Prior to the occurrence of the Revolving Credit Facility
Termination Date, each of the Term Loan Lenders may appear in any proceeding
under any Debtor Relief Law; provided, however, that no Term Loan Lender may
oppose any action or position taken or relief sought by the Administrative
Agent.
Indemnification; Release.
(a)    The Term Loan Lenders, jointly and severally, agree to indemnify, defend
and hold harmless the Administrative Agent and/or the Revolving Credit Lenders
from and against any and all reasonable and documented expenses, losses, claims,
damages, suits, proceedings and liabilities that are incurred by or threatened
against the Administrative Agent and/or the Revolving Credit Lenders, including,
but not limited to reasonable attorneys’ fees and expenses caused by or
resulting from the breach of any representation, warranty, agreement, covenant
or other obligation of the Term Loan Lenders contained herein; provided that no
Term Loan Lender shall be liable under this clause (a) for the payment of any
portion of the foregoing that are found by a final and non-appealable decision
of a court of competent jurisdiction to have resulted from the Administrative
Agent’s and/or any Revolving Credit Lender’s own gross negligence, willful
misconduct or breach in bad faith of the Loan Documents. The indemnification
rights set forth in this clause (a) are in addition to any


209

--------------------------------------------------------------------------------




rights of indemnification or reimbursement that the Administrative Agent or the
Revolving Credit Lenders may have under this Agreement or any other Loan
Document.
(b)    No Term Loan Lender shall have any right to make or bring (or participate
in, other than as a passive participant in or recipient of its pro rata benefits
of) any claim, in its capacity as a Lender, against the Administrative Agent or
any other Lender with respect to any duties or obligations or alleged duties or
obligations of the Administrative Agent or any other such Lender under the Loan
Documents (except to the extent the basis of such claim is found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent or
the Revolving Credit Lenders).
Enforceability(a)    . The parties hereto expressly acknowledge that the
provisions of this Article XI, any other subordination terms set forth herein
and any other provision governing the rights among any and all Secured Parties
are a “subordination agreement” under Section 510(a) of the Bankruptcy Code and
that such provisions shall be effective before, during and after the
commencement of any proceeding under any Debtor Relief Law and shall survive the
termination of this Agreement.
Article XI; Generally(a)    . The provisions of this Article XI are solely for
the benefit of the Administrative Agent, the Revolving Credit Lenders, the L/C
Issuers and the Term Loan Lenders, and the Borrower shall not have any rights as
a third party beneficiary of any of such provisions.




210

--------------------------------------------------------------------------------




[Signature pages omitted.]












211

--------------------------------------------------------------------------------






ANNEX C
Commitments and Applicable Percentages
[On file with the Administrative Agent]






[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement- Annex C]



--------------------------------------------------------------------------------






ANNEX D
Committed Loan Notice
[Please see attached]










[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement- Annex D]



--------------------------------------------------------------------------------


ANNEX D


EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:     , _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of May 11, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware
corporation, as the borrower thereunder, the Lenders, the Administrative Agent,
the Swing Line Lender and each L/C Issuer.
The undersigned hereby requests (select one):1 
□ A Revolving Credit Borrowing
□ A Tranche A-1 Term Loan Borrowing
□ A Tranche A-2 Term Loan Borrowing
□ A Tranche A-3 Term Loan Borrowing
□ A Tranche A-4 Term Loan Borrowing
□ A Tranche A-5 Term Loan Borrowing
□ A conversion [Term Loan/Revolving Credit Loans] of [Type] to [Type]
□ A continuation [Term Loan/Revolving Credit Loans] of Eurocurrency Rate Loans
1.    On ___________, _____ (a Business Day).
2.In the amount of $________.
[principal amount to be borrowed, converted or continued]
3.Comprised of ______________.
[Type of Borrowing requested or to which an existing Borrowing is to be
converted]
4.For Eurocurrency Rate Loans: with an Interest Period of _________ months.
5.
For conversions or continuations of Eurocurrency Rate Loans: Loan Number
____________.



1 At any time after the Initial Tranche A Term Loan Funding and prior to the
termination of the Availability Period with respect to the Term Loan Facility,
each Committed Loan Notice shall be accompanied by a Committed Loan Notice with
respect to a Tranche A-1 Term Loan Borrowing or Revolving Credit Borrowing, as
applicable, with principal to be borrowed in amounts that will satisfy the
Funding Ratio Condition.

--------------------------------------------------------------------------------





[The Borrowing requested herein complies with [Section 2.01]2 [Section 2.01A]3
[Section 2.01B]4 [Section 2.01C]5 [Section 2.01D]6 [Section 2.01E]7 of the
Credit Agreement.]8 The Borrower hereby represents and warrants that the
conditions specified in [Sections 4.03(a), (b) and (e)]9 [Section 4.05]10
[Section 4.06]11 [Section 4.07]12 [Section 4.08]13 [Section 4.09]14 shall be
satisfied on and as of the date of the applicable Credit Extension.


2 Applicable if requesting a Revolving Credit Borrowing.
3 Applicable if requesting a Tranche A-1 Term Loan Borrowing.
4 Applicable if requesting a Tranche A-2 Term Loan Borrowing.
5 Applicable if requesting a Tranche A-3 Term Loan Borrowing.
6 Applicable if requesting a Tranche A-4 Term Loan Borrowing.
7 Applicable if requesting a Tranche A-5 Term Loan Borrowing.
8 Applicable if requesting a Borrowing.
9 Applicable if requesting a Revolving Credit Borrowing
10 Applicable if requesting a Tranche A-1 Term Loan Borrowing.
11 Applicable if requesting a Tranche A-2 Term Loan Borrowing.
12 Applicable if requesting a Tranche A-3 Term Loan Borrowing.
13 Applicable if requesting a Tranche A-4 Term Loan Borrowing.
14 Applicable if requesting a Tranche A-5 Term Loan Borrowing.


[Remainder of this Page is Intentionally Left Blank]





--------------------------------------------------------------------------------






BABCOCK & WILCOX ENTERPRISES, INC.
By: _______________________
Name: ___________________________
Title: ___________________________





























--------------------------------------------------------------------------------






ANNEX E
Assignment and Assumption
[Please see attached]










[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement- Annex E]



--------------------------------------------------------------------------------


ANNEX E




EXHIBIT E-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below,
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swing Line Loans included in such facilities) and (b) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.
1.
Assignors:

2.
Assignee:



[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Borrower:    Babcock & Wilcox Enterprises, Inc.

4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement






--------------------------------------------------------------------------------





5.
Credit Agreement:    Credit Agreement, dated as of May 11, 2015 (as amended,
restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders, the Administrative Agent, the Swing
Line Lender and each L/C Issuer

6.
Assigned Interests:

Facility Assigned
Aggregate Amount of
Commitment/ Loans1 for
all Lenders for applicable Facility2


Amount of Commitment/Loans Assigned
Percentage Assigned of
Commitment/ Loans3


CUSIP 
Number
 
 
 
 
 



[7.    Trade Date: ___________________]4 
Effective Date: ___________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By:     
Name: _______________________
Title: ________________________




1 With respect to the Term Loan Facility, after the Tranche A-1 Term Loan
Commitment, Tranche A-2 Term Loan Commitment, Tranche A-3 Term Loan Commitment,
Tranche A-4 Term Loan Commitment or Tranche A-5 Term Loan Commitment had been
terminated or reduced to zero, only the assignment of such Loans will be
applicable. With respect to the Term Loan Facility, specify whether the loan is
a Tranche A-1 Term Loan, a Tranche A-2 Term Loan, a Tranche A-3 Term Loan, a
Tranche A-4 Term Loan or a Tranche A-5 Term Loan.
2 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Commitment / Revolving Credit Loans of all Lenders thereunder.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.







--------------------------------------------------------------------------------







ASSIGNEE
[NAME OF ASSIGNEE]


By:     
Name: _______________________
Title: ________________________


[Consented to and]5 Accepted:
BANK OF AMERICA, N.A., as Administrative Agent
By:     ____________________
Name: _______________________
Title: ________________________
Consented to:
BANK OF AMERICA, N.A.,
as an L/C Issuer and Swing Line Lender
By:     ____________________
Name: _______________________
Title: ________________________


[Consented to:
BABCOCK & WILCOX ENTERPRISES, INC.
By:     ____________________
Name: _______________________
Title: ________________________]






5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement







--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it has reviewed the list of restricted Persons
posted on the Platform pursuant to Section 10.06(b)(v)(D) of the Credit
Agreement and the Assignee is not a Person to whom assignment is not permitted
pursuant to Section 10.06(b)(v)(D) thereof; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.06(b) of
the Credit Agreement) and, after review of the list of restricted Persons posted
on the Platform pursuant to Section 10.06(b)(v)(D) thereof, is not a Person to
whom assignment is not permitted pursuant to Section 10.06(b)(v) thereof, (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii)
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.





--------------------------------------------------------------------------------





2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure
to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York. If the
Assignee is a Person to whom assignment is not permitted pursuant to Section
10.06(b)(v)(D) of the Credit Agreement, the Assignor and Assignee agree that the
assignment provided herein shall be void ab initio, and that each of them shall,
jointly and severally, indemnify the Administrative Agent for any loss, cost or
expense arising from the voiding of such assignment.















--------------------------------------------------------------------------------






ANNEX F
Conditions Precedent to the Refinancing Transaction
[Please see attached]






    
[Babcock & Wilcox Enterprises, Inc.
Amendment No. 20 to Credit Agreement- Annex F]



--------------------------------------------------------------------------------


ANNEX F


Conditions Precedent to the A&R Credit Agreement


Generally limited to the following:
1.
The occurrence of the Refinancing occurring simultaneously with the
effectiveness of the A&R Credit Agreement, which shall result in (a) a full
paydown of Revolving Credit Loans with no Revolving Credit Loans drawn on the
effective date of the A&R Credit Agreement (the “Restatement Effective Date”)
and (b) $45,000,000 (less the Amendment and Restatement Fees) in unrestricted
Cash and Cash Equivalents to be held by the Borrower and its Subsidiaries (with
at least $15,000,000 of such amount to be held by Loan Parties that are Domestic
Subsidiaries) after pro forma application of proceeds of Refinancing on the
Restatement Effective Date;

2.
No Default or Event of Default exists or would result from the effectiveness of
the A&R Credit Agreement;

3.
Representations and warranties made by (i) the Borrower in Article V
(Representations and Warranties) of the A&R Credit Agreement and (ii) each Loan
Party in each other Loan Document to be true and correct in all material
respects, as of the Refinancing Date (or if such representation and warranty
speaks solely to another date, as of such date);

4.
The Administrative Agent shall have received payment of the Amendment and
Restatement Fee;

5.
Evidence satisfactory to each Lender of flood insurance as may be required to
comply with the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973, the National Flood Insurance Reform Act of 1994 and the
Biggert-Waters Flood Insurance Act of 2012;

6.
Satisfactory environmental assessment as may be required by each Revolving
Credit Lender;

7.
The Administrative Agent shall be satisfied with compliance under any applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act;

8.
A Note executed by the Borrower in favor of each Lender requesting a Note;



9.
Without prejudice to, or limiting the Borrower’s obligations under, Section
10.04 (Expenses; Indemnity; Damage Waiver) of the Credit Agreement, all
outstanding fees, costs and expenses due to the Administrative Agent and the
Revolving Credit Lenders, including on account of the Agent’s Legal Advisor and
FTI, shall have been paid in full to the extent that the Borrower has received
an invoice therefor (with reasonable and customary supporting documentation) at
least two Business Days prior to the Restatement Effective Date (without
prejudice to any post-closing settlement of such fees, costs and expenses to the
extent not so invoiced);



10.
Delivery of a satisfactory opinion of each of the Loan Parties’ counsel
(including the Loan Parties’ in-house counsel) regarding due execution,
enforceability and non-contravention of agreements and law, in form and
substance reasonably satisfactory to the Administrative Agent (and consistent in
scope to prior opinions delivered to the Administrative Agent);






--------------------------------------------------------------------------------

        


11.
A officer’s certificate of a Responsible Officer of the Borrower in form and
substance reasonably satisfactory to the Administrative Agent and substantially
consistent with such officer’s certificate delivered in connection with
Amendment No. 20;



12.
A certificate of the secretary or assistant secretary of each of the Loan
Parties that are Domestic Subsidiaries in form and substance reasonably
satisfactory to the Administrative Agent and substantially consistent with such
certificate delivered in connection with Amendment No. 20;



13.
A funds flow memorandum, in form and substance reasonably acceptable to the
Administrative Agent, detailing the flow of funds in respect to the Refinancing;



14.
Such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party that are Domestic Subsidiaries that
each such Loan Party is validly existing and in good standing in its
jurisdiction of organization;



15.
A certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower and the validity against the
Borrower of the A&R Credit Agreement, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;



16.
The Loan Parties’ affirmation of Security Instruments and each other similar
document required under Canadian or Mexican law with respect to each Foreign
Security Provider1;



17.
A solvency certificate, executed by a Responsible Officer of the Borrower in
form and substance reasonably acceptable to the Administrative Agent, which,
among other things, shall certify that the Borrower will be Solvent immediately
before and after the occurrence of the Restatement Effective Date; and



18.
Each Letter of Credit issued by Credit Agricole Corporate and Investment Bank or
its affiliates shall have been terminated, returned or replaced with a Letter of
Credit issued by an L/C Issuer other than Credit Agricole Corporate and
Investment Bank or its affiliates, in each case, undrawn.

























_________________________________


1 If commercially reasonable efforts are made by the Borrower, any actions
required under foreign law may be moved to a post-closing obligation.





